EXECUTION VERSION



                                                    


$90,000,000
SENIOR SECURED SUPERPRIORITY
DEBTOR-IN-POSSESSION CREDIT, SECURITY AND GUARANTY AGREEMENT
Dated as of February 8, 2016

among
HORSEHEAD CORPORATION,
THE INTERNATIONAL METALS RECLAMATION COMPANY, LLC,
HORSEHEAD METAL PRODUCTS, LLC,
ZOCHEM INC.
and
HORSEHEAD HOLDING CORP.
as Borrowers,

THE GUARANTORS FROM TIME TO TIME PARTY HERETO,

THE LENDERS FROM TIME TO TIME PARTY HERETO,
as Lenders,


and
CANTOR FITZGERALD SECURITIES,
as Administrative Agent
                                                    





     
   
 

--------------------------------------------------------------------------------



TABLE OF CONTENTS
Page



INTRODUCTION
1

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
1

Section 1.01
Certain Defined Terms    1

Section 1.02
Computation of Time Periods    26

Section 1.03
Accounting Terms.    26

Section 1.04
Miscellaneous    26

Section 1.05
Québec Interpretation    27

ARTICLE II THE CREDIT FACILITY
27

Section 2.01
Advances    27

Section 2.02
Method of Borrowing.    28

Section 2.03
Fees.    29

Section 2.04
Repayment    30

Section 2.05
Interest    30

Section 2.06
Prepayments.    31

Section 2.07
Increased Costs.    31

Section 2.08
Payments and Computations.    33

Section 2.09
Taxes.    33

Section 2.10
Sharing of Payments, Etc    36


    i



--------------------------------------------------------------------------------



TABLE OF CONTENTS
Page



Section 2.11
Applicable Lending Offices    36

Section 2.12
Intentionally Omitted.    36

Section 2.13
Mitigation Obligations; Replacement of Lenders.    36

Section 2.14
Termination of Commitments and Facility.    37

Section 2.15
[Reserved]    38

Section 2.16
Defaulting Lenders.    38

ARTICLE III CONDITIONS PRECEDENT
39

Section 3.01
Conditions Precedent to Initial Borrowing    39

Section 3.02
Conditions Precedent to Each Borrowing    41

Section 3.03
Determinations Under Sections 3.01 and 3.02    42

ARTICLE IV REPRESENTATIONS AND WARRANTIES
42

Section 4.01
Formation and Existence    42

Section 4.02
Power and Authority    42

Section 4.03
Authorization and Approvals    42

Section 4.04
Enforceable Obligations    43

Section 4.05
Financial Statements; No Material Adverse Effect.    43

Section 4.06
True and Complete Disclosure    43

Section 4.07
Litigation    43


    ii



--------------------------------------------------------------------------------



TABLE OF CONTENTS
Page



Section 4.08
Compliance with Laws    44

Section 4.09
No Default    44

Section 4.10
Properties and Contracts.    44

Section 4.11
Environmental Condition.    44

Section 4.12
Insurance.    45

Section 4.13
Taxes    46

Section 4.14
Pension Compliance.    46

Section 4.15
Security Interests    47

Section 4.16
Labor Relations    48

Section 4.17
[Reserved]    48

Section 4.18
Margin Regulations    48

Section 4.19
Investment Company    48

Section 4.20
OFAC Restrictions    48

Section 4.21
Reorganization Matters    48

ARTICLE V AFFIRMATIVE COVENANTS
49

Section 5.01
Preservation of Existence    49

Section 5.02
Compliance with Laws    49

Section 5.03
Maintenance of Property    50


    iii



--------------------------------------------------------------------------------



TABLE OF CONTENTS
Page



Section 5.04
Maintenance of Insurance.    50

Section 5.05
Payment of Taxes, Etc    50

Section 5.06
Reporting Requirements    50

Section 5.07
Other Notices    53

Section 5.08
Books and Records; Inspection    54

Section 5.09
Use of Proceeds    55

Section 5.10
Nature of Business    55

Section 5.11
Further Assurances in General    55

Section 5.12
Cash Management    56

Section 5.13
Risk Management Policy    56

Section 5.14
Collateral    56

Section 5.15
Compliance with Anti-Money Laundering and OFAC Laws.    56

Section 5.16
Maintenance of Liens    57

Section 5.17
[Reserved]    57

Section 5.18
Milestones    57

Section 5.19
Chief Restructuring Officer and Information Officer.    58

Section 5.20
Lender Conference Calls    58

ARTICLE VI NEGATIVE COVENANTS
58


    iv



--------------------------------------------------------------------------------



TABLE OF CONTENTS
Page



Section 6.01
Liens, Etc    58

Section 6.02
Debts, Guaranties and Other Obligations    59

Section 6.03
Merger or Consolidation    60

Section 6.04
Asset Sales    60

Section 6.05
Capital Expenditures and Investments    61

Section 6.06
Restricted Payments    62

Section 6.07
Prepayment or Modification of Debt    62

Section 6.08
Change in Nature of Business    63

Section 6.09
Transactions With Affiliates    63

Section 6.10
Agreements Restricting Liens and Distributions    63

Section 6.11
Limitation on Accounting Changes or Changes in Fiscal Periods    63

Section 6.12
Sale and Leaseback Transactions    64

Section 6.13
Other Debt    64

Section 6.14
Legal Status; Amendment of Organizational Documents    64

Section 6.15
Trading Limitations    64

Section 6.16
Additional Subsidiaries and Guarantors    64

Section 6.17
Intentionally Omitted    64

Section 6.18
Intentionally Omitted    64


    v



--------------------------------------------------------------------------------



TABLE OF CONTENTS
Page



Section 6.19
Intentionally Omitted    65

Section 6.20
Intentionally Omitted    65

Section 6.21
Financial Covenants.    65

Section 6.22
Communications with Bankruptcy Court and Canadian Court    66

Section 6.23
Zochem    66

ARTICLE VII EVENTS OF DEFAULT
66

Section 7.01
Events of Default    66

Section 7.02
Optional Acceleration of Maturity    71

Section 7.03
[Reserved].    72

Section 7.04
Non-exclusivity of Remedies    72

Section 7.05
Right of Set-off    72

Section 7.06
Application of Proceeds    73

ARTICLE VIII THE ADMINISTRATIVE AGENT
74

Section 8.01
Appointment and Authority    74

Section 8.02
Rights as a Lender    74

Section 8.03
Exculpatory Provisions    74

Section 8.04
Reliance by Administrative Agent    75

Section 8.05
Delegation of Duties    75


    vi



--------------------------------------------------------------------------------



TABLE OF CONTENTS
Page



Section 8.06
Resignation of Administrative Agent    76

Section 8.07
Non-Reliance on Administrative Agent and Other Lenders    76

SECTION 8.08
Indemnification    77

Section 8.09
Collateral Matters.    77

Section 8.10
[Reserved]    78

Section 8.11
Appointment for the Province of Québec    78

Section 8.12
Actions by Administrative Agent    79

ARTICLE IX MISCELLANEOUS
80

Section 9.01
Amendments, Etc    80

Section 9.02
Notices, Etc.    81

Section 9.03
No Waiver; Cumulative Remedies    83

Section 9.04
Costs and Expenses    83

SECTION 9.05
Indemnification    83

Section 9.06
Joint and Several Liability    85

Section 9.07
Successors and Assigns.    86

Section 9.08
Confidentiality.    88

Section 9.09
Execution in Counterparts    89

Section 9.10
Survival of Representations, etc    89


    vii



--------------------------------------------------------------------------------



TABLE OF CONTENTS
Page



Section 9.11
Severability    89

Section 9.12
Governing Law    89

Section 9.13
SUBMISSION TO JURISDICTION.    90

SECTION 9.14
WAIVER OF JURY TRIAL    90

Section 9.15
USA PATRIOT Act Notification    90

Section 9.16
Notice to Debtor; Entire Agreement.    90

Section 9.17
Incorporation of DIP Orders by Reference    91

Section 9.18
Force Majeure    91

Section 9.19
Zochem Limitations    91

ARTICLE X COLLATERAL
91

Section 10.01
Grant of Security Interest    91

Section 10.02
Perfection of Security Interest    93

Section 10.03
Right to Cure    93

Section 10.04
[Reserved]    94

Section 10.05
The Administrative Agent’s and Lenders’ Rights, Duties, and Liabilities    94

Section 10.06
Rights in Respect of Investment Property    94

Section 10.07
Remedies    95

ARTICLE XI GUARANTY
97


    viii



--------------------------------------------------------------------------------



TABLE OF CONTENTS
Page



Section 11.01
Guaranty; Limitation of Liability    97

Section 11.02
Guaranty Absolute    97

Section 11.03
Waivers and Acknowledgments    98

Section 11.04
Subrogation    99

Section 11.05
Continuing Guaranty; Assignments    100

Section 11.06
Release    100








    ix



--------------------------------------------------------------------------------




EXHIBITS:
Exhibit A        -    Form of Assignment and Acceptance Agreement
Exhibit B        -    Form of Borrowing Request
Exhibit C        -    Form of Compliance Certificate
Exhibit D        -    Form of Variance Report
Exhibit E            Form of Note
Exhibit F         -    Form of Interim Order




SCHEDULES:
Schedule 1.01(a)    -    Permitted Disclosed Liens
Schedule 1.01(b)    -    Real Property
Schedule 1.01(c)    -    Competitors
Schedule 2.01        -    Commitments of the Lenders
Schedule 4.01        -    Equity Interests
Schedule 4.09        -    Known Defaults
Schedule 4.10(b)    -    Material Intellectual Property
Schedule 4.10(c)    -    Certain Contracts
Schedule 4.10(e)    -    Accounts
Schedule 4.11        -    Environmental Matters
Schedule 4.12        -    Insurance
Schedule 4.13            Taxes
Schedule 5.03            Maintenance of Property
Schedule 5.06(j)        Non-Financial Operating Metric Reporting
Schedule 5.10            Nature of Business
Schedule 6.02(b)    -    Existing Debt
Schedule 6.05        -    Existing Investments
Schedule 6.08            Change in Nature of Business
Schedule 6.09            Transactions with Affiliates
Schedule 6.10            Agreements Restricting Lien and Distributions
Schedule 9.02        -    Addresses for Notice













    x



--------------------------------------------------------------------------------




SENIOR SECURED SUPERPRIORITY
DEBTOR-IN-POSSESSION CREDIT, SECURITY AND GUARANTY AGREEMENT
This Senior Secured Superpriority Debtor-In-Possession Credit, Security and
Guaranty Agreement (this “Agreement”), dated as of February 8, 2016, is entered
into by and between HORSEHEAD CORPORATION, a company organized under the laws of
the State of Delaware (“Horsehead”), THE INTERNATIONAL METALS RECLAMATION
COMPANY, LLC, a limited liability company organized under the laws of the State
of Delaware (“INMETCO”), HORSEHEAD METAL PRODUCTS, LLC, a limited liability
company organized under the laws of the State of North Carolina (“HMP”), ZOCHEM
INC., a corporation incorporated pursuant to the Canada Business Corporations
Act (“Zochem”) and HORSEHEAD HOLDING CORP., a corporation organized under the
laws of the State of Delaware (“Horsehead Holding” and, together with Horsehead,
INMETCO, HMP and Zochem, each a “Borrower” and, collectively, the “Borrowers”),
THE GUARANTORS PARTY HERETO FROM TIME TO TIME, THE LENDERS PARTY HERETO FROM
TIME TO TIME and CANTOR FITZGERALD SECURITIES, as Administrative Agent.
INTRODUCTION
A.    On February 2, 2016 (the “Petition Date”), the Borrowers (collectively,
the “Debtors” and, each individually, a “Debtor”) commenced a case under chapter
11 of title 11 of the United States Code (the “Bankruptcy Code”) in the United
States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”).
B.    From and after the Petition Date, each of the Debtors continues to operate
its business and manage its property as a debtor and a debtor in possession
pursuant to section 1107(a) and 1108 of the Bankruptcy Code.
C.    On the Petition Date, Horsehead Holding, in its capacity as foreign
representative on behalf of the Debtors, commenced a recognition proceeding
under Part IV of the Companies’ Creditors Arrangement Act (the “CCAA”) in the
Ontario Superior Court of Justice (Commercial List) (the “Canadian Court”) to
recognize in Canada the Chapter 11 Cases (as defined herein) as “foreign main
proceedings” (the “Recognition Proceedings”).
D.    The Borrowers have requested that the Lenders make post-petition loans and
advances and provide other financial or credit accommodations to the Debtors,
and the Lenders have agreed, subject to the conditions set forth herein, to
extend a senior secured multi-draw credit facility to the Borrowers, in an
aggregate principal amount not to exceed $90,000,000.
F.    In consideration of the mutual covenants and agreements herein contained
and of the loans, advances, extensions of credit and commitments hereinafter
referred to, the parties hereto agree as follows:
Article I
DEFINITIONS AND ACCOUNTING TERMS
Section 1.01    Certain Defined Terms. Any capitalized terms used in this
Agreement that are not otherwise defined herein and are defined in Article 9 of
the UCC shall have the meanings assigned to those terms by the UCC as of the
date of this Agreement. Any terms used in the Agreement that are defined in the
PPSA and pertaining to Collateral of the Borrowers located in Canada shall be
construed and defined as set forth in the PPSA unless otherwise defined herein.
As used in this Agreement, the following terms shall

1


     
   
  

--------------------------------------------------------------------------------




have the following meanings (unless otherwise indicated, such meanings to be
equally applicable to both the singular and plural forms of the terms defined):
“Acceptable Lien” means, with respect to any Property of any Person, any Lien on
such Property which (a) with respect to any Collateral exists in favor of the
Administrative Agent for the benefit of the Secured Parties; (b) secures the
payment and performance of the Obligations; and (c) is perfected and valid and
enforceable against the Borrower Party that created such Lien in preference to,
and has priority over, any Liens or other rights of any Person therein, except
to the extent provided for in the DIP Order.
“Administration Charge” means the charge granted in the Supplemental Order on
the Debtors’ property in Canada in favor of the Information Officer and its
counsel to secure the payment of the reasonable fees and expenses of such
parties, in an amount not to exceed CAD $100,000.
“Administrative Agent” means Cantor Fitzgerald Securities and any successor in
such capacity appointed pursuant to Section 8.06.
“Administrative Office” means the offices of the Administrative Agent at the
addresses specified on Schedule 9.02 or such other office, branch, subsidiary,
affiliate or correspondent bank as the Administrative Agent may from time to
time specify to the Borrower.
“Administrative Questionnaire” means an administrative questionnaire in a form
approved by the Administrative Agent.
“Advance” means an advance in Dollars by a Lender to any Borrower as part of a
Borrowing.
“Affiliate” of any Person, means any other Person that, directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person or any Subsidiary of such Person. The term
“control” (including the terms “controlled by” or “under common control with”)
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise.
“Agreement” is defined in the preamble to this Agreement.
“Annual Financials” has the meaning set forth in Section 5.06(a).
“Anti-Money Laundering Laws” means any laws or regulations relating to money
laundering or terrorist financing, government sanction and “know your client”
laws, including, without limitation, the Bank Secrecy Act, 31 U.S.C. sections
5301 et seq.; the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L. 107-56
(a/k/a the USA Patriot Act); Laundering of Monetary Instruments, 18 U.S.C.
Section 1956; Engaging in Monetary Transactions in Property Derived from
Specified Unlawful Activity, 18 U.S.C. Section 1957; the Financial Recordkeeping
and Reporting of Currency and Foreign Transactions Regulations, 31 C.F.R. Part
103; the Proceeds of Crime (money laundering) and Terrorist Financing Act
(Canada); and any similar laws or regulations currently in force or hereafter
enacted.
“Applicable Lending Office” means (a) with respect to any Lender, the office,
branch, subsidiary, affiliate or correspondent bank of such Lender specified in
its Administrative Questionnaire or such other office, branch, subsidiary,
affiliate or correspondent bank as such Lender may from time to time specify to
the Borrowers and the Administrative Agent from time to time and (b) with
respect to the Administrative

    2



--------------------------------------------------------------------------------




Agent, the address specified for such Person on Schedule 9.02 or such other
address or correspondent bank as shall be designated by such party in a notice
to the other parties to this Agreement.
“Approval” and “Consent” mean, with respect to any consent or approval sought by
Borrowers and given by the Administrative Agent or a Lender, the writings
executed by such Person that (a) authorize Borrowers to take the action for
which the consent or approval is sought and (b) set forth the conditions, if
any, upon which the consent or approval is given by such Person. “Approve” and
“Approved” have the correlative meanings.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Asset Disposition” means the disposition, whether by sale, lease, license,
transfer, loss, damage, destruction, condemnation or otherwise, of any or all of
the Property of any Borrower Party or their Subsidiaries.
“Assignment and Acceptance” shall mean an Assignment and Assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 9.06), and accepted by the Administrative Agent,
in substantially the form of Exhibit A.
“Availability Period” means the period from and including the first Business Day
on which each of the conditions precedent set forth in Section 3.01 have been
satisfied (or waived in accordance with Section 9.01) to but excluding the
earlier of the Maturity Date and the date of termination of the Commitments.
“Bankruptcy Code” is defined in the recitals to this Agreement.
“Bankruptcy Court” is defined in the recitals to this Agreement.
“BIA” means the Bankruptcy and Insolvency Act (Canada), as the same now exists
or may from time to time hereafter be amended, modified, recodified or
supplemented, together with all official rules, regulations and interpretations
thereunder or related thereto.
“Borrower” and “Borrowers” are each defined in the preamble to this Agreement.
“Borrower Party” means each Borrower and Guarantor, and “Borrower Parties” means
all such Persons.
“Borrowers’ Agent” has the meaning set forth in Section 9.02(g).
“Borrowing” means a borrowing consisting of simultaneous Advances made by each
Lender pursuant to Section 2.01.
“Borrowing Date” means the date on which any Advance is made hereunder.
“Borrowing Request” means a borrowing request in the form of the attached
Exhibit B signed by a Responsible Officer.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, New York, New York.

    3



--------------------------------------------------------------------------------




“CAD $” means Canadian dollars.
“Canadian Court” is defined in the recitals to this Agreement.
“Canadian Pension Plans” means the Zochem Inc. Hourly Employees Retirement
Income Plan and the Zochem Inc. Salaried Employees Retirement Income Plan.
“Canadian Security Documents” means (a) a general security agreement by Zochem
in favor of the Administrative Agent including without limitation a lien against
intellectual property rights, and (b) a charge/mortgage by Zochem charging the
real property municipally known as 1 Tilbury Court, Brampton, Ontario.
“Capital Expenditures” means all expenditures in respect of the purchase or
other acquisition of any fixed or capital asset that, in conformity with GAAP,
are or are required to be included as capital expenditures on the consolidated
statement of cash flows of the Borrower Parties and their Subsidiaries,
including, without limitation, land, buildings and equipment, but excluding any
such expenditure made in connection with the replacement or restoration of fixed
or capital assets to the extent financed with insurance proceeds paid on account
of the loss of or damage to, with awards of compensation arising from the taking
by condemnation or eminent domain of, or with the proceeds of any other
disposition of (to the extent permitted under this Agreement), such fixed or
capital assets.
“Capital Lease” of a Person means any lease of any Property by such Person as
lessee that would, in accordance with GAAP, be required to be classified and
accounted for as a capital lease on the balance sheet of such Person; provided,
however, that, notwithstanding anything to the contrary in this Agreement or in
any other Loan Document, any leases that were not capital leases when entered
into but are recharacterized as capital leases due to a change in accounting
rules after the Closing Date shall for all purposes of this Agreement not be
treated as Capital Leases.
“Capital Stock” of any Person means any and all shares, interests, rights to
purchase, warrants, options, participations or other equivalents of or interests
in (however designated) equity of such Person, including any preferred stock,
but excluding any debt securities convertible into such equity.
“Capitalized Lease Obligation” shall mean any obligations of any Borrower Party
under a Capital Lease that is required to be capitalized for financial reporting
purposes in accordance with GAAP; provided, however, that, notwithstanding
anything to the contrary in this Agreement or in any other Loan Document, any
obligations that were not required to be included on the balance sheet of the
Borrower as capital lease obligations when incurred but are recharacterized as
capital lease obligations due to a change in accounting rules after the Closing
Date shall for all purposes of this Agreement not be treated as Capitalized
Lease Obligations.
“Carve-Out” shall have the meaning set forth in the applicable DIP Order.
“Cash Equivalents” means (a) securities with maturities of 180 days or less from
the date of acquisition insured or fully guaranteed or insured by the United
States Government or any agency thereof, and (b) overnight deposits in money
market accounts held in the United States with any Lender or with any commercial
bank domiciled in the United States having capital and surplus in excess of
$500,000,000.
“Cash Management Order” means that certain Interim Order (I) Authorizing the
Debtors to (A) Continue to Operate Their Cash Management Systems, (B) Honor
Certain Prepetition Obligations Related thereto, (C) Maintain Existing Business
Forms, and (D) Continue to Perform Intercompany Transactions, and (ii) Granting
Related Relief filed with the Bankruptcy Court on February 3, 2016 at Docket No.
58, as

    4



--------------------------------------------------------------------------------




such order may be amended, supplemented or modified in a manner not adverse to
the Administrative Agent or Lenders.
“Casualty Event” means any loss, casualty or other insured damage to, or any
nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any Property of the Borrowers or any of their
Subsidiaries.
“CCAA” is defined in the recitals to this Agreement.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption of, or taking effect of, any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any guideline or directive (whether
or not having the force of law) by any Governmental Authority; provided that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all rules, guidelines or directives
thereunder or issued in connection therewith and (y) all rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued.
“Change of Control” means the occurrence of any of the following: (a) one
hundred percent (100%) of the Equity Interests of any Borrower (other than
Horsehead Holding) is no longer owned or controlled (directly or indirectly) by
Horsehead Holding (other than Horsehead Zinc), (b) one hundred percent (100%) of
the Equity Interests of any Subsidiary of a Borrower (other than Horsehead Zinc)
is no longer owned or controlled by a Borrower, (c) ninety-nine percent (99%) of
the Equity Interests of Horsehead Zinc is no longer owned or controlled by a
Borrower, (d) any merger, consolidation or sale of substantially all of the
property or assets of any Borrower Party, or (e) with respect to Horsehead
Holding, any Person or related group of Persons (other than such Person or an
Affiliate of such Person) directly or indirectly acquires beneficial ownership
(within the meaning of Rule 13d‑3 under the Securities Exchange Act of 1934, as
amended) of securities possessing more than fifty percent (50%) of the total
combined voting power of Horsehead Holding’s outstanding securities.
For purposes of this definition, “controlled by” shall mean the power of any
person, direct or indirect (i) to vote one hundred percent (100%) or more of the
Equity Interests having ordinary voting power for the election of directors (or
the individuals performing similar functions) of any Person or (ii) to direct or
cause the direction of the management and policies of any Person by contract or
otherwise.
“Chapter 11 Cases” means the chapter 11 cases of the Borrower and the Guarantors
which are being jointly administered under the Bankruptcy Code and are pending
in the Bankruptcy Court.
“Chief Restructuring Officer” shall have the meaning set forth in Section
5.19(a).
“Closing Date” means February 8, 2016.
“Code” means the United States Internal Revenue Code of 1986, as amended, and
any successor statute.
“Collateral” means, collectively, all Property pledged, mortgaged, assigned,
granted or otherwise subjected to a Lien under any of this Agreement or any
other Security Documents, and any proceeds therefrom.

    5



--------------------------------------------------------------------------------




“Commitment” means, collectively, the Initial Commitment and Subsequent
Commitment. The aggregate amount of the Commitments as of the Closing Date is
$90,000,000.
“Commitment Fee” has the meaning set forth in Section 2.03(c).
“Committee” means, collectively, if applicable, the official committee of
unsecured creditors and any other official committee formed, appointed or
approved in any Chapter 11 Case and each of such committees shall be referred to
herein as a “Committee”.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute or any
regulations promulgated thereunder.
“Competing Guaranty” has the meaning set forth in Section 9.06(b).
“Compliance Certificate” means a Compliance Certificate signed by a Financial
Officer of the Borrowers in substantially the form of the attached Exhibit C.
“Consummation Date” means the date of the substantial consummation (as defined
in section 1101 of the Bankruptcy Code and which for purposes of this Agreement
shall be no later than the effective date) of a Reorganization Plan that is
confirmed pursuant to an order of the Bankruptcy Court and recognized by an
order of the Canadian Court.
“Contract Rate” means 14.00% per annum.
“Credit Agreement Transfer Percentage” means a fraction (expressed as a
percentage), (i) the numerator of which is the aggregate principal amount of the
Senior Secured Notes held by the Lenders as of the Closing Date and (ii) the
denominator of which is the aggregate principal amount of the Commitments as of
the Closing Date. As of the Closing Date, the Credit Agreement Transfer
Percentage is 191.8722222%. The Administrative Agent shall have no obligation to
ascertain or monitor the Credit Agreement Transfer Percentage.
“Debt” means, for any Person, without duplication, all of the following, whether
or not included as indebtedness or liabilities in accordance with GAAP: (a) all
obligations of such Person for borrowed money and all obligations of such Person
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments; (b) amount raised under or liabilities in respect of any note
purchase or acceptance credit facility; (c) the maximum amount (after giving
effect to any prior drawings or reductions which may have been reimbursed) of
all outstanding letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds, performance bonds and similar
instruments issued or created by or for the account of such Person; (d)
obligations under any Hedge Agreement; (e) Capitalized Lease Obligations; (f)
any other transaction (including forward sale or purchase agreements, and
conditional sales agreements) having the commercial effect of a borrowing of
money entered into by such Person to finance its operations or capital
requirements (but not including trade payables and accrued expenses incurred in
the Ordinary Course of Business which are not represented by a promissory note
or other evidence of indebtedness and which are not more than ninety (90) days
past due), including prepayments received for the sale of Inventory or the
providing of services by a Borrower Party for which the delivery of Inventory or
the providing of services is more than two (2) months after the date of
prepayment; (g) Debt of others secured by a Lien on Property now or hereafter
owned or acquired by such Person (including indebtedness arising under
conditional sales or other title retention agreements), whether or not such Debt
shall have been assumed by such Person or is limited in recourse; and (h) all
Guarantees of such Person in respect of any of the foregoing; provided, that
Debt shall not include trade payables and accrued expenses outstanding as of the
Petition

    6



--------------------------------------------------------------------------------




Date, which are not paid pursuant to the First Day Orders. The amount of any
Debt under any Hedge Agreement on any date shall be deemed to be the Termination
Value thereof as of such date.
“Debtor” is defined in the recitals to this Agreement.
“Debtor Relief Laws” means the Bankruptcy Code of the United States the BIA, the
CCAA, the Winding-Up and Restructuring Act (Canada), the Canada Business
Corporations Act and all other liquidation, conservatorship, bankruptcy,
assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, adjustment, composition, winding-up or
similar debtor relief Legal Requirements of the United States or Canada or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
“Default” means (a) an Event of Default or (b) any event or condition which with
notice or lapse of time or both would, unless cured or waived, become an Event
of Default.
“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Advances within two Business Days
of the date such Advances were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Borrowers in writing prior to
the Borrowing Date that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within two Business Days of the date when due, (b) has
notified the Borrowers, the Administrative Agent in writing that it does not
intend to comply with its funding obligations hereunder, or has made a public
statement to that effect (unless such writing or public statement relates to
such Lender’s obligation to fund an Advance hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrowers, to confirm in writing to the
Administrative Agent and the Borrowers that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrowers), or (d) has, or has
a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.16(b)) upon delivery of written notice of such determination to the Borrowers
and each Lender.
“DIP Budget” means, collectively, (a) a forecast delivered by the Borrowers to
the Administrative Agent and the Lenders commencing on the week that the
Petition Date occurs (the “Initial DIP Budget”) detailing the Borrower Parties’
anticipated weekly cash receipts and disbursements (including a line item

    7



--------------------------------------------------------------------------------




for Professional Fees) and anticipated weekly cash flow projections and
“Cumulative Accrued but Unpaid Professional Fees”, on a consolidated basis for
the Borrower Parties, together with a written set of assumptions supporting such
projections, for the thirteen week period commencing with the week that the
Petition Date occurs in form and substance satisfactory to the Required Lenders
in their sole discretion and (b) the most recent supplement to such forecast,
and all intervening supplements to such forecast, delivered in accordance with
Section 5.06(h) as approved by the Required Lenders in their sole discretion;
provided, that no such supplements to such forecast under clause (b) above shall
become the DIP Budget unless the Required Lenders in their sole discretion
approve such supplement to such forecast becoming the DIP Budget (and to the
extent that such supplement to such forecast is not approved, the DIP Budget
that is then in effect shall continue to constitute the DIP Budget for all
purposes of this Agreement); provided, further, that the DIP Budget shall not
provide for any payments in connection with the termination of the Macquarie
Credit Agreement or any other similar payments to the lenders under the
Macquarie Credit Agreement, Macquarie or any of their Affiliates unless approved
by the Required Lenders in their sole discretion; provided, further, that the
DIP Budget shall reflect (i) the advance of the Zochem Loan directly to Zochem,
and the payment directly by Zochem of all Obligations attributable to the Zochem
Loan; and (ii) the advance of the U.S. Loan directly to the U.S. Borrowers, and
the payment directly by the U.S. Borrowers of all Obligations attributable to
the U.S. Loan.
“DIP Order” means the Interim Order or Final Order, as applicable under the
circumstances.
“DIP Recognition Orders” means the Interim DIP Recognition Order and Final DIP
Recognition Order, as applicable under the circumstances.
“Dispose” means to transfer in an Asset Disposition.
“Disqualified Stock” means any Capital Stock of a Person or any of its
Subsidiaries that by its terms (or by the terms of any security into which it is
convertible or for which it is exchangeable, in either case at the option of the
holder thereof) or otherwise (a) matures or is mandatorily redeemable pursuant
to a sinking fund obligation or otherwise, (b) is or may become redeemable or
repurchaseable at the option of the holder thereof, in whole or in part or (c)
is convertible or exchangeable at the option of the holder thereof for Debt or
Disqualified Stock, on or prior to, in the case of clause (a), (b) or (c), 91
days after the Scheduled Maturity Date.
Notwithstanding the preceding sentence:
(1)    any Capital Stock that would constitute Disqualified Stock solely because
the holders thereof have the right to require Horsehead Holding to repurchase
such Capital Stock upon the occurrence of a Change of Control or an asset sale
will not constitute Disqualified Stock so long as the right to have such Capital
Stock repurchased upon a Change of Control or asset sale are no more favorable
to the holders thereof than the requirements set forth;
(2)    any Capital Stock issued to any plan for the benefit of employees of
Horsehead Holding or its Subsidiaries or by any such plan to such employees,
such Capital Stock shall not constitute Disqualified Stock solely because it may
be required to be repurchased by Horsehead Holding or its Subsidiaries in order
to satisfy applicable statutory or regulatory obligations; and
(3)    any Capital Stock held by any future, current or former employee,
director, manager or consultant (or their respective trusts, estates, investment
funds, investment vehicles or immediate family members) of Horsehead Holding,
any of its Subsidiaries or any parent in each case upon the termination of
employment or death of such person pursuant to any stock option plan or any
other management or employee

    8



--------------------------------------------------------------------------------




benefit plan or agreement shall not constitute Disqualified Stock solely because
it may be required to be repurchased by Horsehead Holding or its Subsidiaries.
“Dollars” and “$” means the lawful money of the United States of America.
“EBITDA-R” for any period means, with respect to any Person, an amount equal to
(a) Net Income of such Person and its Subsidiaries on a consolidated basis,
calculated from financial statements prepared in accordance with GAAP plus
(b) to the extent deducted in determining Net Income, the sum of (i) Interest
Expense of such Person and its Subsidiaries, (ii) provision for income taxes of
for such Person and its Subsidiaries, (iii) depreciation and amortization of
such Person and its Subsidiaries, (iv) unrealized gains and losses on hedge
transaction positions, non-cash compensation expenses, one-time charges to Net
Income and all other non-cash charges, in each case of such Person and its
Subsidiaries, (v)  charges, fees, costs, commissions and expenses incurred
during such period in connection with this Agreement, the other Loan Documents,
the Chapter 11 Cases, any reorganization plan in connection with the Chapter 11
Cases, any exit credit agreements, and any and all transactions contemplated by
the foregoing, including the write-off of any receivables, the termination or
settlement of executory contracts, professional and accounting costs, fees and
expenses, operational restructuring costs, fees and expenses, management
incentive, employee retention or similar plans (in each case to the extent such
plan is approved by the Bankruptcy Court to the extent required), litigation
costs and settlements, asset write-downs, income and gains recorded in
connection with the corporate reorganization of such Person and its
Subsidiaries, (vi) solely with respect to INMETCO, the charges, fees, costs and
expenses in connection with, and a pro forma adjustment for actual lost revenues
resulting from, a single furnace shutdown during the life of the Facility;
provided that, the aggregate amount added pursuant to this clause (vii) shall
not exceed $2,000,000 during the life of the Facility, (viii) any intercompany
charges incurred by Horsehead for administrative services provided to Horsehead
Holding and its Subsidiaries, and (ix) solely with respect to Zochem, any costs
or expenses incurred in connection with the funding of the Canadian Pension
Plans.
“EBITDA-R Test Period” means each period beginning on February 1, 2016 and
ending on the last day of each calendar month occurring thereafter.
“Eligible Assignee” means (a) a Lender or Affiliate of a Lender, (b) a fund or
funding vehicle either managed by, serviced by or associated with a Lender or a
Lender’s Affiliate, and (c) any other Person (other than a natural person)
approved by the Administrative Agent, such approval not to be unreasonably
withheld or delayed; provided that notwithstanding the foregoing, “Eligible
Assignee” shall not include any (i) Borrower Party, any Borrower Party’s
Affiliates or Subsidiaries or (ii) any of Borrower Party’s competitors
identified on Schedule 1.01(c) hereto (such list to be approved by the Required
Lenders in their sole discretion).
“Environment” means soil, land surface, or subsurface strata, surface waters,
groundwaters, stream sediments, ambient and other air, atmosphere, plant and
animal life, or other environmental media or natural resources.
“Environmental Event” means the existence of an Environmental Liability (other
than those items listed on Schedule 4.11) of any Borrower Party that could
reasonably be expected to have a Material Adverse Effect.
“Environmental Law” means all applicable federal, provincial, territorial,
state, local (including by-laws) and foreign laws (including common law),
treaties, regulations, rules, Permit, ordinances, codes, decrees, judgments,
directives, and orders (including consent orders), in each case, relating to
protection of the Environment, natural resources, human health and safety or the
presence, Release of, or exposure to,

    9



--------------------------------------------------------------------------------




Hazardous Materials, or the generation, manufacture, processing, radiation,
vibration, distribution, use, treatment, storage, transport, recycling or
handling of, or the arrangement for such activities with respect to, Hazardous
Materials.
“Environmental Liability” shall mean all liabilities, obligations, damages,
losses, claims, actions, suits, judgments, orders, fines, penalties, fees,
expenses and costs (including administrative oversight costs, natural resource
damages and remediation costs), whether contingent or otherwise, arising out of
or relating to (a) compliance or non-compliance with any Environmental Law, (b)
the generation, use, handling, transportation, storage, treatment or disposal of
any Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the
Release of any Hazardous Materials or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.
“Environmental Permit” means any Permit under any Environmental Law.
“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any person, or any obligations convertible
into or exchangeable for, or giving any person a right, option or warrant to
acquire, such equity interests or such convertible or exchangeable obligations.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute and all rules and regulations
promulgated thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Borrower Party within the meaning of Section
414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for purposes
of provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrowers or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by the Borrowers or any ERISA Affiliate
from a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Plan amendment as a termination under Sections 4041 or 4041A of ERISA, or
the commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; (f) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any Borrower or any ERISA
Affiliate; (g) the failure to make a required contribution to any Plan that
would result in the imposition of a Lien or other encumbrance or the provision
of security under Section 430 of the Code or Section 303 or 4068 of ERISA, or
the arising of such a Lien or encumbrance; there being or arising any “unpaid
minimum required contribution” or “accumulated funding deficiency” (as defined
or otherwise set forth in Section 4971 of the Code or Title I of ERISA), whether
or not waived; or the filing of any request for or receipt of a minimum funding
waiver under Section 412 of the Code with respect to any Plan or (h) an event or
condition with respect to any Pension Plan that has resulted or could reasonably
be expected to result in any Pension Plan having its registration revoked or
refused for the purposes of any administration of any relevant pension benefits
regulatory authority or being required to pay any Taxes under any Legal
Requirements.
“Events of Default” has the meaning set forth in Section 7.01.

    10



--------------------------------------------------------------------------------




“Excluded Accounts” has the meaning set forth in Section 10.01.
“Excluded Collateral” has the meaning set forth in Section 10.01.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of any Borrower hereunder, (a) Taxes imposed on or measured by its overall net
income (however denominated), and franchise taxes imposed on it (in lieu of net
income Taxes), by any jurisdiction (or any political subdivision thereof) under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its Applicable Lending Office
is located, (b) any branch profits Taxes imposed by the United States of America
or any similar Tax imposed by any other jurisdiction in which any Borrower is
located and (c) in the case of a Foreign Lender (other than an assignee pursuant
to a request by any Borrower under Section 2.13), any withholding Tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party hereto (or designates a new lending office) or is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 2.09(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from any Borrower with respect to such withholding Tax pursuant to
Section 2.09(c),(d) any United States Federal withholding Taxes imposed under
FATCA and (e) any Other Connection Taxes. Notwithstanding anything to the
contrary contained in this definition, “Excluded Taxes” shall not include any
withholding Tax imposed at any time on payments made by or on behalf of any
Borrower if the Borrower is not a resident of the United States for Tax purposes
to any Lender or Administrative Agent hereunder or under any other Loan
Document, provided that such Lender, such Administrative Agent shall have
complied with Section 2.09(e).
“Exit Premium” has the meaning set forth in Section 2.03(d).
“Extensions of Credit” means, as to any Lender at any time, an amount equal to
the sum of the aggregate principal amount of all Advances made or deemed made by
such Lender then outstanding.
“Facility” means the credit facility described in Section 2.01.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any of its successors.
“Fee Letter” means a letter dated as of even date hereof between the Borrower
Parties and Cantor Fitzgerald Securities.
“Final DIP Recognition Order” means an order of the Canadian Court in the
Recognition Proceedings, in form and substance satisfactory to the Borrowers,
Administrative Agent and the Lenders in their sole discretion, recognizing and
enforcing the Final Order in Canada.
“Final Order” means an order of the Bankruptcy Court in the Chapter 11 Cases, in
form and substance satisfactory to the Borrowers, Administrative Agent and the
Lenders in their sole discretion, authorizing and approving on a final basis,
among other things, the borrowings by the Borrowers under the Facility.

    11



--------------------------------------------------------------------------------




“Financial Officer” means the Vice President – Finance and/or Corporate
Controller or, if any, the Chief Restructuring Officer, if any, of Borrower.
“First Day Orders” has the meaning set forth in Section 3.01(d).
“Fiscal Year” means an accounting period beginning on January 1st and ending on
December 31st of each year.
“Foreclosure Sale” has the meaning set forth in Section 7.06.
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which any Borrower is resident for Tax purposes.
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.
“Fraudulent Transfer Laws” has the meaning set forth in Section 9.06(b).
“Fund” means any Person (other than a natural Person) that is, or will be,
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the Ordinary Course of Business.
“GAAP” means United States generally accepted accounting principles applied on a
consistent basis.
“Governmental Authority” means the government of the United States of America,
Canada or any other nation, or of any political subdivision thereof, whether
state, provincial, territorial or local, and any agency, authority,
instrumentality, regulatory body, court, central bank, or other entity
exercising executive, legislative, judicial, Taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Greywolf” means Greywolf Capital Management, LP.
“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Debt or other obligation payable or performable by another
Person (the “primary obligor”) in any manner, whether directly or indirectly,
and including any obligation of such Person, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such Debt or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment of such Debt or other obligation, (ii) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Debt or other obligation of the payment or performance of such
Debt or other obligation, (iii) to maintain working capital, equity capital or
any other financial statement condition or liquidity or level of income or cash
flow of the primary obligor so as to enable the primary obligor to pay such Debt
or other obligation, or (iv) entered into for the purpose of assuring in any
other manner the owner of such Debt or other obligation of the payment or
performance thereof or to protect such owner against loss in respect thereof (in
whole or in part), or (b) any Lien on any assets of such Person securing any
Debt or other obligation of any other Person, whether or not such Debt or other
obligation is assumed by such Person; provided, however, that the term
“Guarantee” shall not include endorsements for collection or deposit in the
Ordinary Course of Business. The amount of any Guarantee shall be deemed to be
an amount equal to the least of (x) the stated or determinable amount of the
related primary obligation, or portion thereof, in respect of which such
Guarantee is made or, (y) if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by the guaranteeing
Person in good faith or (z) the fair market value of the property subject to the
relevant Lien to

    12



--------------------------------------------------------------------------------




the extent the obligations secured by such property are otherwise non-recourse
to such Person. The term “Guarantee” as a verb has a corresponding meaning.
“Guaranteed Obligations” shall have the meaning set forth in Section 11.01(a).
“Guarantors” means (a) the Borrowers, (b) to the extent that the Debt of
Horsehead Zinc owing to CCM Community Development IV LLC and Bank of America CDE
III, LLC under each of the Horsehead Zinc Loan Agreements, as applicable, is
repaid in full, Horsehead Zinc and (c) each Subsidiary that becomes a party to
this Agreement on or after the Closing Date.
“Guaranty” means the guaranty in Article XII.
“Hazardous Material” means, without limitation, any waste, substance, product,
or other material (whether solid, liquid, gas or mixed), which is or becomes
identified, listed, published, or defined as a hazardous substance, hazardous
waste, hazardous material, toxic substance, radioactive material, oil, or
petroleum products or byproducts, or which is regulated by, or the use or
disposal of which is otherwise governed under, subject to regulation,
investigation, limitation, control, or remediation under or pursuant to any
Environmental Law.
“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, whether on a spot basis or
otherwise, or any other similar transactions or any combination of any of the
foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by or subject to any master agreement, (b)
any and all transactions of any kind, and the related confirmations, which are
subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Hedges and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement, and (c) any other derivative agreement or other similar agreement or
arrangement (including any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act) (any
such master agreement, together with any schedules, exhibits, confirmations,
addenda and annexes thereto, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
“HMP” is defined in the preamble of this Agreement.
“Horsehead” is defined in the preamble of this Agreement.
“Horsehead Holding” is defined in the preamble of this Agreement.
“Horsehead Zinc” means Horsehead Zinc Recycling, LLC, a South Carolina limited
liability company.
“Horsehead Zinc Loan Agreements” means , collectively, (i) the Loan Agreement,
dated as of May 29, 2009, among Horsehead Zinc and CMM Community Development IV
LLC and (ii) the Loan Agreement, dated as of May 29, 2009, among Horsehead Zinc
and Bank of America CDE III, LLC, in each case, as amended, restated,
supplemented or otherwise modified from time to time.

    13



--------------------------------------------------------------------------------




“Indemnified Liabilities” shall have the meaning set forth in Section 9.05
hereof.
“Indemnified Taxes” means (a) any Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Borrower Party under any Loan Document and (b) to the extent not otherwise
described in (a), Other Taxes.
“Independent Auditor” means Grant Thornton LLP or any other independent auditor
registered with the Public Company Account Oversight Board that the Borrowers
may appoint.
“Information Officer” means Richter Advisory Group Inc. in its capacity as
court-appointed information officer of the Debtors in connection with the
Recognition Proceedings.
“Initial Commitment” means, as to each Lender, its obligation to (a) make
Advances to the Borrowers pursuant to Section 2.01, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01 under the caption “Initial Commitment” or in
the Assignment and Acceptance pursuant to which such Lender becomes a party
hereto opposite the caption “Initial Commitment”, as such amount may be adjusted
from time to time in accordance with this Agreement, including pursuant to
Section 2.16. The aggregate amount of the Initial Commitments as of the Closing
Date is $31,800,000.
“Initial DIP Budget” shall have the meaning set forth in the definition of “DIP
Budget”.
“Initial Financial Statements” means (a) the audited combined balance sheets and
related statements of income or operations, shareholders’ equity and cash flows
of Horsehead Holding and its consolidated Subsidiaries, on a consolidated basis,
for the Fiscal Year ended December 31, 2014, including the notes thereto, (b)
the unaudited combined balance sheets and related statements of income or
operations of Horsehead Holding and its consolidated Subsidiaries, on a
consolidated and consolidating basis, for the quarter ended September 31, 2015,
(c) the unaudited combined monthly balance sheets and related statements of
income or operations of Horsehead Holding and its consolidated Subsidiaries, on
a consolidated and consolidating basis, for the months ended October 31, 2015
and November 31, 2015.
“Initial Recognition Order” means an order of the Canadian Court, in form and
substance acceptable to the Borrowers, the Administrative Agent and the Lenders
in their sole discretion, among other things, recognizing the Chapter 11 Cases
as foreign main proceedings under Part IV of the CCAA.
“INMETCO” is defined in the preamble of this Agreement.
“Intellectual Property” shall mean property constituting under any applicable
Legal Requirement a patent, patent application, copyright, trademark, service
mark, trade name, mask work, trade secret or license or other right to use any
of the foregoing.
“Interest Expense” means, for any Person, the sum of all interest charges
(including under Capital Leases and all amortization of debt discount and
expense and other deferred financing charges) of such Person and its
Subsidiaries for such period determined on a consolidated basis in accordance
with GAAP plus all fees payable in respect of the issuance of standby letters of
credit for the account of such Person and its consolidated Subsidiaries
determined on a consolidated basis in accordance with GAAP.
“Interim DIP Recognition Order” shall have the meaning set forth in Section
3.01(c).
“Interim Order” shall have the meaning set forth in Section 3.01(c).

    14



--------------------------------------------------------------------------------




“Interim Recognition Order” an order of the Canadian Court, in form and
substance acceptable to the Lenders, among other things, granting an interim
stay in Canada.
“Inventory” means has the meaning given to such term in the UCC plus Waelz
oxide, calcine and zinc owned by a Borrower Party.
“Investment” of any Person means any (a) loan, advance (other than commission,
travel and similar advances to officers, representatives and employees, drawing
accounts and similar expenditures or prepayments or deposits made in the
Ordinary Course of Business and included in the DIP Budget (including permitted
variances)) to, or guarantee or assumption of Debt of a purchase or other
acquisition of any other debt or interest in, another Person, or extension of
credit that constitutes Debt of the Person to whom it is extended; (b)
contribution of capital by such Person; (c) stocks, bonds, mutual funds,
partnership interests, notes (including structured notes), debentures or other
securities owned by such Person; (d) any deposit accounts; and (e) certificates
of deposit owned by such Person (but excluding Capital Expenditures of such
Person determined in accordance with GAAP).
“Investment Grade Rating” of a Person means that such Person has a minimum
investment grade rating on its senior unsecured debt securities of at least BBB-
as determined by S&P and Baa3 as determined by Moody’s.
“IRS” means the United States Internal Revenue Service.
“ITA” means the Income Tax Act (Canada), as amended from time to time, and any
successor statute and all rules and regulations promulgated thereunder.
“Legal Requirement” means, as to any Person, any law, statute, ordinance,
decree, award, order, writ, judgment, injunction, rule, regulation (or official
interpretation of any of the foregoing) of, and the terms of any license or
permit issued by, any Governmental Authority which is binding on such Person.
“Lenders” means the lenders listed on the signature pages of this Agreement and
any other person that has become a party hereto pursuant to an Assignment and
Acceptance; provided that, the term “Lenders” shall not include any such person
that has ceased to be a party hereto pursuant to an Assignment and Acceptance.
“Lien” shall mean, with respect to any asset, (a) any mortgage, debenture, deed
of trust, lien (statutory or other), pledge, assignment, preference, deposit
arrangement, encumbrance, easement, hypothec, charge, security interest,
priority or other security or preferential arrangement of any kind or nature
whatsoever, whether voluntary or involuntary in or on such asset, (b) the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease or title retention agreement (or any financing lease having substantially
the same economic effect as any of the foregoing) relating to such asset and (c)
in the case of securities, any purchase option, call or similar right of a third
party with respect to such securities.
“Loan Documents” shall mean this Agreement, any Notes issued pursuant to Section
2.02(e), if any, the Security Documents, the Fee Letter and any other agreement
or instrument executed and delivered by a Borrower Party, all as amended,
restated, supplemented or modified from time to time.
“Macquarie” means Macquarie Bank Limited and any of its successors or
Affiliates.
“Macquarie Adequate Protection Claims” has the meaning set forth in the
applicable DIP Order.

    15



--------------------------------------------------------------------------------




“Macquarie Credit Agreement” means that certain Credit Agreement, dated as of
June 30, 2015, among Horsehead, INMETCO, HMP, the lenders from time to time
party thereto and Macquarie Bank Limited, as administrative agent, as amended,
restated, supplemented or otherwise modified from time to time.
“Material Adverse Effect” shall mean a material adverse effect upon (a) the
business, operations, Properties, financial condition, assets or liabilities of
the Borrower Parties and their Subsidiaries, taken as a whole, other than any
change, event or occurrence, arising individually or in the aggregate, from (i)
events leading up to the commencement of the Chapter 11 Cases or the Recognition
Proceedings and (ii) events that would reasonably be expected to result from the
filing or commencement of the Chapter 11 Cases or the Recognition Proceedings or
the announcement of the filing or commencement of the Chapter 11 Cases or the
Recognition Proceedings, (b) the ability of any Borrower Party to perform its
obligations under any Loan Document to which it is a party, or (c) the legality,
validity or enforceability against any Borrower Party of any of the Loan
Documents or the rights or remedies of the Administrative Agent or the Secured
Parties thereunder.
“Maturity Date” means the earlier of (a) the Scheduled Maturity Date, (b) the
earlier of (i) the date upon which the Interim Order expires or (ii) twenty-one
(21) days after the Petition Date, in either case, if the Final Order and Final
DIP Recognition Order have not been entered prior to the expiration of such
period, (c) the Consummation Date, (d) the closing of any sale of assets, which
when taken together with all asset sales completed since the Closing Date,
constitutes a sale of all or substantially all of the assets of the Borrower
Parties and (e) the date on which all Advances become due and payable and the
Commitments are terminated under the Loan Documents, whether by acceleration or
otherwise.
“Maximum Rate” means the maximum nonusurious interest rate under applicable law
(determined under such laws after giving effect to any items which are required
by such laws to be construed as interest in making such determination, including
without limitation if required by such laws, certain fees and other costs).
“Moody’s” means Moody’s Investors Service, Inc.
“Mooresboro Facility” means the zinc smelter and refinery facility located in
Mooresboro, North Carolina.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA to which any Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
“Net Cash Proceeds” means
(a)
in connection with any Asset Disposition of any Collateral (other than Asset
Dispositions pursuant to Section 6.04(a), (b), (c), (d), (e), (g), (i), (j) or
(k)), 100% of the cash proceeds received by any Borrower Party or any of its
Subsidiaries after the Closing Date, whether from a single transaction or a
series of related transactions, net of the sum of (i) the principal amount of
any Debt that is secured by the applicable asset and that is required to be
repaid in connection with such transaction (other than Debt under the Loan
Documents), together with any applicable premium, penalty, interest and breakage
costs, (ii) the reasonable and customary out-of-pocket expenses incurred by such
Borrower Party or such Subsidiary in connection with such transaction to the
extent paid to a Person that is not a Borrower Party, (iii) taxes paid or,
reasonably estimated at the time of such Asset Disposition, provided, that, if
the amount of any estimated taxes pursuant


    16



--------------------------------------------------------------------------------




to this subclause (iii) exceeds the amount of taxes actually required to be paid
in cash in respect of such Asset Disposition, the aggregate amount of such
excess shall constitute Net Cash Proceeds, and (iv) amounts provided as a
reserve, in accordance with GAAP, against any liabilities under any
indemnification obligations or purchase price adjustment associated with such
Asset Disposition (provided that, to the extent and at the time any such amounts
are released from such reserve, such amounts shall constitute Net Cash
Proceeds); provided, that so long as (i) no Default to the knowledge of any
Borrower Party or Event of Default shall have occurred and be continuing, (ii)
the Borrowers have delivered to Administrative Agent prior written notice of the
Borrowers’ intention to apply such net cash proceeds received pursuant to this
clause (a) to the costs of replacement of the properties or assets that are the
subject of such Asset Disposition or the cost of purchase or construction of
other assets (other than current assets) useful in the business of the Borrower
Parties, and (iii) the Borrower Parties or their Subsidiaries, as applicable,
complete such replacement, purchase, or construction within 180 days after the
initial receipt of such net cash proceeds, Borrower Parties or their
Subsidiaries shall have the option to apply such monies to the costs of
replacement of the assets that are the subject of such Asset Disposition or the
costs of purchase or construction of other assets (other than current assets)
useful in the business of the Borrower Parties or their Subsidiaries unless and
to the extent that such 180-day period shall have expired without such
replacement, purchase or construction being made or completed, in which case,
such net cash proceeds shall be paid to Administrative Agent and applied in
accordance with Section 2.06(b)(i).
(b)
in connection with the incurrence, issuance or sale of any Debt by any Borrower
Party or any of its Subsidiaries (other than Debt permitted to be incurred under
Section 6.03), 100% of the cash proceeds received by any Borrower Party or any
of its Subsidiaries, net of any reasonable costs incurred in connection with
such transaction, to the extent paid or payable to non-Affiliates; including (i)
underwriting discounts and commissions, (ii) taxes, (iii) reasonable and
customary out-of-pocket fees, costs and expenses, in each case, incurred by such
Borrower Party or such Subsidiary in connection therewith; and

(c)
in connection with any Casualty Event with respect to any Collateral, 100% of
the cash insurance proceeds received after the Closing Date (excluding insurance
proceeds included in the Initial DIP Budget) by any Borrower Party or any of its
Subsidiaries, net of any reasonable costs incurred in connection with such
Casualty Event, including (i) all reasonable out-of-pocket fees, costs and
expenses incurred in connection with the collection of such proceeds, awards or
other compensation and (ii) taxes paid or reasonably estimated at the time of
such Casualty Event to be payable as a result of any gain recognized in
connection with such Casualty Event; provided further that, if the amount of any
estimated taxes pursuant to this subclause (ii) exceeds the amount of taxes
actually required to be paid in cash in respect of such Casualty Event, the
aggregate amount of such excess shall constitute Net Cash Proceeds; provided,
(i) so long as no Default to the knowledge of any Borrower Party or Event of
Default shall have occurred and be continuing, (ii) the Borrowers have delivered
Administrative Agent prior written notice of the Borrowers’ intention to apply
such net cash proceeds received pursuant to this clause (b) to the costs of
replacement of the properties or assets that are the subject of such Casualty
Event or the cost of purchase or construction of other assets (other than
current assets) useful in the business of the Borrower Parties or their
Subsidiaries, and (iii) the Borrower Parties or their Subsidiaries, as
applicable, complete such replacement, purchase, or construction within 180 days
after the initial receipt of such net cash proceeds, the Borrower Parties or
their Subsidiaries shall have the option to apply such net cash proceeds in an
aggregate amount not to exceed $500,000 to the costs of replacement of the
assets that are the subject of such Casualty Event


    17



--------------------------------------------------------------------------------




or the costs of purchase or construction of other assets (other than current
assets) useful in the business of the Borrower Parties or their Subsidiaries
unless and to the extent that such 180 day period shall have expired without
such replacement, purchase or construction being made or completed, in which
case, such net cash proceeds shall be paid to Administrative Agent and applied
in accordance with Section 2.06(b)(i).
“Net Guarantee Fee” means (i) the U.S. Guarantee Fee less (ii) the Zochem
Guarantee Fee, which shall result in a single net payment from the U.S.
Borrowers to Zochem.
“Net Income” means for any period and with respect to any Person, the net income
for such period for such Person after taxes as determined in accordance with
GAAP.
“Note” has the meaning given to such term in Section 2.02(e).
“Obligations” means (a) the due and punctual payment by the Borrowers of (i) the
principal of and interest (including interest accruing during the pendency of
any bankruptcy, insolvency, receivership or other similar proceeding, regardless
of whether allowed or allowable in such proceeding) on the Advances, when and as
due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise and (ii) all other monetary obligations of the Borrowers
under this Agreement and each of the other Loan Documents, including obligations
to pay the fees, expense reimbursement obligations (including with respect to
attorneys’ fees and disbursements (in Canada on a full indemnity basis)) and
indemnification obligations, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding); and (b) the due
and punctual payment and performance of all the monetary obligations of each
other Borrower Party under or pursuant to each of the Loan Documents (including
monetary obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding).
“OFAC” means the United States Department of Treasury Office of Foreign Assets
Control.
“OFAC Laws” means any laws, regulations, and executive orders relating to the
economic sanctions programs administered by OFAC, including without limitation,
the International Emergency Economic Powers Act, 50 U.S.C. sections 1701 et
seq.; the Trading with the Enemy Act, 50 App. U.S.C. sections 1 et seq.; and the
Office of Foreign Assets Control, Department of the Treasury Regulations, 31
C.F.R. Parts 500 et seq. (implementing the economic sanctions programs
administered by OFAC).
“OFAC SDN List” means the list of “Specially Designated Nationals and Blocked
Persons” maintained by OFAC.
“OFAC Violation” has the meaning assigned to such term in Section 5.15 of this
Agreement.
“Ordinary Course of Business” shall mean with respect to any Borrower Party,
operations in connection with environmental services, metals processing and
metals reclamation and all related activities incidental thereto entered into in
the ordinary course of business.
“Other Connection Taxes” means with respect to any recipient of a payment under
any Loan Document, Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, imposed
as a result of a present or former connection between such recipient and the
jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received

    18



--------------------------------------------------------------------------------




or perfected a security interest under, engaged in any other transaction
pursuant to or enforced any Loan Document, or sold or assigned an interest in
any Loan Document or a loan made under or pursuant to any Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, this Agreement or any other Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 2.13(b)).
“Participant” has the meaning set forth in Section 9.06(f).
“Payment Date” means the first (1st) Business Day of each month during the term
of this Agreement, commencing on March 1, 2016.
“PBA” means the Pension Benefits Act (Ontario) as amended from time to time, and
any successor statute and all rules and regulations promulgated thereunder, or
any similar law of another province in Canada governing the Canadian Pension
Plans.
“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
“Participant” has the meaning set forth in Section 9.06(f).
“Pension Plan” means (i) any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA
and is sponsored or maintained by any Borrower or any ERISA Affiliate or to
which any Borrower or any ERISA Affiliate contributes or has an obligation to
contribute, or in the case of a multiple employer or other plan described in
Section 4064(a) of ERISA, has made contributions at any time and the Borrowers
and / or their ERISA Affiliates could have liability, or (ii) any other pension
benefit plan or similar arrangement applicable to employees of a Borrower Party,
including the Canadian Pension Plans.
“Permit” means any permit, license, order, approval or other authorization under
any Legal Requirement.
“Permitted Encumbrances” shall mean:
(a)    Liens in favor of the Administrative Agent for the benefit of the Secured
Parties;
(b)    Liens for Taxes, assessments, governmental charges and other claims which
are not delinquent, being Properly Contested or otherwise not required to be
paid pursuant to Section 5.05;
(c)    deposits or pledges to secure obligations under worker’s compensation,
social security or similar laws, or under unemployment insurance;
(d)    deposits or pledges to secure bids, tenders, contracts (other than
contracts for the payment of borrowed money), leases, statutory obligations,
surety and appeal bonds, letters of credit, reimbursement obligations and other
obligations of like nature arising in the Ordinary Course of Business;

    19



--------------------------------------------------------------------------------




(e)    Liens arising by virtue of the rendition, entry or issuance against any
Borrower Party or any Subsidiary, or any property of any Borrower Party or any
Subsidiary, of any judgment, writ, order, or decree for so long as each such
Lien (i) would not constitute an Event of Default under Section 7.01(f) or being
Properly Contested and (ii) is at all times junior in priority to any Liens in
favor of the Administrative Agent;
(f)    Carriers’ warehousemen’s, mechanics’, workers’, construction,
materialmen’s or other like Liens arising in the Ordinary Course of Business
with respect to obligations which are not overdue by more than 45 days, which
are being Properly Contested or otherwise not required to be paid pursuant to
Section 5.05;
(g)    easements (including, without limitation, reciprocal easement agreements
and utility agreements), encroachments, rights-of-way, covenants, consents,
reservations, defects or irregularities in title, variations, zoning, and other
restrictions, charges or encumbrances (whether or not recorded) affecting the
Real Property, if applicable, and which do not, individually or in the aggregate
(i) materially interfere with the occupation, use or enjoyment by the applicable
Borrower Party of its business or property so encumbered and (ii) do not
materially and adversely affect the value of such Real Property;
(h)    Liens arising from the precautionary UCC or PPSA financing statements
filed under any lease or license permitted by this Agreement;
(i)    Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto arising in the Ordinary Course of
Business;
(j)    customary rights of set-off, revocation, refund or chargeback under
deposit agreements or under the Uniform Commercial Code of banks or other
financial institutions where any Borrower Party maintains deposits (other than
deposits intended as cash collateral) in the Ordinary Course of Business;
(k)    Liens existing as of the Closing Date and disclosed on Schedule 1.01(a)
and any “adequate protection liens” expressly provided by the DIP Orders and the
Administration Charge;
(l)    the Carve-Out;
(m)    Asset Dispositions permitted by Section 6.04 (to the extent constituting
a Lien);
(n)    netting and other offset rights granted by a Borrower Party to customers
and suppliers in the Ordinary Course of Business on or with respect to payment
and other obligations owed by such Borrower Party to such customers or
suppliers;
(o)    Liens on currency, cash, cash equivalents, short term investments,
commodities deposited by a Borrower Party as collateral under any Hedge
Agreements with the counterparty thereto arising in the Ordinary Course of
Business;
(p)    Liens on commodity accounts, deposit accounts and securities accounts
which are granted to a broker, bank, clearing house, exchange or other financial
institution securing obligations to such Person as a matter of Law pursuant to
applicable clearing house or exchange rules, or under any required account
agreement between a Borrower Party or its Subsidiaries and such Person

    20



--------------------------------------------------------------------------------




including (i) Liens in respect of fees, expenses, returned items, service
charges or margin requirements relating to any such account, and (ii) Liens
arising as a matter of Law in connection with amounts owing to any such account
arising from the liquidation or close-out of such account or any contracts or
transactions relating to or contained in such account.
(q)    Liens arising in the Ordinary Course of Business (i) incurred in
connection with the storage or shipping of goods or assets (or related assets
and proceeds thereof) which Liens are in favor of the warehouse holding or
shipper of such goods or assets and only attach to such goods or assets and (ii)
in favor of customs and revenue authorities arising as a matter of Law to secure
payment of any duties payable by any Borrower Party in connection with the
importation of goods;
(r)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into in the Ordinary Course
of Business to the extent such Liens do not attach to any assets other than the
goods subject to such arrangements;
(s)    any interest or title of a lessor or sublessor under any lease or
sublease or license or sublicense in the Ordinary Course of Business covering
only the assets so leased, subleased, licensed or sub-licensed; and
(t)    other Liens on assets securing obligations not exceeding $150,000 in the
aggregate at any time.
“Permitted Liens” has the meaning set forth in Section 6.01.
“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, joint ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and governments and agencies and
political subdivisions thereof.
“Petition Date” is defined in the recitals to this Agreement.
“Physical Purchase Transaction” means a transaction for the physical purchase or
sale of Inventory by a Borrower Party.
“Plan” means either a Pension Plan or a Multiemployer Plan.
“Pledged Collateral” shall have the meaning set forth in Section 10.06.
“PNC Cash Collateral” shall have the meaning set forth in the applicable DIP
Order.
“PNC L/C Cash Collateral” shall have the meaning set forth in the applicable DIP
Order.
“PPSA” means the Personal Property Security Act (Ontario), the Civil Code of
Québec or any other applicable Canadian federal, provincial or territorial
statute pertaining to the granting, perfecting, priority or ranking of security
interests, liens, hypothecs on personal property, and any successor statutes,
together with any regulations thereunder, in each case as in effect from time to
time. References to sections of the PPSA shall be construed to also refer to any
successor sections.
“Prepetition Indebtedness” means the Debt of the Borrower Parties outstanding
immediately prior to the Petition Date.

    21



--------------------------------------------------------------------------------




“Pro Rata Share” means the ratio (expressed as a percentage) of such Lender's
unused Commitments and aggregate outstanding Advances at such time to the
aggregate unused Commitments and aggregate outstanding Advances of all Lenders
at such time. As used in relation to any specific Advance, the “Pro Rata Share”
shall be determined as of the date of the Advance and shall be adjusted to
reflect any assignments under Section 9.06.
“Professional Fees” shall have the meaning set forth in the DIP Order.
“Properly Contested” shall mean, in the case of any Debt or Lien, as applicable,
of any Person (including any Taxes) that is not paid as and when due or payable
by reason of such Person’s bona fide dispute concerning its liability to pay
same or concerning the amount thereof, (i) such Debt or Lien, as applicable, is
being properly contested in good faith by appropriate proceedings promptly
instituted and diligently conducted; (ii) such Person has established
appropriate reserves as shall be required in conformity with GAAP; (iii) the
non-payment of such Debt will not have a Material Adverse Effect; (iv) no Lien
is imposed upon any of such Person’s assets with respect to such Debt unless
such Lien is at all times junior and subordinate in priority to the Liens in
favor of the Administrative Agent (except only with respect to property taxes
that have priority as a matter of applicable state law) and enforcement of such
Lien is stayed during the period prior to the final resolution or disposition of
such dispute; (v) if such Debt or Lien, as applicable, results from, or is
determined by the entry, rendition or issuance against a Person or any of its
assets of a judgment, writ, order or decree, enforcement of such judgment, writ,
order or decree is stayed pending a timely appeal or other judicial review; and
(vi) if such contest is abandoned, settled or determined adversely (in whole or
in part) to such Person, such Person forthwith pays such Debt and all penalties,
interest and other amounts due in connection therewith.
“Property” of any Person means any interest of such Person in any property or
asset (whether real, personal or mixed, tangible or intangible).
“Real Property” shall mean all of each Borrower Party’s right, title and
interest in and to the owned and leased premises identified on Schedule 1.01(b)
hereto or which is hereafter owned or leased by any Borrower Party.
“Recognition Proceedings” has the meaning set out in the recitals.
“Regulation T, U or X “ means Regulation T, U or X of the Federal Reserve Board,
as the same is from time to time in effect, and all official rulings and
interpretations thereunder or thereof.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, representatives and
advisors of such Person and of such Person's Affiliates.
“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the Environment or within or upon any building, structure, facility or
fixture.
“Reorganization Plan” means a chapter 11 plan of reorganization in any of the
Chapter 11 Cases of the Borrowers or the Borrower Parties.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA.

    22



--------------------------------------------------------------------------------




“Required Lenders” means, as of any date of determination, one or more Lenders
holding more than 75% of the aggregate unpaid principal amount of Advances and
unused Commitments at such time; provided that the Advances and unused
Commitments of any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.
“Responsible Officer” means, with respect to each Borrower, the President, Chief
Financial Officer, General Counsel or, if any, Chief Restructuring Officer of
such Borrower.
“Restricted Payment” means: (a) the declaration or making by any Borrower Party
or any of its Subsidiaries of any dividend or other distribution (whether in
cash, securities or other Property) with respect to any Equity Interest of such
Person; (b) any payment (whether in cash, securities or other Property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any Equity
Interests in such Borrower Party or any Subsidiary thereof or any option,
warrant or other right to acquire any such Equity Interests in any Borrower
Party of any Subsidiary thereof; and (c) any payment by such Borrower Party or
any Subsidiary thereof of any management, consulting or similar fees to any
Affiliate, whether pursuant to a management agreement or otherwise.
“Risk Management Policy” means the risk management policy of the Borrower
Parties.
“S&P” means Standard & Poor's Ratings Services, a division of The McGraw Hill
Companies, Inc., or any successor that is a national credit rating organization.
“Sale and Leaseback Transaction” means any sale or other transfer of Property by
any Person with the intent to lease such Property as lessee.
“Scheduled Maturity Date” means the twelve-month anniversary of the Closing
Date.
“Secured Parties” means the Administrative Agent, the Lenders and their Related
Parties.
“Security Documents” means this Agreement, the Canadian Security Documents, DIP
Orders, DIP Recognition Orders and each other document, instrument or agreement
executed in connection therewith or otherwise executed in order to secure all or
a portion of the Obligations.
“Senior Secured Indenture” means the Indenture, dated as of July 26, 2012, among
Horsehead Holding, the subsidiary guarantors from time to time party thereto and
U.S. Bank National Association, as trustee and collateral agent.
“Senior Secured Noteholders” means each holder of the Senior Secured Notes.
“Senior Secured Notes” means the 10.50% Senior Secured Notes due 2017 issued
under the Senior Secured Indenture.
“Senior Secured Notes Collateral Agent” means the “Collateral Agent” as defined
in the Senior Secured Indenture.
“Senior Secured Notes Transfer Percentage” means a fraction (expressed as a
percentage), (i) the numerator of which is the aggregate principal amount of the
Commitments as of the Closing Date and (ii) the denominator of which is the
aggregate principal amount of the Senior Secured Notes held by the Lenders as of
the Closing Date. As of the Closing Date, the Senior Secured Notes Transfer
Percentage is 52.1180184%.

    23



--------------------------------------------------------------------------------




The Administrative Agent shall have no obligation to ascertain or monitor the
Senior Secured Notes Transfer Percentage.
“STA” means the Securities Transfer Act, 2006 (Ontario) or any other applicable
Canadian Federal, Provincial or Territorial statute pertaining to the holding
and transfer of securities and other financial assets including procedures for
taking security over such items, and any successor statutes, together with any
regulations thereunder, in each case as in effect from time to time. References
to sections of the STA shall be construed to also refer to any successor
sections.
“Subsequent Commitment” means, as to each Lender, its obligation to (a) make
Advances to the Borrowers pursuant to Section 2.01, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01 under the caption “Subsequent Commitment” or
in the Assignment and Acceptance pursuant to which such Lender becomes a party
hereto opposite the caption “Subsequent Commitment”, as such amount may be
adjusted from time to time in accordance with this Agreement, including pursuant
to Section 2.16. The aggregate amount of the Subsequent Commitments as of the
Closing Date is $58,200,000.
“Subsidiary” of a Person means any corporation, association, partnership or
other business entity of which more than 50% of the outstanding Equity Interests
having by the terms thereof ordinary voting power under ordinary circumstances
to elect a majority of the board of directors or Persons performing similar
functions (or, if there are no such directors or Persons, having general voting
power) of such entity (irrespective of whether at the time Equity Interests of
any other class or classes of such entity shall or might have voting power upon
the occurrence of any contingency) is at the time directly or indirectly owned
or controlled by such Person, by such Person and one or more Subsidiaries of
such Person or by one or more Subsidiaries of such Person.
“Superpriority Claim” means a claim against a Borrower Party in any of the
Chapter 11 Cases that is a superpriority administrative expense claim having
priority over any or all administrative expenses and other claims of the kind
specified in, or otherwise arising or ordered under, any sections of the
Bankruptcy Code (including, without limitation, sections 105, 326, 328, 330,
331, 503(b), 507(a), 507(b), 546, 726, 1113 and/or 1114 thereof), whether or not
such claim or expenses may become secured by a judgment Lien or other
non-consensual Lien, levy or attachment.
“Supplemental Order” means an order of the Canadian Court, in form and substance
acceptable to the Borrowers, the Administrative Agent and the Lenders in their
sole discretion, among other things, granting customary additional relief in the
Recognition Proceedings.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to Tax
or penalties applicable thereto.
“Termination Date” means the date all of the following have occurred:
indefeasible repayment of all Obligations in full and in cash and the complete
performance of all other Obligations (other than inchoate indemnity obligations
and similar obligations that survive the termination of this Agreement), the
termination of the Commitments and the Facility, the indefeasible payment of all
other Obligations and the termination or expiration of other commitments of, and
transactions and agreements with, all Secured Parties.
“Termination Value” means, in respect of any one or more Hedge Agreements, after
taking into account the effect of any legally enforceable netting agreement
relating to such agreements or transactions and any cash collateral held by the
counterparty thereto, (a) for any date on or after the date such agreements

    24



--------------------------------------------------------------------------------




or transactions have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such agreements or transactions, as determined based
upon one or more mid-market or other readily available quotations provided by
any recognized dealer in such agreements or transactions (which may include a
Lender or any Affiliate of a Lender).
“Test Period” means (i) the two week period commencing on February 7, 2016, (ii)
the three week period commencing on February 7, 2016, (iii) the four week period
commencing on February 7, 2016 and (iv) each rolling four week period
thereafter.
“Transfer” has the meaning set forth in Section 9.07(g)(i).
“U.S.” and “United States” mean the United States of America and territories
thereof.
“U.S. Borrowers” means the Borrowers other than Zochem.
“U.S. Guarantee Fee” means the guarantee fee payable by the U.S. Borrowers to
Zochem to provide adequate, arm’s-length consideration to Zochem on account of
the pledge of Zochem’s assets in support of, and Zochem’s liability for, the
U.S. Loan and the Adequate Protection Liens, in an amount equal to the sum of
(i) 1% of the U.S. Loan, (ii) 1% of the amount outstanding under the Macquarie
Credit Agreement, and (iii) .5775% of the claims under the Senior Secured Notes.
“U.S. Loan” means that portion of the Facility being advanced directly to the
U.S. Borrowers, with respect to which the U.S. Borrowers shall directly pay any
associated Obligations, which shall be equal to the total amount of the Facility
less the Zochem Loan.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Trustee” means the United States Trustee for the Chapter 11 Cases assigned
by the Bankruptcy Court.
“UCC” means the Uniform Commercial Code as in effect on the date hereof in the
State of New York, as amended from time to time, and any successor statute.
“Unfunded Pension Liability” means the excess of the benefit liabilities of a
Pension Plan under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Sections 412 and 430 of the Code for the
applicable plan year.
“Unused Commitment Fee” has the meaning set forth in Section 2.03(a).
“Variance Report” means a report, in each case certified by a Responsible
Officer of each Borrower, in substantially the form of the attached Exhibit D,
delivered in accordance with Section 5.06(g), showing actual disbursements,
actual cash receipts and accrued Professional Fees for the applicable Test
Period as of the end of the week immediately preceding the week during which
such Variance Report is delivered and the variance (as a percentage) of such
amounts from the corresponding anticipated amounts therefor set forth in the
applicable DIP Budget.
“Zochem” is defined in the preamble of this Agreement.

    25



--------------------------------------------------------------------------------




“Zochem Credit Agreement” means that certain Revolving Credit and Security
Agreement, dated as of April 29, 2014, among Zochem, the guarantors from time to
time party thereto, the lenders from time to time party thereto and PNC Bank,
National Association, as agent, as amended, restated, supplemented or otherwise
modified from time to time.
“Zochem Guarantee Fee” means the guarantee fee payable by Zochem to the U.S.
Borrowers to provide adequate, arm’s-length consideration to the U.S. Borrowers
on account of the pledge of the U.S. Borrowers’ assets in support of, and the
U.S. Borrowers’ liability for, the Zochem Loan, in an amount equal to 1% of the
Zochem Loan.
“Zochem Limitation Period” means any period in which (i) any Obligations of
Zochem under any Guaranty in connection with the Loan Documents or (ii) any
Lien, pledge and security interests granted by Zochem pursuant to the Security
Documents, in each case, are subject to any limitations pursuant to the
applicable DIP Order.
“Zochem Loan” means that portion of the Facility being disbursed directly to
Zochem, with respect to which Zochem shall directly pay any Obligations, which
shall be equal to the amount of the Facility (and any associated PIK Fees or PIK
Interest) necessary to repay the borrowings under the Zochem Credit Agreement,
reduced by the amount of the Net Guarantee Fee.
Section 1.02    Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
means “to but excluding”.
Section 1.03    Accounting Terms.
(a)    For purposes of this Agreement, all accounting terms not otherwise
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Initial Financial Statements.
(b)    If at any time any Accounting Change (as defined below) would affect the
computation of any requirement set forth in any Loan Document, and either any
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrowers shall negotiate in good faith to amend such
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such requirement shall continue to be computed in accordance with
GAAP prior to such Accounting Change and (ii) the Borrowers shall provide to the
Administrative Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such requirement made before and after
giving effect to such Accounting Change. “Accounting Changes” means: (A) changes
in accounting principles required by GAAP and implemented by the Borrowers; and
(B) changes in accounting principles recommended by the Borrowers’ accountants.
(c)    In addition, all calculations and defined accounting terms used herein
shall, unless expressly provided otherwise, when referring to any Person, refer
to such Person on a consolidated basis and mean such Person and its consolidated
subsidiaries.
Section 1.04    Miscellaneous. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the

    26



--------------------------------------------------------------------------------




corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, (f) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights, (g) whenever any provision in any Loan Document
refers to the knowledge (or an analogous phrase) of a Borrower Party, such words
are intended to signify that a Responsible Officer of a Borrower Party has
actual knowledge or awareness of a particular fact or circumstance or that a
Responsible Officer of a Borrower Party, if it had exercised reasonable
diligence, would have known or been aware of such fact or circumstance and (h)
for purposes of determining compliance with any provision of this Agreement
which requires a determination of whether a certain action or transaction is
included in the DIP Budget, permitted under the DIP Budget, or any other
analogous phrase, the projections set forth in the DIP Budget as in effect at
the time of the applicable action or transaction shall be used to determine
compliance.
Section 1.05    Québec Interpretation. For all purposes pursuant to which the
interpretation or construction of this Agreement may be subject to the laws of
the Province of Quebec or a court or tribunal exercising jurisdiction in the
Province of Quebec, (a) “personal property” shall include “movable property,”
(b) “real property” shall include “immovable property,” (c) “tangible property”
shall include “corporeal property,” (d) “intangible property” shall include
“incorporeal property,” (e) “security interest,” “mortgage” and “lien” shall
include a “hypothec,” “prior claim” and a “resolutory clause,” (f) all
references to filing, registering or recording under the UCC or PPSA shall
include publication under the Civil Code of Quebec, (g) all references to
“perfection” of or “perfected” liens or security interest shall include a
reference to an “opposable” or “set up” lien or security interest as against
third parties, (h) any “right of offset,” “right of setoff” or similar
expression shall include a “right of compensation,” (i) “goods” shall include
corporeal movable property” other than chattel paper, documents of title,
instruments, money and securities, (j) an “agent” shall include a “mandatary,”
(k) “construction liens” shall include “legal hypothecs,” (l) “joint and
several” shall include solidary, (m) “gross negligence or willful misconduct”
shall be deemed to be “intentional or gross fault,” (n) “beneficial ownership”
shall include “ownership on behalf of another as mandatary,” (o) “easement”
shall include “servitude,” (p) “priority” shall include “prior claim,” (q)
“survey” shall include “certificate of location and plan,” and (r) “fee simple
title” shall include “absolute ownership”.


ARTICLE II    
THE CREDIT FACILITY
Section 2.01    Advances.
(a)    Subject to the terms and conditions set forth herein and the DIP Order,
each Lender agrees, severally and not jointly, solely to the extent requested by
the Borrowers pursuant to Section 2.02, (i) to make an Advance in a single
drawing to the applicable Borrowers on the Closing Date in an aggregate

    27



--------------------------------------------------------------------------------




principal amount not to exceed such Lender’s Initial Commitment and (ii) to make
Advances to the applicable Borrowers from time to time on any Business Day
during the Availability Period, in principal amounts set forth in the line item
in the DIP Budget for aggregate Advances permitted to be borrowed for the
applicable week (with amounts set forth in the DIP Budget that are not borrowed
during the applicable week available to be borrowed at a subsequent week) and
not to exceed such Lender’s unfunded Subsequent Commitment; provided, that, in
each case, no such Advance shall result in such Lender’s Advances exceeding such
Lender’s Initial Commitment or Subsequent Commitment, as applicable. Each
Borrowing shall be in an aggregate amount of not less than $5,000,000 or such
lesser amount as specified in the DIP Budget and shall consist of Advances made
on the same day by the Lenders ratably according to their respective
Commitments. The Borrowers shall be permitted to request only one Advance per
week.
(b)    Amounts paid or prepaid in respect of Advances may not be reborrowed.
(c)    Notwithstanding anything to the contrary contained herein (and without
affecting any other provision here), upon a Lender’s election pursuant to
Section 2.03(c) to fund the Advance on the Closing Date with original issue
discount, the funded portion of the Advance to be made on the Closing Date by
such Lender (i.e. the amount advanced by such Lender to a Borrower on the
Closing Date) shall be equal to the principal amount of such Advance less 4.50%
of the aggregate Commitment of such Lender (it being agreed that the full
principal amount of such Advance will be deemed outstanding on the Closing Date
and the Borrowers shall be obligated to repay 100% of the principal amount of
such Advance as provided hereunder).
Section 2.02    Method of Borrowing.  
(d)    Procedure for Borrowing. Each Borrowing, other than the Borrowing on the
Closing Date, shall be made pursuant to a Borrowing Request, given not later
than 1:00 p.m. (New York time) five (5) Business Days prior to the requested
Borrowing Date, to the Administrative Agent at the Administrative Office. The
Administrative Agent shall give to each Lender prompt notice on the day of
receipt of a timely Borrowing Request. The Borrowing Request shall be in writing
specifying (A) the Borrowing Date (which shall be a Business Day), (B) the
aggregate amount of such Borrowing and (C) the number and location of the
account to which funds are to be disbursed. Each Lender shall make available its
Pro Rata Share of such Borrowing before 2:00 p.m. (New York time) on the
Borrowing Date in immediately available funds to the Administrative Agent at its
Applicable Lending Office or such other location as the Administrative Agent may
specify by notice to the Lenders. Except as otherwise permitted by subsection
(c) hereof, after the Administrative Agent's timely receipt of such funds and
upon fulfillment or waiver of the applicable conditions set forth in
Article III, the Administrative Agent will promptly make such funds available to
the applicable Borrower promptly, and in any event prior to the close of
business on the day any timely payment is made at such account as the applicable
Borrower shall specify in writing to the Administrative Agent. In addition to
the applicable conditions set forth in Article III unless waived by the Required
Lenders, each request for a Borrowing shall be a representation by the Borrowers
that, after giving effect to such requested Borrowing on the applicable
Borrowing Date, the Borrowers are in compliance with Section 3.02 hereof.
(e)    Notices Irrevocable. Each Borrowing Request delivered by a Borrower shall
be irrevocable and binding on the Borrowers.
(f)    [Reserved].
(g)    Lender Obligations Several. The failure of any Lender to make an Advance
to be made by it as part of any Borrowing shall not relieve any other Lender of
its obligation, if any, to make its

    28



--------------------------------------------------------------------------------




Advance on the applicable Borrowing Date. No Lender shall be responsible for the
failure of any other Lender to make an Advance to be made by such other Lender
on any applicable Borrowing Date.
(h)    Noteless Agreement; Evidence of Indebtedness.
(i)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from the Advances made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder.
(ii)    The Administrative Agent shall maintain accounts in which it will record
(A) the amount of each Advance made hereunder, (B) the amount of any principal
or interest due and payable or to become due and payable from the Borrowers to
each Lender hereunder and (C) the amount of any sum received by the
Administrative Agent hereunder from the Borrowers and each Lender’s share
thereof.
(iii)    The entries maintained in the accounts maintained pursuant to
paragraphs (i) and (ii) above shall be prima facie evidence of the existence and
amounts of the Obligations therein recorded; provided, however, that the failure
of the Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrowers to repay
the Obligations in accordance with their terms.
(iv)    Any Lender may request that the Advances owing to such Lender be
evidenced by a promissory note (a “Note”) in substantially the form of Exhibit
E. In such event, the Borrowers shall execute and deliver to such Lender such
Notes payable to the order of such Lender and its registered assigns and in
substantially the form of Exhibit E. Thereafter, the Advances evidenced by such
Notes and interest thereon shall at all times (including after any assignment
pursuant to Section 9.06) be represented by one or more Notes payable to the
order of the payee named therein or any assignee pursuant to Section 9.06,
except to the extent that any such Lender or assignee subsequently returns any
such Notes for cancellation and requests that such Advances once again be
evidenced as described in paragraphs (i) and (ii) above. In the event of any
conflict between any Note and the Register, the Register shall control.
Section 2.03    Fees.
(a)    Unused Commitment Fees. Borrowers agree to pay to the Administrative
Agent for the account of each Lender other than a Defaulting Lender a commitment
fee (a “Unused Commitment Fee”) on the average daily amount of such Lender’s
unfunded Commitment from the Closing Date until the Maturity Date (or earlier
termination of the Commitments), calculated at a rate per annum equal to 4.00%.
The Unused Commitment Fees payable pursuant to this clause (a) are due monthly
in arrears on the Payment Date of each calendar month commencing with the first
Payment Date following the Closing Date and on the Maturity Date (or earlier
termination of the Commitments).
(b)    Agent’s Fees. Borrowers agree to pay to the Administrative Agent such
fees as may have been separately agreed to between the Borrowers and the
Administrative Agent as set forth in the Fee Letter.
(c)    Commitment Fee/OID. Borrowers agree to pay to each Lender a fee (the
“Commitment Fee”) in an amount equal to 4.50% of such Lender’s Commitment in
cash or original issue discount (such original issue discount to be credited to
the account of such Lender in accordance with Section 2.01(c)),

    29



--------------------------------------------------------------------------------




at the election of each Lender made by notice given to the Administrative Agent
no later than one (1) Business Day prior to the Closing Date. Such fee is fully
earned as of the Closing Date and shall be payable on the initial funding of the
Advances under this Agreement.
(d)    Exit Premium. Each repayment or prepayment of any Advances shall be
accompanied by an exit premium of 2.50% (the “Exit Premium”) of the principal
amount of Advances so repaid or prepaid, whether such prepayment or repayment is
optional or mandatory, whether occurring prior to or after an Event of Default
or whether occurring upon acceleration or otherwise.
(e)    Generally. All such fees shall be paid on the dates due, in immediately
available Dollars to the Administrative Agent for distribution promptly, if and
as appropriate, among the Lenders or directly to the Lenders, as applicable.
Once paid, absent manifest error, none of these fees shall be refundable under
any circumstances.
Section 2.04    Repayment. The Borrowers hereby unconditionally promise to pay
to the Administrative Agent for the account of and ratable benefit of each
Lender the outstanding principal amount of the Advances on the Maturity Date.
Section 2.05    Interest. The Borrowers hereby unconditionally promise to pay
interest on the unpaid principal amount of each Advance made by each Lender to
it from the date of such Advance until such principal amount shall be paid in
full, a rate per annum equal to the Contract Rate, payable in arrears in cash on
the Payment Date of each calendar month and on the Maturity Date.
(a)    Interest Rate Limitation and Usury Recapture.
(i)    Notwithstanding anything to the contrary contained in any Loan Document,
the interest paid or agreed to be paid under the Loan Documents shall not exceed
the Maximum Rate. If the Administrative Agent or any Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to prepay the principal of the Advances or, if it exceeds such unpaid
principal, refunded to the Borrowers. In determining whether the interest
contracted for, charged, or received by the Administrative Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.
(ii)    In the event the rate of interest chargeable under this Agreement at any
time (calculated after giving effect to all items charged which constitute
“interest” under applicable laws, including fees and margin amounts, if
applicable) is greater than the Maximum Rate, the unpaid principal amount of the
Advances shall bear interest at the Maximum Rate until the total amount of
interest paid or accrued on the Advances equals the amount of interest which
would have been paid or accrued on the Advances if the stated rates of interest
set forth in this Agreement had at all times been in effect.
(iii)    In the event, upon payment in full of the Advances and termination of
the Commitments and the Facility, the total amount of interest paid or accrued
under the terms of this Agreement and the Advances is less than the total amount
of interest which would have been paid or accrued if the rates of interest set
forth in this Agreement had, at all times, been in effect, then the Borrowers
shall, to the extent permitted by applicable law, pay the Administrative Agent
for the account of the Lenders an amount equal to the difference between (i) the
lesser of (A) the amount

    30



--------------------------------------------------------------------------------




of interest which would have been charged on its Advances if the Maximum Rate
had, at all times, been in effect and (B) the amount of interest which would
have accrued on its Advances if the rates of interest set forth in this
Agreement had at all times been in effect and (ii) the amount of interest
actually paid under this Agreement on its Advances.
(b)    Default Interest. Notwithstanding the foregoing, if any Event of Default
shall have occurred and is continuing, at the election of the Required Lenders,
the Borrowers shall pay interest, after as well as before judgment, at a rate
per annum equal to (x) in the case of principal of any Advances, 2.00% plus the
rate otherwise applicable to such Advance as provided in the preceding
paragraphs of this Section or (y) in the case of any other amount, 2.00% plus
the rate otherwise applicable to Advance as provided in the preceding paragraphs
of this Section.
Section 2.06    Prepayments.
(a)    Optional. The Borrowers may elect to prepay, in whole or in part, without
penalty or premium (except as otherwise provided in Section 2.03(d) and Section
2.07) any of the Advances owing by it to the Lenders, after giving prior written
notice of such election, by 3:00 p.m. (New York time) three (3) Business Days
prior to such prepayment, to the Administrative Agent stating the proposed date
and aggregate principal amount of such prepayment, accrued interest and other
amounts to be paid in connection therewith. If any such notice is given, the
Administrative Agent shall give prompt notice thereof to each Lender and the
Borrowers shall prepay Advances comprising part of the same Borrowing in whole
or ratably in part in an aggregate principal amount equal to the amount
specified in such notice, together with accrued interest to the date of such
prepayment on the principal amount prepaid and amounts required to be paid
pursuant to Section 2.03(d) and Section 2.07 as a result of such prepayment
being made on such date; provided, however, that each partial prepayment shall
be in an aggregate principal amount not less than $1,000,000 (or such lesser
amount as may then be outstanding). Any amounts required to be paid pursuant to
Section 2.03(d) and Section 2.07 in connection with such prepayment shall be due
and payable on the date such prepayment is made.
(b)    Mandatory Prepayments of Advances.
(i)    Mandatory Prepayments. Within three (3) Business Days of receipt by any
Borrower Party and/or any of its Subsidiaries of any Net Cash Proceeds, the
Borrowers shall prepay the Advances in a principal amount equal to 100% of the
Net Cash Proceeds. Nothing contained in this shall permit the Borrower or any of
its Subsidiaries to make any Asset Disposition other than in accordance with
Section 6.04.
(ii)    Interest and Costs of Prepayments. Each prepayment pursuant to this
Section 2.06 shall be accompanied by accrued interest on the amount prepaid to
the date of such prepayment and amounts required to be paid pursuant to Section
2.03(d) and Section 2.07 as a result of such prepayment being made on such date.
The Borrower shall give prompt prior written notice of such mandatory prepayment
to the Administrative Agent, stating the proposed date of such mandatory
prepayment and the aggregate principal amount, accrued interest and other
amounts to be paid in connection therewith.
(c)    Ratable Payments; Effect of Notice. Each payment of any Advance pursuant
to this Section 2.06 or any other provision of this Agreement shall be made in a
manner such that all Advances comprising part of the same Borrowing are paid in
whole or ratably in part. All notices given pursuant to this Section 2.06 shall
be irrevocable and binding upon the Borrowers.

    31



--------------------------------------------------------------------------------




Section 2.07    Increased Costs.
(a)    Increased Costs Generally. If any Change in Law shall:
(iii)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender or the Administrative Agent (except any reserve requirement reflected
in the additional interest payable under Section 2.05(b));
(iv)    subject any Lender or the Administrative Agent to any Tax of any kind
whatsoever with respect to this Agreement, or change the basis of taxation of
payments to such Lender in respect thereof (except for Indemnified Taxes covered
by Section 2.09 and the imposition of, or any change in the rate of, any
Excluded Tax payable by such Lender); or
(v)    impose on any Lender or the Administrative Agent any other condition,
cost or expense affecting this Agreement;
and the result of any of the foregoing shall be to increase the cost to such
Lender or the Administrative Agent, or to reduce the amount of any sum received
or receivable by such Lender or the Administrative Agent hereunder (whether of
principal, interest or any other amount) then, upon request of such Lender or
the Administrative Agent, the Borrowers will pay to such Lender or the
Administrative Agent, as the case may be, such additional amount or amounts as
will compensate such Lender or the Administrative Agent, as the case may be, for
such additional costs incurred or reduction suffered.
(b)    Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,
the Commitment of such Lender or the Advances made by such Lender, to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrowers will pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender or the
Administrative Agent setting forth the amount or amounts necessary to compensate
such Lender or its holding company or the Administrative Agent, as the case may
be, as specified in paragraph (a) or (b) of this Section and delivered to the
Borrowers shall be conclusive absent manifest error. The Borrowers will pay such
Lender or the Administrative Agent, as the case may be, the amount shown as due
on any such certificate within 10 days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender or the
Administrative Agent to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Administrative Agent’s right to
demand such compensation, provided that the Borrowers shall not be required to
compensate a Lender or the Administrative Agent pursuant to this Section for any
increased costs incurred or reductions suffered more than 360 days prior to the
date that such Lender or the Administrative Agent, as the case may be, notifies
the Borrowers of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s intention to claim compensation therefor (except
that,

    32



--------------------------------------------------------------------------------




if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 360 day period referred to above shall be extended to
include the period of retroactive effect thereof).
Section 2.08    Payments and Computations.
(a)    Payment Procedures. The Borrowers shall make each payment under this
Agreement not later than 12:00 Noon (New York time) on the day when due to the
Administrative Agent at the Administrative Agent’s Applicable Lending Office in
immediately available funds. Each Advance shall be repaid and each payment of
interest thereon and fees shall be paid in Dollars. All payments shall be made
without setoff, deduction, or counterclaim. The Administrative Agent will
promptly thereafter, and in any event prior to the close of business on the day
any timely payment is made, cause to be distributed like funds relating to the
payment of principal, interest or fees ratably (other than amounts payable
solely to the Administrative Agent, or a specific Lender pursuant to
Section 2.03, 2.05, 2.06, 2.07, 2.08, 2.09 or 2.10, but after taking into
account payments effected pursuant to Section 9.04), in accordance with each
Lender’s Pro Rata Share of the Borrowing to the Lenders for the account of their
respective Applicable Lending Offices, and like funds relating to the payment of
any other amount payable to any Lender to such Lender for the account of its
Applicable Lending Offices, in each case to be applied in accordance with the
terms of this Agreement.
(b)    Computations. All computations of interest and fees shall be made by the
Administrative Agent on the basis of a year of 360 days, in each case for the
actual number of days (including the first day, but excluding the last day)
occurring in the period for which such interest or fees are payable. For the
purpose of the Interest Act (Canada), the yearly rate of interest to which any
rate calculated on the basis of a period of time is different from the actual
number of days in the year (360 days for example) is equivalent in the stated
rate multiplied by the actual number of days in the year (365 or 366 days) and
divided by the number of days in the shorter period (360 days, in the example).
Each determination by the Administrative Agent of an interest rate shall be
conclusive and binding for all purposes, absent manifest error.
(c)    Non-Business Day Payments. Whenever any payment shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be.
Section 2.09    Taxes.
(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Borrower Party hereunder or under any other Loan Document
shall be made free and clear of and without reduction or withholding for any
Taxes, provided that if any Borrower Party shall be required by any applicable
Legal Requirement to deduct or withhold any Taxes from such payments, then, (i)
if such Tax is an Indemnified Tax, the sum payable shall be increased as
necessary so that after making all required deductions (including deductions and
withholdings applicable to additional sums payable under this Section) the
Administrative Agent, or Lender, as the case may be, receives an amount equal to
the sum it would have received had no such deductions and withholdings been
made, (ii) such Borrower Party shall make such deductions and withholdings and
(iii) such Borrower Party shall timely pay the full amount deducted to the
relevant Governmental Authority in accordance with such Legal Requirements.
(b)    Payment of Other Taxes by the Borrowers. Without limiting the provisions
of paragraph (a) above, the Borrowers shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with any applicable Legal
Requirement.

    33



--------------------------------------------------------------------------------




(c)    Indemnification by the Borrowers. The Borrowers shall, and do hereby,
indemnify the Administrative Agent and each Lender, within 10 days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by the Administrative Agent or such Lender or required
to be withheld or deducted from a payment to the Administrative Agent or such
Lender, as the case may be, and any reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
(d)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Borrower Party to a Governmental Authority, such Borrower Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
(e)    Status of Lenders. Any Foreign Lender that is entitled to an exemption
from or reduction of withholding Tax under the law of the jurisdiction in which
the Borrowers are resident for Tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrowers (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Borrowers or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable Legal Requirements as will
permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if requested by the Borrowers or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrowers or the Administrative
Agent as will enable the Borrowers or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.
Without limiting the generality of the foregoing, any Lender that is a U.S.
Person shall deliver to the Borrowers and the Administrative Agent on or prior
to the date on which such Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrowers or the
Administrative Agent), executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding.    
Without limiting the generality of the foregoing, in the event that the
Borrowers are resident for Tax purposes in the United States, and upon the
Borrowers’ reasonable request, any Foreign Lender shall deliver to the Borrowers
and the Administrative Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the request
of the Borrowers or the Administrative Agent, but only if such Foreign Lender is
legally entitled to do so), whichever of the following is applicable:
(i)    in the case of a Foreign Lender claiming the benefits of an income Tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such Tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such Tax treaty,

    34



--------------------------------------------------------------------------------




(ii)    duly completed copies of Internal Revenue Service Form W-8ECI,
(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of any Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) duly completed copies of Internal Revenue
Service Form W-8BEN, or W-8BEN-E,
(iv)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, a U.S. Tax Compliance Certificate, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate on behalf of
each such direct and indirect partner; or
(v)    any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding Tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrowers to determine the withholding or deduction
required to be made.
If a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrowers and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the
Borrowers or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrowers or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this paragraph, “FATCA” shall include any amendments made
to FATCA after the date of this Agreement.
(f)    Treatment of Certain Refunds. If the Administrative Agent or a Lender
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified by any Borrower Party
pursuant to this Section 2.09 or with respect to which any Borrowers has paid
additional amounts pursuant to this Section 2.09, it shall pay to such Borrower
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrowers under this Section with
respect to the Taxes giving rise to such refund), net of all out of pocket
expenses of the Administrative Agent or such Lender, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrowers, upon the
request of the Administrative Agent or such Lender, agree to repay the amount
paid over to the Borrowers (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender in the event the Administrative Agent or such Lender is required to
repay such refund to such Governmental Authority. This paragraph shall not be
construed to require the Administrative Agent or any Lender to make available
its Tax returns (or any other information

    35



--------------------------------------------------------------------------------




relating to its Taxes that it deems confidential) to the Borrowers or any other
Person. Notwithstanding anything to the contrary in this paragraph, in no event
will the Administrative Agent or any Lender be required to pay any amount to any
Borrower pursuant to this paragraph the payment of which would place the
Administrative Agent or any Lender in a less favorable net after-Tax position
than the Administrative Agent or any Lender would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This paragraph shall not
be construed to require the Administrative Agent or any Lender to make available
its Tax returns (or any other information relating to its Taxes that it deems
confidential) to any Borrower or any other Person.
(g)    Treatment of Fees. The Borrower Parties, Lenders, and Administrative
Agent agree to treat, (i) the Commitment Fee and Exit Premium as original issue
discount for U.S. federal income Tax purposes and (ii) the Unused Commitment Fee
as an amount akin to option premium pursuant to section 1.1441-2(b)(2)(i) of the
treasury regulations. The Borrower Parties, Lenders, and Administrative Agent
shall not take any position or action inconsistent with such treatment or
characterization.
Section 2.10    Sharing of Payments, Etc. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Advances or other obligations hereunder
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of its Advances and accrued interest thereon or other such obligations
greater than its Pro Rata Share, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and (b)
purchase (for cash at face value) participations in the Advances and such other
obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Advances and other amounts owing them,
provided that: (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest; and (ii) the provisions of this paragraph shall not
be construed to apply to (x) any payment made by any Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), or (y) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Advances to any assignee or participant, other than
to a Borrower Party or any of its’ Subsidiaries or Affiliates (as to which the
provisions of this paragraph shall apply). Each Borrower Party consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against each Borrower Party rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of each Borrower Party in the amount of such participation.
Section 2.11    Applicable Lending Offices. Each Lender may book its Advances at
the Applicable Lending Office selected by such Lender and may change its
Applicable Lending Office from time to time upon written notice to the
Administrative Agent. All terms of this Agreement shall apply to such Applicable
Lending Office and the Advances shall be deemed held by each Lender for the
benefit of such Applicable Lending Office. Each Lender may, by written notice to
the Administrative Agent and the Borrowers, designate replacement or additional
Applicable Lending Offices through which Advances will be made by it and for
whose account repayments are to be made.
Section 2.12    Intentionally Omitted.
Section 2.13    Mitigation Obligations; Replacement of Lenders.

    36



--------------------------------------------------------------------------------




(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.07, or requires the Borrowers to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.09, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Advances
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.07 or 2.09, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. Borrower will pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under Section
2.07, or if any Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
2.09, or if any Lender is a Defaulting Lender, then such Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 9.06), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that: (i) a Borrower shall have paid to the
Administrative Agent the assignment fee specified in Section 9.06; (ii) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Advances, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Advances from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
any Borrower (in the case of all other amounts Documents including any amounts
under Section 2.07); (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.07 or payments required to be made
pursuant to Section 2.09, such assignment will result in a reduction in such
compensation or payments thereafter; and (iv) such assignment does not conflict
with Legal Requirements. A Lender shall not be required to make any such
assignment or delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling any Borrower to require such
assignment and delegation cease to apply.
(c)    Return of Payments. If after receipt of any payment which is applied to
the payment of all or any part of the Obligations, the Administrative Agent or
any Lender is for any reason compelled to surrender such payment or proceeds to
any Person because such payment or application of proceeds is invalidated,
declared fraudulent, set aside, determined to be void or voidable as a
preference, impermissible setoff, or a diversion of trust funds, or for any
other reason, then the Obligations or part thereof intended to be satisfied
shall be revived and continued and this Agreement shall continue in full force
as if such payment or proceeds had not been received by the Administrative
Agent, or such Lender.
Section 2.14    Termination of Commitments and Facility.
(a)    The Commitment of each Lender shall terminate on the Maturity Date unless
previously terminated. For the avoidance of doubt, the aggregate amount of
Commitments shall automatically be reduced, upon the making of any Advances, by
the principal amount of such Advances.
(b)    The Borrowers may elect to terminate the Commitments after giving prior
written notice of such election, by 3:00 p.m. (New York time) at least three (3)
Business Days prior to the Business Day of such termination, to the
Administrative Agent stating the proposed date of such termination. If any such

    37



--------------------------------------------------------------------------------




notice is given, the Administrative Agent shall give prompt notice thereof to
each Lender. All notice given pursuant to this Section 2.14(b) shall be
irrevocable and binding upon the Borrowers.
(c)    Any termination of the Commitments pursuant to this Section 2.14 shall be
permanent, with no obligation of the Lenders to reinstate such Commitments.
(d)    Upon the Termination Date, the Administrative Agent and the Lenders each
agree that they shall cooperate with the Borrower Parties (at the Borrower
Parties’ sole cost and expense) in the prompt release, assignment or termination
of any Liens, security interests or Security Documents, all as reasonably
requested by the Borrower Parties.
Section 2.15    [Reserved].
Section 2.16    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Legal Requirements:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 9.01.
(ii)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 7.05), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment of any
amounts owing to the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement;
third, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrowers as a result of any judgment of a court of
competent jurisdiction obtained by any Borrower against that Defaulting Lender
as a result of that Defaulting Lender’s breach of its obligations under this
Agreement; and fourth, to that Defaulting Lender or as otherwise directed by a
court of competent jurisdiction. Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.
(b)    Defaulting Lender Cure. If the Borrowers and the Administrative Agent
agree in writing that a Defaulting Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, that Lender will, to the extent applicable, purchase that portion of
outstanding Advances of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Advances to be
held on a pro rata basis by the Lenders in accordance with their Pro Rata Share,
whereupon that Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrowers while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a

    38



--------------------------------------------------------------------------------




waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.
ARTICLE III    
CONDITIONS PRECEDENT
Section 3.01    Conditions Precedent to Initial Borrowing. The obligation of
each Lender to make an Advance requested to be made on the Closing Date in
accordance with the terms hereof is subject to the satisfaction or waiver in
accordance with Section 9.01 of each of the following conditions precedent:
(i)    Documentation. On the Closing Date, the Administrative Agent and the
Lenders shall have received the following, each dated on such day, duly executed
by all the parties thereto, each in form and substance reasonably satisfactory
to the Administrative Agent, the Lenders and the Borrower Parties:
(i)    this Agreement and all attached Exhibits and Schedules;
(ii)    a Note, if requested by any Lender pursuant to Section 2.02(e) payable
to the order of such requesting Lender;
(iii)    (A) the Canadian Security Documents (provided that, for greater
certainty, (i) any real property mortgages shall be duly executed and delivered,
in the proper form for filing with the applicable governmental agency, but not
required to be registered, and (ii) any requisite consents required to permit
the filing of the mortgages with the applicable governmental agency shall be
delivered), (B) UCC and PPSA financing statements in proper form for filing in
each applicable jurisdiction for all the Borrower Parties, and (C) lien,
judgment, and, where customarily conducted, tax searches conducted on the
Borrower Parties reflecting no Liens other than Permitted Liens against any of
the Collateral;
(iv)    a certificate from the Borrowers, signed by a Responsible Officer,
stating that (A) all representations and warranties of the Borrower Parties set
forth in this Agreement and in the other Loan Documents are or were true and
correct in all material respects as of the specified date of such representation
or warranty (provided that such materiality qualifier shall not apply if such
representation or warranty is already subject to a materiality qualifier);
(B) no Default has occurred and is continuing; and (C)  the conditions in this
Section 3.01 have been met or waived in accordance with Section 9.01;
(v)    copies of the certificate or articles of incorporation, certificate of
formation or other equivalent organizational documents, including all amendments
thereto, of each Borrower Party, certified as of a recent date by the Secretary
of State (or other applicable Governmental Authority) of the state of its
organization;
(vi)    a certificate of the Secretary or Assistant Secretary or other officer
of the Borrowers certifying (A) that attached thereto is a true and complete
copy of the by-laws, limited liability company agreement or other equivalent
organizational documents of each Borrower Party as in effect on the Closing Date
and at all times since a date prior to the date of the resolutions described in
clause (B) below, (B) that attached thereto is a true and complete copy of
resolutions duly adopted by the members, Board of Directors or applicable
governing body of each Borrower Party authorizing the execution, delivery and
performance by each Borrower Party of the Loan Documents to which such Borrower
Party is a party and, in the case of the Borrowers, the borrowings hereunder,
and that such resolutions have not been modified, rescinded or amended and are
in full force and effect, (C)

    39



--------------------------------------------------------------------------------




that the certificate of formation or articles of incorporation or other
equivalent organizational documents of each Borrower Party have not been amended
since the date of the last amendment thereto shown on the certificate of good
standing furnished pursuant to clause (vii) below, and (D) as to the incumbency
and specimen signature of each officer executing any Loan Document, Borrowing
Request or any other document delivered in connection herewith on behalf of a
Borrower;
(vii)    certificates from the appropriate Governmental Authority certifying as
to the good standing, status, existence and authority of each of the Borrower
Parties their respective jurisdictions;
(viii)    such customary legal opinions of counsel to the Borrowers and the
other Borrower Parties, addressed to the Administrative Agent and the Lenders
and concerning such matters as the Lenders may reasonably request;
(ix)    a copy of, or a certificate as to coverage under, the insurance policies
required by Section 5.04;
(x)    the Fee Letter in form and substance reasonably satisfactory to the
parties thereto;
(xi)    the Initial DIP Budget;
(xii)    the Lenders and the Administrative Agent shall have received prior to
the Closing Date all documentation and other information required by bank
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act; and
(xiii)    the Initial Financial Statements.
(j)    Payment of Fees. The Borrowers shall have paid the fees required to be
paid to the Administrative Agent and the Lenders on the Closing Date and all
invoiced reasonable out-of-pocket other costs and expenses which have been
invoiced and are payable pursuant to Section 9.04 (including (i) the invoiced
reasonable out-of-pocket legal fees and expenses of Akin Gump Strauss Hauer &
Feld LLP, Cassels Brock & Blackwell LLP, counsel to the Lenders and the ad hoc
committee of Senior Secured Noteholders, (ii) the invoiced reasonable
out-of-pocket legal fees and expenses of Dechert LLP, counsel to Greywolf, (iii)
the invoiced reasonable out-of-pocket legal fees and expenses of Shipman &
Goodwin LLP, counsel to the Administrative Agent and (iv) the invoiced
reasonable out-of-pocket fees and expenses of Moelis & Company, financial
advisor to the Lenders and the ad hoc committee of Senior Secured Noteholders.
(k)    Interim Order and Interim DIP Recognition Order. The Administrative Agent
and Lenders shall have received a certified copy of (i) an order entered by the
Bankruptcy Court in substantially the form of Exhibit F or with such changes as
may be acceptable to the Administrative Agent and the Lenders in their sole
discretion, on the one hand, and Borrowers, on the other hand (the “Interim
Order”), which Interim Order (x) shall have been entered on the docket of the
Bankruptcy Court no later than three (3) Business Days after the Petition Date
and (y) shall be in full force and effect and shall not have been vacated,
stayed, reversed, modified or amended in any respect without the written consent
of the Lenders and (ii) an order issued by the Canadian Court in such form as
may be acceptable to the Administrative Agent and the Lenders in their sole
discretion (the “Interim DIP Recognition Order”), which Interim DIP Recognition
Order (x) shall have been issued by the Canadian Court no later than four (4)
Business Days after the Petition Date and (y) shall be in full force and effect
and shall not have been vacated, stayed,

    40



--------------------------------------------------------------------------------




reversed, modified or amended in any respect without the written consent of the
Lenders. For the avoidance of doubt the Interim DIP Recognition Order may be
part of the Supplemental Order.
(l)    First Day Orders. The “first day” orders (including, without limitation,
any motions related to the Loan Documents, cash management and any critical
vendor or supplier motions, but excluding retention applications), in form,
scope and substance reasonably satisfactory to the Lenders and their counsel, on
the one hand, and the Borrower Parties, on the other hand, shall have been
entered in the Chapter 11 Cases and recognized by order of the Canadian Court in
form and substance reasonably satisfactory to the Lenders (the “First Day
Orders”).
(m)    Canadian Court Orders. The Initial Recognition Order and Supplemental
Order in form, scope and substance reasonably satisfactory to the Lenders shall
have been granted by the Canadian Court in the Recognition Proceeding and shall
not be vacated, amended, stayed, modified or reversed without the consent of the
Required Lenders or subject to appeal or leave for appeal.
(n)    Zochem Credit Agreement. The Borrowers shall provide evidence reasonably
satisfactory to the Administrative Agent and the Lenders that the Zochem Credit
Agreement and all transactions entered into in connection with such agreement
shall be terminated, all obligations thereunder shall be paid in full and all
Liens granted in connection therewith shall be released, in each case,
substantially contemporaneously with the occurrence of the Closing Date.
(o)    ITA. Neither the Administrative Agent nor any of the Lenders shall have
received any order or demand in respect of any of the Borrowers under Section
224.1(1) of the ITA or any similar provincial law.
Section 3.02    Conditions Precedent to Each Borrowing. The obligation of each
Lender to make an Advance on the occasion of each Borrowing and on the Closing
Date during the Availability Period shall be subject to the delivery of a
Borrowing Request as provided in Section 2.02(a) and the further conditions
precedent that on the Borrowing Date, the following statements shall be true
(and each of the giving of the applicable Borrowing Request and the acceptance
by any Borrower of the proceeds of such funding shall constitute a
representation and warranty by the Borrowers that on the date of such funding,
or the date of such issuance or increase such statements are true):
(f)    the representations and warranties contained in Article IV and in each
other Loan Document are correct in all material respects (provided that such
materiality qualifier shall not apply if such representation or warranty is
already subject to a materiality qualifier in Article IV or such other Loan
Document) immediately prior to, and after giving effect to, such funding;
(g)    no Default or Event of Default has occurred and is continuing or would
result from such funding or from the application of the proceeds therefrom;
(h)    the making of the funding shall not violate any requirement of law and
shall not be enjoined, temporarily, preliminarily or permanently;
(i)    the DIP Order and DIP Recognition Order shall be in full force and effect
and shall not have been vacated, reversed, modified, amended or stayed in any
adverse respect without the consent of the Required Lenders;

    41



--------------------------------------------------------------------------------




(j)    the funding shall not cause the aggregate amount of the Advances to
exceed the amount then authorized by the DIP Order, as the case may be, and any
order modifying, reversing, staying or vacating either such order shall not have
been entered; and
(k)    the funding shall not cause the aggregate amount of the Advances to
exceed the aggregate amount permitted under the DIP Budget or this Agreement and
the use of the proceeds of such Advance shall be in compliance in all material
respects with this Agreement.
Section 3.03    Determinations Under Sections 3.01 and 3.02. For purposes of
determining compliance with the conditions specified in Sections 3.01 and 3.02,
each Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with each document or other matter required thereunder to be consented
to or approved by or acceptable or satisfactory to the Lenders unless such
Lender shall not have made available to the Administrative Agent such Lender’s
ratable portion of such Borrowings.
ARTICLE IV    
REPRESENTATIONS AND WARRANTIES
Each Borrower represents and warrants each of the following to the
Administrative Agent and the Lenders, on and as of the Closing Date and
immediately after giving effect to the making of the Advances and the other
financial accommodations on the Closing Date and on and as of each date as
required by Section 3.02(a) and subject in all respects to the entry of the DIP
Orders and the First Day Orders and the terms thereto:
Section 4.01    Formation and Existence. Each of the Borrower Parties is duly
formed, validly existing, and in good standing under the laws of the
jurisdiction of its formation and in good standing and qualified to do business
in each jurisdiction where its ownership or lease of Property or conduct of its
business requires such qualification and where a failure to be so qualified
could reasonably be expected to have a Material Adverse Effect. As of the
Closing Date, no Borrower Party owns, directly or indirectly, any Equity
Interests, except as set forth on Schedule 4.01.
Section 4.02    Power and Authority. Subject to any restriction arising on
account of Borrower Parties’ status as a “debtor” under the Bankruptcy Code or
any restriction on the Borrower Parties as result of the Recognition Proceedings
and any required approvals of the Bankruptcy Court, each of the Borrower Parties
has the requisite power and authority to own its material assets and carry on
its business in all material respects and execute and deliver the Loan Documents
to which it is a party and to perform its obligations thereunder. The execution,
delivery, and performance by each Borrower Party of this Agreement and the other
Loan Documents to which it is a party and the consummation of the transactions
contemplated hereby (a) to the extent applicable, have been duly authorized by
all necessary organizational action, (b) do not and will not (i) to the extent
applicable, contravene the terms of any such Person's organizational documents,
(ii) violate any Legal Requirement, or (iii) conflict with or result in any
breach or contravention of, or the creation of any Lien (except Liens arising
under the Loan Documents and Permitted Liens) under (A) the provisions of any
indenture, material instrument or material agreement to which such Borrower
Party is a party or is subject, or by which it, or its Property, is bound, in
each case, not subject to the automatic stay under the Chapter 11 Cases or
executed after the Petition Date or (B) any material order, injunction, writ or
decree of any Governmental Authority or any arbitral award to which such Person
or its property is subject.
Section 4.03    Authorization and Approvals. Except for the entry of the Interim
Order and Interim DIP Recognition Order (or Final Order and Final DIP
Recognition Order, as applicable), no authorization, approval, consent,
exemption, or other action by, or notice to or filing with, any Governmental
Authority is

    42



--------------------------------------------------------------------------------




necessary or required on the part of any Borrower Party in connection with the
execution, delivery and performance by, or enforcement against, any Borrower
Party of this Agreement and the other Loan Documents to which it is a party or
the consummation of the transactions contemplated hereby or thereby, except
actions by, and notices to or filings with, Governmental Authorities that may be
required in the Ordinary Course of Business from time to time, that may be
required to comply with the express requirements of the Loan Documents
(including, without limitation, to release existing Liens on the Collateral or
to comply with requirements to perfect, and/or maintain the perfection of, Liens
created for the benefit of the Secured Parties) or that have already been
obtained.
Section 4.04    Enforceable Obligations. Subject to entry of the Interim Order
and Interim DIP Recognition Order (or Final Order and Final DIP Recognition
Order, as applicable), this Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Borrower Party that is a party thereto. Subject to the entry of the Interim
Order and Interim DIP Recognition Order (or Final Order and Final DIP
Recognition Order, as applicable) and subject thereto, this Agreement
constitutes, and each other Loan Document when so delivered will constitute, a
legal, valid and binding obligation of each Borrower Party that is a party
thereto, enforceable against such Borrower Party in accordance with its terms,
except as such enforceability may be limited by any applicable bankruptcy,
insolvency, reorganization, fraudulent conveyance, moratorium, or similar law
affecting creditors' rights generally or general principles of equity.
Section 4.05    Financial Statements; No Material Adverse Effect.
(e)    The Initial Financial Statements and each of the financial statements
delivered pursuant to Section 5.06(a), (b) and (c), were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein and subject to the absence of footnotes and
year-end adjustments; (ii) fairly present the consolidated financial condition
of Horsehead Holding and its Subsidiaries as of the date thereof and their
consolidated results of operations for the period covered thereby in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein and subject to the absence of footnotes and
year-end adjustments; and (iii) to the extent required by GAAP, show all
material Debt and other liabilities, direct or contingent, of each Borrower
Party as of the date thereof, including liabilities for taxes, material
commitments and Debt.
(f)    Except for the Chapter 11 Cases and the Recognition Proceedings and the
facts disclosed in the filings made in connection therewith (including any
filing with the SEC prior to the Petition Date), since the Petition Date, there
has been no event or circumstance, either individually or in the aggregate, that
has had or could reasonably be expected to have a Material Adverse Effect.
Section 4.06    True and Complete Disclosure. No written information, report,
financial statement, exhibit or schedule (excluding projections, estimates, pro
forma financial information and general industry or market data) furnished by
or, to the knowledge of any Borrower Party, on behalf of any Borrower Party to
the Administrative Agent or any Lender in connection with the negotiation of any
Loan Document or included therein or delivered pursuant thereto contained,
contains or will contain, as of the date furnished (taken as a whole and as
supplemented), any material misstatement of fact or omitted, omits or will omit,
as of the date furnished, to state any material fact necessary to make the
statements therein, taken as a whole, in the light of the circumstances under
which they were, are or will be made, not materially misleading. No
representation or warranty is made with respect to any projections, estimates
and pro forma financial information provided by or on behalf of any Borrower
Party except that such projections, estimates, and pro forma financial
information furnished by any Borrower Party were prepared in good faith on the
basis of

    43



--------------------------------------------------------------------------------




assumptions, data information, tests or conditions believed to be reasonable at
the time such projections, estimates, and pro forma financial information were
furnished.
Section 4.07    Litigation. Except for the Chapter 11 Cases and the Recognition
Proceedings, there are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of any Responsible Officer after reasonable
inquiry, threatened in writing, at law, in equity, in arbitration or before any
Governmental Authority, by or against any Borrower Party, or any of their
properties or revenues that (a) purport to affect or pertain to this Agreement
or any other Loan Document, or the transactions contemplated hereby or thereby,
or (b) either individually or in the aggregate, if determined adversely, could
reasonably be expected to have a Material Adverse Effect.
Section 4.08    Compliance with Laws. Except as permitted by an order of the
Bankruptcy Court, none of the Borrower Parties, their respective Subsidiaries or
any of their respective properties is in violation of, nor will the continued
operation of their properties as currently conducted violate, any Legal
Requirement (including any applicable Environmental Law) or is in default with
respect to any judgment, writ, injunction, decree or order of any Governmental
Authority in neither case that would reasonably be expected to have a Material
Adverse Effect.
Section 4.09    No Default. Except to the extent resulting from the filing of
the Chapter 11 Cases and the Recognition Proceedings and except as described in
Schedule 4.09, none of the Borrower Parties is a party to any agreement or
instrument or subject to any corporate restriction that has resulted or could,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.
Section 4.10    Properties and Contracts.
(a)    Each of the Borrower Parties and their respective Subsidiaries has good
title to, or valid leasehold interests in, or the right to use, the Real
Property and all personal property material to its business, free and clear of
all Liens, except for Permitted Liens and other minor defects in title that do
not interfere with its ability to conduct its business as currently conducted or
to utilize such properties for their intended purposes.
(b)    Each of the Borrower Parties and their respective Subsidiaries owns, or
is licensed to use, all trademarks, tradenames, copyrights, patents and other
Intellectual Property material to its business, and the use thereof by such
Borrower Party or Subsidiary does not to such Borrower Party's knowledge
infringe upon the rights of any other Person. The nature and ownership or
licensing of all Intellectual Property material to any Borrower Party on the
Closing Date is set forth on Schedule 4.10(b).
(c)    A true and complete list of all consignment agreements to which any
Borrower Party is a party on the Closing Date are set forth on Schedule 4.10(c).
(d)    Except as set forth on Schedule 4.10(e), no Borrower Party maintains any
deposit accounts (as defined in the UCC), securities entitlement accounts (as
defined in the UCC), securities account (as such term is defined in the STA),
commodities accounts, or postal boxes as of the Closing Date.
Section 4.11    Environmental Condition.
(d)    Except as set forth on Schedule 4.11, and, with respect to
representations and warranties made on the Closing Date, each of the Borrower
Parties and their respective Subsidiaries (i) have obtained

    44



--------------------------------------------------------------------------------




(or timely applied for) all Environmental Permits necessary for the ownership
and operation of their respective Properties and the conduct of their respective
businesses; (ii) have been and are in compliance with all terms and conditions
of such Environmental Permits and with all other requirements of applicable
Environmental Laws; (iii) have not received written notice or have knowledge of
any violation or alleged violation of any Environmental Law or such
Environmental Permits; and (iv) are not subject to any actual or contingent
action (including by governmental agencies and employees), lawsuit, claim,
demand, regulatory action or proceeding, order, decree, consent agreement or
written notice of potential or actual responsibility or violation (including
laws or requirements relating to health or safety of employees) which seeks to
impose liability under any Environmental Law, in each case, which could not
reasonably be expected to result in an Environmental Liability of any Borrower
Party or Subsidiary in excess of $5,000,000. Except as set forth on Schedule
4.11, with respect to representations or warranties made after the Closing Date,
each of the Borrower Parties and their respective Subsidiaries (i) have obtained
all Environmental Permits necessary for the ownership and operation of their
respective Properties and the conduct of their respective businesses; (ii) have
been and are in compliance with all terms and conditions of such Environmental
Permits and with all other requirements of applicable Environmental Laws; (iii)
have not received written notice of any violation or alleged violation of any
Environmental Law or such Environmental Permits; and (iv) are not subject to any
actual or contingent action (including by governmental agencies and employees),
lawsuit, claim, demand, regulatory action or proceeding, order, decree, consent
agreement or written notice of potential or actual responsibility or violation
(including laws or requirements relating to health or safety of employees) which
seeks to impose liability under any Environmental Law, except, in any such case
where the resulting Environmental Liability of any Borrower Party or Subsidiary
from a breach of the same would not reasonably be expected to exceed $5,000,000.
(e)    Except as set forth on Schedule 4.11, none of the present or, to the
knowledge of the Borrower Parties, previously owned or operated Properties of
the Borrower Parties or any of their respective present or former Subsidiaries,
wherever located, (i) has been placed on or proposed to be placed on the
National Priorities List, CERCLIS, or their state or local analogs, nor has any
Borrower Party or any of its Subsidiaries received written notification of the
designation, listing or identification of any Property of any Borrower Party or
any of its present or former Subsidiaries as a potential site for removal,
remediation, cleanup, closure, restoration, reclamation, or other response
activity under any Environmental Laws (except as such activities may be required
by permit conditions) by the Borrower Parties; (ii) is subject to a Lien,
arising under or in connection with any applicable Environmental Laws, that
attaches to any revenues or to any Property owned or operated by any Borrower
Party or any of its present Subsidiaries, wherever located; or (iii) has been
the site of any Release of Hazardous Materials from present or past operations
which has caused at the site or at any third‑party site any condition that has
resulted in or could reasonably be expected to result in the need for Response
(as defined under any applicable Environmental Law) by the Borrower Parties and
none of the Borrower Parties or, to the knowledge of the Borrower Parties, any
of their present or former Subsidiaries has generated or transported or has
caused to be generated or transported Hazardous Materials to any third party
site which could reasonably be expected to result in in an Environmental
Liability of any Borrower Party or Subsidiary in excess of $5,000,000.
(f)    Except as set forth on Schedule 4.11, there are no existing requirements
under applicable Environmental Laws under which any Borrower Party or any of its
Subsidiaries has liabilities in excess of $5,000,000.
Section 4.12    Insurance.

    45



--------------------------------------------------------------------------------




(e)    Schedule 4.12 sets forth a true, complete and correct list of all
insurance maintained by the Borrower Parties or by the Borrower Parties for
their respective Subsidiaries as of the Closing Date. As of such date, such
insurance is in full force and effect and all premiums have been duly paid.
(f)    The properties of each Borrower Party and its respective Subsidiaries are
insured with, to the knowledge of the Borrower Parties, financially sound and
reputable insurance companies not Affiliates of any Borrower Party (or through
self-insurance consistent with industry practices), in such amounts, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
such Borrower Party or Subsidiary operates.
Section 4.13    Taxes. Except as set forth on Schedule 4.13, the Borrower
Parties and their Subsidiaries have filed all Federal, state, provincial,
territorial and other Tax returns and reports required to be filed and except to
the extent prohibited by the automatic stay of § 362 of the Bankruptcy Code (or
applicable provision in Canada), and have paid all Federal, state, provincial
and other Taxes, assessments, fees and other governmental charges levied or
imposed upon them or their properties, income or assets otherwise due and
payable, except those which are being Properly Contested or not otherwise
required to be paid pursuant to Section 5.05. There is no proposed Tax
assessment against any Borrower Party or any Subsidiary thereof other than those
for Taxes not yet payable or being Properly Contested or not otherwise required
to be paid pursuant to Section 5.05.
Section 4.14    Pension Compliance.
(c)    Each of the Borrower Parties and their ERISA Affiliates is in material
compliance with the applicable provisions of ERISA, the Code, the PBA and the
ITA and the regulations and published interpretations thereunder to the extent
of the applicability of such laws, regulations and interpretations to any
Borrower Party or any ERISA Affiliate of a Borrower Party.
(d)    Each Pension Plan other than the Canadian Pension Plans is in material
compliance with the applicable provisions of ERISA, the Code or other Federal or
state laws. The Canadian Pension Plans are in material compliance with the
applicable provisions of the PBA and the ITA. Each Pension Plan that is intended
to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto, or such plan is
maintained on a prototype document for which a favorable opinion letter has been
issued by the IRS, and, to the best knowledge of any Borrower Party, nothing has
occurred which would prevent, or cause the loss of, such qualification. Each
Canadian Pension Plan has been established, registered, amended, funded,
invested and administered in material compliance with the terms of such Canadian
Pension Plans, the PBA, the ITA and applicable collective agreements. Each
Borrower Party and each ERISA Affiliate have made all required contributions to
each Multiemployer Plan, and no application for a funding waiver or an extension
of any amortization period pursuant to Section 412 of the Code has been made
with respect to any Pension Plan. All liabilities under each Pension Plan are
fully funded, on both a going concern and solvency basis, in accordance with the
terms of the respective Pension Plans and the most recent actuarial report filed
with respect to each Pension Plan. Without limiting the generality of the
foregoing, all liabilities under each Canadian Pension Plan are fully funded, on
both a going concern and solvency basis, in accordance with the PBA, the ITA and
terms of the respective Canadian Pension Plans except as disclosed in the most
recent actuarial reports filed in respect of each Canadian Pension Plan with any
applicable Governmental Authority pursuant to the PBA and the ITA and disclosed
to the Administrative Agent and the Lenders. As of the Closing Date, no Borrower
Party is a party or participant in any Pension Plan or Multiemployer Plan except
a 401(k) plan and except for the Canadian Pension Plans.

    46



--------------------------------------------------------------------------------




(e)    (i) No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events, could reasonably be
expected to result in liability of any Borrower Party or any of its ERISA
Affiliates in excess of $500,000; (ii) except for the Canadian Pension Plans
(but only in respect of the Zochem Salaried Employees Retirement Income Plan in
the amount of CAD $181,499 as reflected in such Canadian Pension Plan’s most
recently completed actuarial valuation report completed as of December 31,
2015), no Pension Plan has any Unfunded Pension Liability; (iii) all required
contributions to the Canadian Pension Plans have been remitted to the custodian
or trustee thereof when due; (iv) neither any Borrower Party nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any material liability
under Title IV of ERISA with respect to any Pension Plan other than premiums due
and not delinquent under Section 4007 of ERISA; (v) neither any Borrower Party
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
material liability (and no event has occurred which, with the giving of notice
under Section 4219 of ERISA, would result in such liability) under Sections 4201
or 4243 of ERISA with respect to a Multiemployer Plan; and (vi) neither any
Borrower Party nor any ERISA Affiliate has engaged in a transaction that could
be subject to Sections 4069 or 4212(c) of ERISA.
(f)    No condition exists and no event or transaction has occurred with respect
to any Plan that could reasonably be expected to result in any Borrower Party
incurring any liability, fine or penalty which could be expected to have a
Material Adverse Effect.
Section 4.15    Security Interests.
(a)    This Agreement and the other Loan Documents, upon execution and delivery
thereof by the parties thereto and entry of the applicable DIP Order or DIP
Recognition Order (and subject to the terms therein), will create in favor of
the Administrative Agent, for the ratable benefit of the Secured Parties, a
legal, valid and enforceable security interest in the Collateral described
therein and the proceeds thereof, which security interest shall be deemed valid
and perfected as of the Closing Date by entry of the DIP Orders or DIP
Recognition Orders with respect to each Borrower Party and which shall
constitute continuing Liens on the Collateral having priority over all other
Liens on the Collateral, securing all the Obligations, other than the Carve-Out
and as otherwise set forth in the applicable DIP Order or DIP Recognition
Orders. The Lenders shall not be required to file or record (but shall have the
option and authority to file or record) any financing statements, mortgages,
notices of Lien or similar instruments, in any jurisdiction or filing office or
to take any other action in order to validate, perfect or establish the priority
of the Liens and security interest granted by or pursuant to this Agreement, any
other Loan Document or the DIP Orders or DIP Recognition Orders.
(b)    Pursuant to Section 364(c)(1) of the Bankruptcy Code, the Obligations of
the Borrower Parties shall at all times constitute allowed senior administrative
expenses against each of the Borrower Parties in the Chapter 11 Cases (without
the need to file any proof of claim or request for payment of administrative
expense), with priority over any and all other administrative expenses, adequate
protection claims (other than the Macquarie Adequate Protection Claims),
diminution claims and all other claims against the Loan Parties, now existing or
hereafter arising, of any kind or nature whatsoever, including, without
limitation, all administrative expenses of the kind specified in sections 503(b)
and 507(b) of the United States Bankruptcy Code, and over any and all other
administrative expense claims arising under Sections 105, 326, 328, 330, 331,
503(b), 506(c) (with any claims arising under Section 506(c) only subject to the
entry of the Final Order), 507(a), 507(b), 546, 726, 1113 and 1114 of the
Bankruptcy Code, whether or not such expenses or claims may become secured by a
judgment Lien or other non-consensual Lien, levy or attachment, which allowed
claims shall for purposes of section 1129(a)(9)(A) of the United States
Bankruptcy Code be considered administrative expenses allowed under section
503(b) of the United States

    47



--------------------------------------------------------------------------------




Bankruptcy Code, and which shall be payable from and have recourse to all pre-
and post-petition property of the Borrower Parties and their estates and all
proceeds thereof, including, without limitation, and subject to entry of the
Final Order, any proceeds of Avoidance Actions, subject, as to priority, only to
the Carve-Out, the Administration Charge, the Macquarie Adequate Protection
Claims and as otherwise set forth in the applicable DIP Order.
Section 4.16    Labor Relations. There (a) is no material unfair labor practice
complaint pending against any Borrower Party or any of their respective
Subsidiaries or, to the knowledge of any Borrower Party or any Subsidiary,
threatened in writing against any of them, before any Governmental Authority,
(b) is no material strike, lockout, slowdown, work disruption, labor dispute or
stoppage against any Borrower Party or any of their respective Subsidiaries
pending or, to the knowledge of any Borrower Party or any Subsidiary, threatened
in writing and (c) is no material organizing activity, union certification or
representation petition existing with respect to the employees of any Borrower
Party or any of their respective Subsidiaries. No material grievance or
arbitration arising out of or under any collective bargaining agreement is
pending against any of the Borrower Parties or any of their respective
Subsidiaries or, to the knowledge of any Borrower Party or any Subsidiary,
threatened in writing against any of them. The Borrower Parties and their
respective Subsidiaries have not been in violation of the Fair Labor Standards
Act, the Employment Standards Act, or any other applicable federal, state,
provincial, territorial, local or foreign law, except where such violation,
either individually or in the aggregate, could not reasonably be expected to be
material. All payments due from any Borrower Party or any Subsidiary thereof, or
for which any claim may be made against any Borrower Party or any Subsidiary
thereof, on account of wages, vacation pay, benefits, pension obligations and
employee health and welfare insurance and other benefits, have been paid or
accrued as a liability on the books of such Borrower Party or such Subsidiary.
The consummation of the transactions contemplated hereby will not give rise to
any additional right or obligation, termination, negotiation or consent under
any collective bargaining agreement or any employment agreement to which any
Borrower Party or any Subsidiary thereof is bound.
Section 4.17    [Reserved].
Section 4.18    Margin Regulations. None of the Borrower Parties is engaged and
will engage, principally or as one of its important activities, in the business
of purchasing or carrying margin stock (within the meaning of Regulation U), or
extending credit for the purpose of purchasing or carrying margin stock. No part
of the proceeds of any Advance will be used, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry any margin
stock (within the meaning of Regulation U) or to refinance any Debt originally
incurred for such purpose, or for any other purpose that entails a violation of,
or that is inconsistent with, the provisions of the Regulations of the Board,
including Regulation T, U and X.
Section 4.19    Investment Company. None of the Borrower Parties or any
Subsidiary thereof is required to be registered as an “investment company” under
the Investment Company Act of 1940.
Section 4.20    OFAC Restrictions. No Borrower Party, nor Subsidiary of a
Borrower Party, (a) appear on the OFAC SDN List; (b) are included in, owned by,
controlled by, acting for or on behalf of, providing assistance, support,
sponsorship, or services of any kind to, or otherwise associated with any of the
persons or entities referred to or described in the OFAC SDN List; or (c) have
conducted business with or engaged in any transaction with any Person named on
any of the OFAC SDN List or any Person included in, owned by, controlled by,
acting for or on behalf of, providing assistance, support, sponsorship, or
services of any kind to, or otherwise associated with any of the Persons
referred to or described in the OFAC SDN List.

    48



--------------------------------------------------------------------------------




Section 4.21    Reorganization Matters.


(a)    The Chapter 11 Cases were commenced on the Petition Date in accordance in
all material respects with applicable law and proper notice thereof and the
proper notice of (x) the motion seeking approval of the Loan Documents and the
Interim Order and, as applicable, the Final Order, (y) the hearing for the
approval of the Interim Order, and (z) when applicable, the hearing for the
approval of the Final Order will be given; provided that the Borrowers shall
give, on a timely basis as specified in the Interim Order or the Final Order, as
applicable, all notices required to be given to all parties specified in the
Interim Order or Final Order, as applicable.
(b)    The Recognition Proceedings were commenced on the Petition Date in
accordance with all applicable law and proper notice thereof and the proper
notice of (x) the application for the Interim Recognition Order, the Initial
Recognition Order and the Supplemental Order, (y) the hearing for the Interim
DIP Recognition Order, and (z) the hearing for the Final DIP Recognition Order
will be given, provided that the Borrowers shall give, on a timely basis, all
notices required to be given in connection with the Interim DIP Recognition
Order or the Final DIP Recognition Order, as applicable.
(c)    After the entry of the Interim Order (and subject to the terms therein),
and with respect to Collateral in Canada, the Interim DIP Recognition Order and
pursuant to and to the extent provided in the Interim Order and the Interim DIP
Recognition Order, the Obligations will be secured by a valid and perfected
first priority Lien on all of the Collateral, subject, as to priority only, to
the Carve-Out, the Permitted Prepetition Liens (as defined in the Interim
Order), the Macquarie Adequate Protection Claims (as defined in the Interim
Order) and as otherwise set forth in the applicable DIP Order.
(d)    The Interim Order and the Interim DIP Recognition Order (with respect to
the period prior to entry of the Final Order and the Final DIP Recognition
Order) or the Final Order and the Final DIP Recognition Order (with respect to
the period on and after entry of the Final Order and the Final DIP Recognition
Order), as the case may be, is in full force and effect has not been reversed,
stayed, modified or amended in an adverse manner without the Required Lenders’
consent.
(e)    Each DIP Budget and all projected consolidated balance sheets, income
statements and cash flow statements of the Borrower and its Subsidiaries
delivered to the Administrative Agent were prepared in good faith on the basis
of the assumptions stated therein, which assumptions were believed in good faith
by the Borrower to be fair in light of the conditions existing at the time of
delivery of such report or projection.


ARTICLE V    
AFFIRMATIVE COVENANTS
Until the Termination Date, each Borrower shall, and shall cause each of its
Subsidiaries and any other Borrower Party to:
Section 5.01    Preservation of Existence. Except as permitted by Section 6.03,
(a) preserve, renew and maintain in full force and effect its legal existence
and good standing under the Legal Requirements of the jurisdiction of its
formation, (b) take all reasonable action to obtain, preserve, renew, extend,
maintain and keep in full force and effect all rights, privileges, permits,
licenses, authorizations, privileges, patents, copyrights, trademarks, trade
names and franchises necessary to the conduct of its business, except for any

    49



--------------------------------------------------------------------------------




such actions which, if not taken, could not reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect and (c) qualify and
remain qualified as a foreign entity in each jurisdiction in which qualification
is necessary in view of its business and operations or the ownership of its
Properties to the extent the failure to qualify could reasonably be expected to
have a Material Adverse Effect.
Section 5.02    Compliance with Laws. Except as expressly permitted by any
applicable Governmental Authority (including any order of the Bankruptcy Court),
comply with all material Legal Requirements (including, without limitation,
applicable Environmental Laws and ERISA) applicable to it or to its business or
property except in such instances in which such Legal Requirement is being
contested in good faith by appropriate proceedings or where the failure to
comply with such Legal Requirement would not reasonably be expected to result in
a Material Adverse Effect.
Section 5.03    Maintenance of Property. Except as set forth in Schedule 5.03,
(a) maintain and preserve all Property material to the conduct of their business
(taken as a whole) and keep such Property in good repair, working order and
condition (subject to ordinary wear and tear, casualty and condemnation), (b)
from time to time make, or cause to be made, all needful and proper repairs,
renewals, additions, improvements and replacements thereto necessary in order
that the business carried on in connection therewith may be properly conducted
at all times, and (c) use the standard of care typical in the industry in the
operation and maintenance of its facilities in light of the business needs of
the Borrower Parties.
Section 5.04    Maintenance of Insurance.
(g)    Maintain with insurance companies not Affiliates of any Borrower Party or
their respective Subsidiaries, insurance with respect to its Properties and
business of such types and in such amounts as are set forth in Schedule 4.12.
Such insurance companies shall, to the knowledge of the Borrower Parties, be
financially sound and reputable. Unless a Borrower provides Lender with
appropriate evidence of the insurance coverage required by this Agreement, the
Administrative Agent may (but shall not be required to) upon five (5) Business
Days’ prior written notice to the Borrowers purchase insurance at Borrowers’
expense to protect the Administrative Agent’s and the Lenders interests in the
Collateral and to maintain the insurance required by this Agreement. This
insurance may, but need not, protect Borrower Parties’ interests. The coverage
purchased by such agent may not pay any claim made by a Borrower Party or any
claim that is made against a Borrower Party in connection with a Borrower
Party’s Property or any required insurance policy.
(h)    (i) Cause all such policies covering any Collateral to be endorsed or
otherwise amended to include a customary lender's loss payable and mortgagee
endorsement in favor of the Administrative Agent; (ii) cause all such policies
covering liability to be endorsed or otherwise amended to include a customary
loss payee or additional insured endorsement in favor of the Secured Parties;
(iii) deliver copies of insurance certificates to the Administrative Agent as of
the Closing Date; cause each such policy to provide that it shall not be
canceled, modified or not renewed upon not less than 30 days' (10 days' for
non-payment of premium) prior written notice thereof by the insurer to the
Administrative Agent; and (iv) deliver to the Administrative Agent, prior to the
cancellation, modification or nonrenewal of any such policy of insurance, a copy
of an insurance certificate evidencing such renewal or replacement policy (or
other evidence of renewal of a policy previously delivered to the Administrative
Agent) together with evidence reasonably satisfactory to the Administrative
Agent of payment of the premium therefor and insurance certificates and
endorsements for such renewal or replacement policy, meeting the requirements
above.

    50



--------------------------------------------------------------------------------




Section 5.05    Payment of Taxes, Etc. In accordance with the Bankruptcy Code
and CCAA and subject to any required approval by an applicable order of the
Bankruptcy Court, or Canadian Court, as applicable, the Borrower Parties shall
pay and discharge as the same shall become due and payable all of its material
obligations and liabilities in accordance with their terms, including (a) all
Taxes imposed upon it or upon its income or profits or in respect of its
Property and (b) all lawful claims which, if unpaid, might by law become a Lien
upon its Property, in each case, unless being Properly Contested or subject to
the automatic stay under the Chapter 11 Cases.
Section 5.06    Reporting Requirements.
(h)    Annual Financials. Not later than 150 days after the end of each Fiscal
Year of Horsehead Holding, deliver to the Administrative Agent for further
distribution to each Lender and the advisors to the Lenders, the audited
consolidated balance sheet and related statements of operations, statements of
income, members’ or shareholders' equity and cash flows of the Horsehead Holding
and its Subsidiaries with consolidating schedules (the “Annual Financials”) as
of the end of and for such year, setting forth in each case in comparative form
the figures for the previous Fiscal Year, all reported on by the Independent
Auditor with a statement to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of Horsehead Holding and its consolidated Subsidiaries on
a consolidated basis in accordance with GAAP consistently applied;
(i)    Monthly Financials. As soon as available and in any event not later than
(x) 15 days after the end of each month of each Fiscal Year of Horsehead Holding
(or in the case of the fiscal month ending January 31, 2016, 25 days), deliver
to the financial advisor and counsel to the Lenders and the Lenders who are
subject a confidentiality agreement reasonably acceptable to the Borrower and
(y) 25 days after the end of each month of each Fiscal Year of Horsehead
Holding, deliver to the Administrative Agent for further distribution to each
Lender and make publicly available (including through filing with the Bankruptcy
Court), (A) the consolidated and consolidating balance sheets of Horsehead
Holding and its Subsidiaries as at the end of such month and (B) the
consolidated balance sheet of Horsehead Holding and its Subsidiaries as at the
end of such month, in each case with the related statements of income or
operations and members’ or shareholders' equity for such month and for the
portion of such Fiscal Year then ended, setting forth in comparative form for
each fiscal month beginning with the first month following the Closing Date, the
figures for the corresponding month of the previous Fiscal Year and the
corresponding portion of the previous Fiscal Year, all in reasonable detail and
certified by a Responsible Officer of the Borrowers as fairly presenting in all
material respects the financial condition, results of operations and
shareholders' equity of the Borrower Parties and their consolidated Subsidiaries
on a consolidated and consolidating basis in accordance with GAAP consistently
applied;
(j)    Compliance Certificates. (i) Concurrently with the delivery of the
financial statements referred to in Sections 5.06(a) and (b), deliver to the
same Persons as such financial statements are delivered to pursuant to Sections
5.06(a) and (b) and make publicly available (including through filing with the
Bankruptcy Court), a duly completed Compliance Certificate signed by a
Responsible Officer of Borrower;
(k)    USA Patriot Act and Anti-Money Laundering laws. Promptly, following a
request by any Lender or the Administrative Agent, deliver all documentation and
other information that such Lender or the Administrative Agent reasonably
requests in order to comply with its ongoing obligations under applicable “know
your customer” and Anti-Money Laundering Laws;

    51



--------------------------------------------------------------------------------




(l)    Periodic Reports. Promptly after the same become available, deliver to
the Administrative Agent for further distribution to each Lender and the
advisors to the Lenders copies of all periodic reports distributed by Horsehead
Holding to any national securities exchange, as applicable;
(m)    Other Information. Deliver to the Administrative Agent for further
distribution to each Lender and the advisors to the Lenders such other
information respecting the business or Properties, or the condition or
operations, financial or otherwise, of the Borrower Parties and their respective
Subsidiaries as the Administrative Agent or any Lender may from time to time
reasonably request;
(n)    Variance Reports. As soon as available, but in any event no later than
the third Business Day of each calendar week (commencing with the calendar week
ending February 13, 2016), deliver to the Administrative Agent for further
distribution to each Lender and the advisors to the Lenders a Variance Report
for the applicable Test Period as of the end of the immediately preceding
calendar week;
(o)    DIP Budget. As soon as available, but in any event no later than the
third Business Day of every other calendar week (commencing with the calendar
week ending February 20, 2016), deliver to the Administrative Agent for further
distribution to each Lender and the advisors to the Lenders a DIP Budget setting
forth on a weekly basis for the next thirteen weeks (commencing with the
calendar week in which such DIP Budget is delivered) an updated forecast of the
information contained in the Initial DIP Budget or the previously delivered DIP
Budget for such period and a written set of supporting assumptions;
(p)    Reports filed with the Bankruptcy Court and the Canadian Court. Deliver
to the Administrative Agent for further distribution to each Lender and the
advisors to the Lenders copies of all monthly reports, projections, or other
written information respecting each of the Borrower Parties’ business or
financial condition or prospects as well as all pleadings, motions, applications
and judicial information filed by or on behalf of the Borrower with the
Bankruptcy Court or the Canadian Court or provided by or to the U.S. Trustee (or
any monitor or interim receiver, if any, appointed in any Chapter 11 Case) or
the Committee or the Information Officer in the Recognition Proceedings, at the
time such document is filed with the Bankruptcy Court, the Canadian Court or
provided by or to the U.S. Trustee (or any monitor or interim receiver, if any,
appointed in any Chapter 11 Case) Committee or the Information Officer, as
applicable;
(q)    Non-Financial Operating Metric Reporting. As soon as available and in any
event not later than (x) 15 days after the end of each month of each Fiscal Year
of Horsehead Holding, deliver to the financial advisor and counsel to the
Lenders and the Lenders who are subject a confidentiality agreement reasonably
acceptable to the Borrower and (y) 25 days after the end of each month of each
Fiscal Year of Horsehead Holding, deliver to the Administrative Agent for
further distribution to each Lender and make publicly available (including
through filing with the Bankruptcy Court), the items specified in Schedule
5.06(j); and
(r)    Canadian Pension Plan Matters. Promptly upon receipt of same, deliver to
the Administrative Agent for further distribution to each Lender and the
advisors to the Lenders any correspondence or notice received by any Borrower
Party from any Governmental Authority in respect of any Canadian Pension Plan in
any way relating or referring to an actuarial valuation, a wind-up, a change or
possible change to required contribution amounts, or an acceleration of the
requirement to perform an actuarial valuation report.
Notwithstanding anything to the contrary in Section 5.06(f), no Borrower Party
shall be required to provide, disclose or otherwise allow inspection of (i)
materials which constitute non-financial trade secrets or non-financial,
proprietary information unless the Lender receiving such materials is subject to
a

    52



--------------------------------------------------------------------------------




confidentiality agreement reasonably satisfactory to the Borrowers, (ii) in
respect of which disclosure to the Administrative Agent or any Lender (or their
respective designees or representatives) is prohibited by law or any binding
agreement with a Person that is not an Affiliate of a Borrower or (iii) is
subject to attorney-client or similar privilege or constitutes attorney work
product.
Documents required to be delivered pursuant to Section 5.06(a) or (e) (to the
extent any such documents are included in materials otherwise filed with the SEC
or the Bankruptcy Court) may be delivered electronically and if so delivered,
shall be deemed to have been delivered on the date (i) on which the Borrowers
post such documents, or provides a link thereto on the Borrowers’ website on the
Internet and provides notice thereof to the Administrative Agent (for further
distribution to each Lender and the advisors to the Lenders); or (ii) on which
such documents are posted on the Borrowers’ behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided, that: (i) the Borrowers shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
request to a Borrower to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) the Borrowers shall notify the Administrative Agent and each
Lender (by facsimile or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrowers with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.
Section 5.07    Other Notices. To the extent the same is not otherwise notified
to the Administrative Agent in connection with proper notices and filings with
the Bankruptcy Court, promptly deliver to the Administrative Agent (for
distribution to each Lender and the advisors to the Lenders) prompt written
notice to the knowledge of any Borrower Party of the following:
(a)    Defaults. The occurrence of any Default or Event of Default;
(b)    Litigation. The filing or commencement of, or any threat or notice of
intention of any Person to file or commence, any action, suit or proceeding,
whether at law or in equity or by or before any Governmental Authority, against
any Borrower Party or any Subsidiary thereof that could reasonably be expected
to result in liability of any Borrower Party or any Subsidiary thereof in an
aggregate amount exceeding $500,000;
(c)    ERISA Events. The occurrence of any ERISA Event that, alone or together
with any other ERISA Events that have occurred, could reasonably be expected to
result in liability of any Borrower Party or any ERISA Affiliate in an aggregate
amount exceeding $500,000;
(d)    Environmental Notices. (i) any Environmental Liability that could
reasonably be expected to exceed $5,000,000, and (ii) a copy of any form of
notice, summons or citation received from any Governmental Authority or any
other Person, concerning (A) material violations or alleged violations of
Environmental Laws, which seeks to impose material Environmental Liabilities
therefor, (B) any notice of potential responsibility under any Environmental Law
which could reasonably be expected to result in Environmental Liabilities in
excess of $5,000,000, or (C) the filing of a Lien other than a Permitted Lien
upon, against or in connection with any Borrower Party or any of its
Subsidiaries, or any of their leased or owned material Property, wherever
located, due to a violation or alleged violation of an Environmental Law;

    53



--------------------------------------------------------------------------------




(e)    Collateral. Furnish to the Administrative Agent and each Lender, (i) not
less than 5 Business Days prior to any such event, written notice of (A) any
change in any Borrower Party's corporate name, (B) any change in any Borrower
Party's identity or jurisdiction of formation, and (C) any change in any
Borrower Party's Federal Taxpayer Identification Number or organizational
identification number, and (ii) within 5 Business Days of occurrence of any such
event, written notice of (A) any loss, damage, or destruction to the Collateral
in the amount of $2,500,000 or more, not covered by insurance, and (B) any and
all default notices received under or with respect to any leased location or
public warehouse where Collateral is located;
(f)    Material Changes. Any development that has resulted in, or could
reasonably be expected to result in, a Material Adverse Effect;
(g)    Debt. The incurrence of any Debt, other than Debt permitted under this
Agreement;
(h)    Material Adverse Effect. Any other development that results in, or could
reasonably be expected to result in, a Material Adverse Effect;
(i)    Governmental Disputes. Any material dispute that arises between any
Borrower Party and any Governmental Authority;
(j)    Risk Management Policy Violations or Changes. Any material violations of
or changes to the Risk Management Policy or the entering of any fixed price
Physical Purchase Transaction in excess of one year or any fixed price Physical
Purchase Transaction for a volume in excess of 100 metric tons per month;
(k)    Permits. The revocation, suspension, forfeiture, or expiration of any
material Permit of any Borrower Party.
Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action such Person has taken and proposes to take with respect
thereto.
Section 5.08    Books and Records; Inspection. (a) Keep proper records and books
of account in which full, true and correct entries will be made in accordance
with GAAP and in material conformity with all Legal Requirements, reflecting all
financial transactions and matters involving the assets and business of the
Borrower Parties and their respective Subsidiaries; (b) maintain such books of
record and account in material conformity with all applicable requirements of
any Governmental Authority having regulatory jurisdiction over such Borrower
Party or any of its Subsidiaries, as the case may be; (c) from time to time
during regular business hours upon reasonable prior notice, permit
representatives, independent contractors and operational consultants of the
Administrative Agent and each Lender (i) to visit and inspect any of its
Properties, including a collateral audit and field exam of the Accounts,
Inventory and other Collateral by Lenders’ independent engineer or consultant at
Borrowers’ expense, including, without limitation, an inspection and review of
the books and records of the Borrower Parties, a review of all proprietary
trading activity, a systems review, including, without limitation, to assess the
quality, level and risks associated with the Collateral, plant designs and tours
of plants and equipment; provided that, other than as expressly set forth in
Section 9.04 unless an Event of Default exists Borrower shall not have to pay
for such Lenders’ independent engineer or consultant more than once in any three
(3) month period, (ii) to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom and (iii) to discuss its
affairs, finances and accounts with its directors, officers, independent public
accountants, brokers, representatives, creditors, counterparties to Hedge
Agreements and auditors, all at the expense of the Borrowers and at such

    54



--------------------------------------------------------------------------------




reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to Borrower (provided that, during the
existence of a Default to the knowledge of the Borrower Parties or Event of
Default, no prior notice will be required); (d) instruct its brokers and
auditors to provide information reasonably requested by Administrative Agent or
any Lender and (e) have reasonable access to vendors and technical advisors.
Notwithstanding anything to the contrary in Section 5.08, no Borrower Party
shall be required to provide, disclose or otherwise allow inspection of (i)
materials which constitute non-financial trade secrets or non-financial,
proprietary information to any Lender not subject to a confidentiality agreement
reasonably satisfactory to the Borrowers, (ii) in respect of which disclosure to
the Administrative Agent or any Lender (or their respective designees or
representatives) is prohibited by law or any binding agreement with a Person
that is not an Affiliate of a Borrower or (iii) is subject to attorney-client or
similar privilege or constitutes attorney work product. The Administrative Agent
and the Lenders shall give the Borrowers the opportunity to participate in any
discussions with such Person’s independent public accountants, vendors and
technical advisors.
Section 5.09    Use of Proceeds. Consistent with the DIP Budget (including
permitted variances), use the proceeds of the Advances on the Closing Date for
(i) the repayment in full of all obligations outstanding under the Zochem Credit
Agreement, (ii) the payment of the Net Guarantee Fee, (iii) the payment of fees
and expenses incurred through the Closing Date in connection with the Loan
Documents, (iv) general corporate purposes of the Borrower Parties substantially
in accordance with the DIP Budget (including permitted variances), (v)
obligations benefiting from the Carve-Out, and (vi) payment of other amounts
permitted under the DIP Budget (including permitted variances). In accordance
with the DIP Budget (including permitted variances), use the proceeds of the
Advances on or after the Closing Date for (i) payment of administrative expenses
for goods and services in the Ordinary Course of Business (other than
Professional Fees) and other expenses (other than Professional Fees) in
accordance with the DIP Budget (including any permitted variances), (ii) payment
of amounts owing to the Administrative Agent, the Lenders (including fees and
expenses reimbursable under this Agreement or the other Loan Documents) and
(iii) payment of obligations benefiting from (x) the Carve-Out and (y) other
agreements of the Borrower Parties as may be agreed to by the Required Lenders,
to the extent such obligations are approved by the Bankruptcy Court (and the
Canadian Court, as applicable). Notwithstanding anything to the contrary herein
or elsewhere, neither this Agreement nor any other Loan Document shall restrict
the payment of Professional Fees benefitting from the Carve-Out. No part of the
proceeds of any Advance will be used, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry any margin
stock (within the meaning of Regulation U) or to refinance any Debt originally
incurred for such purpose, or for any other purpose that entails a violation of,
or that is inconsistent with, the provisions of the Regulations of the Board,
including Regulation T, U and X. Notwithstanding the foregoing, except as
required herein, no proceeds of the Advances may be used to pay any obligation
arising prior to the Petition Date unless such payment is provided for in the
DIP Budget, including any permitted variances, and approved by the Bankruptcy
Court First Day Orders, and recognized by the Canadian Court; provided that the
foregoing limitation shall not apply with respect to obligations benefiting from
the Carve-Out.
Section 5.10    Nature of Business. Except as set forth in Schedule 5.10,
maintain and operate its business including any business incidental thereto in
substantially the manner in which it is conducted and operated on the Closing
Date.
Section 5.11    Further Assurances in General.
(g)    Subject to the terms and conditions of the Loan Documents, execute any
and all further documents, financing statements, agreements and instruments, and
take all such further actions (including the filing and recording of financing
statements, fixture filings, mortgages, deeds of trust and other

    55



--------------------------------------------------------------------------------




documents), which may be required under any Legal Requirement, or which the
Administrative Agent or the Required Lenders may reasonably request, all at the
expense of the Borrower Parties, including all such actions to establish,
create, preserve, protect and perfect an Acceptable Lien on and in the
Collateral in favor of the Administrative Agent for the benefit of the Secured
Parties on substantially all of the assets of each Borrower Party (other than
Excluded Collateral), whether now owned or hereafter acquired. Each Borrower
Party also agrees to provide to the Administrative Agent, from time to time
promptly following the reasonable request of the Administrative Agent or
Required Lenders, evidence reasonably satisfactory to the Required Lenders as to
the perfection and priority of the Liens created or intended to be created by
the Security Documents. No Borrower Party shall effect or permit any change
referred to in Section 5.07(e) unless all filings have been made under the
Uniform Commercial Code or otherwise that are required in order for the
Administrative Agent to continue at all times following such change to have, and
each Borrower Party agrees to take all necessary action to ensure that the
Administrative Agent does continue at all times to have, a valid, legal and
perfected security interest in all the Collateral.
(h)    Promptly (and no later than three (3) Business days) after the Debt of
Horsehead Zinc owing to CCM Community Development IV LLC and Bank of America CDE
III, LLC under each of the Horsehead Zinc Loan Agreements, as applicable, is
repaid in full, Horsehead Zinc shall (i) become a debtor under the Chapter 11
Cases, (ii) execute and deliver to the Administrative Agent a joinder to this
Agreement in form and substance reasonably acceptable to the Administrative
Agent and the Required Lenders, and such other Security Documents as the
Administrative Agent or Required Lenders may reasonably request, and (iii)
deliver any certificates, opinions of counsel or other documents as the
Administrative Agent or the Required Lenders may reasonably request relating to
such Subsidiary.
Section 5.12    Cash Management.
(a)    Maintain the cash management of the Borrower Parties in accordance in all
material respects with the Cash Management Order.
(b)    Notwithstanding the foregoing, the Required Lenders may require that the
Borrower Parties use commercially reasonable efforts to ensure that all deposit
accounts and securities accounts, which are not subject to a control agreement
on account of Prepetition Indebtedness (other than Excluded Accounts), are made
subject to control agreements, in form and substance reasonably satisfactory to
the Required Lenders and the Administrative Agent, which establish “control” (as
defined in UCC) in favor of the Administrative Agent for the benefit of the
Secured Parties.
Section 5.13    Risk Management Policy. Comply in all material respects with the
Risk Management Policy.
Section 5.14    Collateral.
(a)    Maintenance of Collateral. Except as set forth on Schedule 5.03,
continuously maintain the material Collateral in good working condition
(ordinary wear and tear, casualty and condemnation excepted) and in accordance
in all material respects with customary industry standards considering the
business needs of the Borrower Parties from time to time.
(b)    Collateral Records. Use commercially reasonable efforts to maintain
accurate and complete records in all material respects of the Collateral
(including, to the extent such information is reasonably available, its
description, location, age, condition, cost and accumulated depreciation) used
in connection with the conduct of Borrower’s business or the operation of
Borrower’s Property.

    56



--------------------------------------------------------------------------------




(c)    Sale or Disposal of Collateral. When Borrower is permitted to dispose of
any Collateral under the Security Documents, it shall do so in good faith, as
permitted by the provisions of the Credit Agreement; provided that when a
disposition of Collateral is permitted under the Credit Agreement, it shall
automatically be permitted under each such Security Document notwithstanding
anything to the contrary in any such Security Document.
Section 5.15    Compliance with Anti-Money Laundering and OFAC Laws.
(a)    comply at all times with the requirements of all Anti-Money Laundering
Laws;
(b)    provide each Lender any information regarding any Borrower Party, its
Affiliates, and its Subsidiaries necessary for such Lender to comply with all
Anti-Money Laundering Laws;
(c)    comply at all times with the requirements of all OFAC Laws;
(d)    not, and shall cause its Subsidiaries not to, conduct business with or
engage in any transaction with any Person that is (i) named in the OFAC SDN
List, or (ii) included in, owned by, controlled by, acting for or on behalf of,
providing assistance, support, sponsorship, or services of any kind to, or
otherwise associated with any of the Persons referred to or described in the
OFAC SDN List;
(e)    if it obtains knowledge or receives any written notice that any Borrower
Party or Subsidiary is named on the OFAC SDN List (such occurrence, an “OFAC
Violation”), immediately (i) give written notice to the Administrative Agent
(for further distribution to each Lender and the advisors of the Lenders) of
such OFAC Violation, and (ii) comply with all applicable laws with respect to
such OFAC Violation (regardless of whether the party included on the OFAC SDN
List is located within the jurisdiction of the United States of America),
including the OFAC Laws, and the Borrowers hereby authorize and consent to the
Administrative Agent and each Lender's taking any and all steps the
Administrative Agent or such Lender deems necessary, in its sole discretion, to
comply with all applicable laws with respect to any such OFAC Violation,
including the requirements of the OFAC Laws (including the “freezing” and/or
“blocking” of assets and reporting such action to OFAC); and
(f)    upon the Administrative Agent or any Lender’s reasonable request from
time to time, deliver a certification confirming its compliance with the
covenants set forth in this Section 5.15.
Section 5.16    Maintenance of Liens. Cause all Collateral to be subject at all
times to an Acceptable Lien in favor of the Administrative Agent.
Section 5.17    [Reserved].
Section 5.18    Milestones. Comply with the following milestones:
(a)    On or prior to four (4) days after the Petition Date, entry of the
Interim DIP Recognition Order by the Canadian Court;
(b)    On or prior to twenty-one (21) days after the Petition Date, entry of
Final Order by the Bankruptcy Court;
(c)    On or prior to twenty-three (23) days after the Petition Date, entry of
Final DIP Recognition Order by the Canadian Court;

    57



--------------------------------------------------------------------------------




(d)    On or prior to forty (40) days after the Petition Date, filing by the
Debtors of a Reorganization Plan that is in form and substance acceptable to the
Required Lenders, the ad hoc committee of Senior Secured Noteholders and the
Debtors (as amended, modified or supplemented with the consent of the Required
Lenders and the ad hoc committee of Senior Secured Noteholders, the “Acceptable
Plan”) and disclosure statement with respect to the Acceptable Plan (as amended,
modified or supplemented with the consent of the Required Lenders and the ad hoc
committee of Senior Secured Noteholders, “the Disclosure Statement”) with the
Bankruptcy Court;
(e)    On or prior to seventy-five (75) days after the Petition Date, entry by
the Bankruptcy Court of an order approving the Disclosure Statement;
(f)    On or prior to seventy-seven (77) days after the Petition Date, entry by
the Canadian Court of an order recognizing order by the Bankruptcy Court
approving the Disclosure Statement;
(g)    On or prior to one hundred fifteen (115) days after the Petition Date,
entry by the Bankruptcy Court of an order approving the Acceptable Plan;
(h)    On or prior to one hundred seventeen (117) days after the Petition Date,
entry by the Canadian Court of an order recognizing such order by the Bankruptcy
Court approving the Acceptable Plan; and
(i)    On or prior to one hundred thirty (130) days after the Petition Date, the
Consummation Date of the Acceptable Plan.
Section 5.19    Chief Restructuring Officer and Information Officer.
(a)    Upon the request of the Required Lenders and subject to the approvals
required from the Bankruptcy Court, the Borrowers shall promptly (and no later
than ten (10) Business Days after such request) retain a chief restructuring
officer reasonably acceptable to the Required Lenders (the “Chief Restructuring
Officer”) and the scope of the engagement of such chief restructuring officer
and fees shall be reasonably acceptable to the Required Lenders and the
Borrowers. Upon the resignation or termination of the Chief Restructuring
Officer or other occurrence rendering the Chief Restructuring Officer
incapacitated or unavailable, subject to the approvals required under the
Bankruptcy Court, the Borrowers shall promptly (and no later than fifteen (15)
Business Days after such resignation, termination or such other occurrence)
retain a replacement Chief Restructuring Officer reasonably acceptable to the
Required Lenders and the Borrowers and the scope of the engagement of such
replacement Chief Restructuring Officer and fees shall be reasonably acceptable
to the Required Lenders and the Borrowers.
(b)    The Information Officer for the Recognition Proceedings to be selected by
the Borrowers and approved by the Canadian Court shall be reasonably acceptable
to the Required Lenders.
Section 5.20    Lender Conference Calls. Each calendar week after the delivery
of the Variance Report required to be delivered pursuant to Section 5.06(g) or
as otherwise reasonably requested by the Required Lenders, the Borrowers shall
cause its senior management, including the Chief Restructuring Officer, if any,
and its financial advisors to participate in a conference call with the
Administrative Agent and the Lenders, who are subject a confidentiality
agreement reasonably acceptable to the Borrowers, and Lenders’ advisors during
which the Borrowers’ senior management and financial advisors shall review the
DIP Budget, the Variance Reports, any other reports related to the DIP Budget or
Loan Documents, the financial condition, performance and business affairs of the
Borrower Parties and any other matters as the Administrative Agent or Lenders
may reasonably request.

    58



--------------------------------------------------------------------------------




ARTICLE VI    
NEGATIVE COVENANTS
Until the Termination Date, no Borrower Party shall, and shall not permit any of
its Subsidiaries to:
Section 6.01    Liens, Etc. Create, assume, incur or suffer to exist, any Lien
on or in respect of any of its Property whether now owned or hereafter acquired,
or assign or sell any income or revenues (including accounts receivable) or
rights in respect thereof, other than the following (“Permitted Liens”):
(c)    Liens created pursuant to any Loan Document;
(d)    Permitted Encumbrances;
(e)    Liens securing Capital Leases and purchase money Debt permitted by
Section 6.02(d); and
(f)    Liens constituting cash collateral securing Debt in respect of letters of
credit and reimbursement obligations in connection therewith permitted by
Section 6.02(e) not to exceed 105% of the face amount of such letters of credit
and to the extent included in the DIP Budget (including permitted variances).
Section 6.02    Debts, Guaranties and Other Obligations. Create, assume, suffer
to exist or in any manner become or be liable, in respect of any Debt except:
(d)    Obligations;
(e)    Debt outstanding on the date hereof and listed on Schedule 6.02(b);
(f)    Debt in respect of the Hedge Agreements which are not prohibited under
Section 6.15 and do not exceed $250,000 at any time;
(g)    Capital Leases and purchase money Debt that do not exceed $350,000 in the
aggregate at any time;
(h)    Debt in respect of (i) letters of credit and reimbursement obligations in
connection therewith listed on Schedule 6.02(b) and (ii) additional letters of
credit and reimbursement obligations in connection therewith to the extent
included in the DIP Budget (including permitted variances), in each case,
entered into in the Ordinary Course of Business;
(i)    [Reserved];
(j)    Debt arising from the honoring by a bank or other financial institution
of a check, draft or similar instrument drawn against insufficient funds in the
Ordinary Course of Business or other cash management services in the Ordinary
Course of Business;
(k)    Guarantees of any Borrower Party in respect of Debt of another Borrower
Party otherwise permitted hereunder;

    59



--------------------------------------------------------------------------------




(l)    Debt in respect of insurance premium financing for insurance being
acquired by any Borrower Party or any Subsidiary under customary terms and
conditions incurred in the Ordinary Course of Business;
(m)    Debt incurred in the Ordinary Course Of Business in connection with
employee credit card and expense reimbursement programs;
(n)    Debt arising as a direct result of judgments, orders, awards or decrees,
in each case, not constituting an Event of Default;
(o)    to the extent any such items constitute Debt, Debt arising from
agreements providing for indemnification, contribution, adjustment of purchase
price or similar obligations, in each case incurred or assumed in connection
with any acquisition or disposition otherwise permitted under this Agreement;
(p)    Debt otherwise not permitted hereunder, in a total aggregate amount of
$150,000; and
(q)    Debt between and among the Borrower Parties and their Subsidiaries;
provided that any Debt owed by a Subsidiary which is not a Borrower Party to a
Borrower Party shall also be permitted as an Investment pursuant to Section
6.05(f);
(r)    Debt incurred by the Borrower Parties in respect of letters of credit,
bank guarantees, bankers’ acceptances or similar instruments issued or created
in the Ordinary Course of Business in respect of workers compensation claims,
health, disability or other employee benefits or property, casualty or liability
insurance or self-insurance or other Debt with respect to reimbursement-type
obligations regarding workers compensation claims; provided that any
reimbursement obligations in respect thereof are reimbursed within 30 days
following the incurrence thereof; and
(s)    obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by any
Borrower Party or Subsidiary or obligations in respect of letters of credit,
bank guarantees or similar instruments related thereto, in each case, in the
Ordinary Course of Business.
Section 6.03    Merger or Consolidation. Merge, amalgamate, dissolve, wind-up,
liquidate or consolidate with or into another Person, or Dispose of (whether in
one transaction or in a series of transactions) all or substantially all of the
consolidated assets of any Borrower Party (whether now owned or hereafter
acquired) to or in favor of any Person, except that, so long as no Default to
the knowledge of the Borrower Parties (other than with respect to clause (c)
below) exists or would result therefrom:
(i)    (i) any Borrower Party may merge, amalgamate, liquidate, wind-up or
consolidate with another Borrower Party and (ii) any Subsidiary (other than a
Borrower Party) may merge, amalgamate or consolidate with any Borrower Party or
other Subsidiary;
(j)    any Subsidiary of a Borrower may effect Asset Dispositions of all or
substantially all of its assets (upon voluntary liquidation, winding up, or
otherwise) to a Borrower Party; and
(k)    any Asset Disposition permitted by Section 6.04 (other than Section
6.04(i)).
Section 6.04    Asset Sales. Make any Asset Disposition, except:

    60



--------------------------------------------------------------------------------




(d)    Asset Dispositions of used, obsolete, worn out or surplus equipment or
property in the Ordinary Course of Business;
(e)    sales of Inventory in the Ordinary Course of Business;
(f)    Asset Dispositions by one Borrower Party to another Borrower Party;
(g)    Asset Dispositions resulting from any casualty or other insured damage
to, or any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset ;
(h)    Ordinary Course of Business dispositions of (i) inventory (or other
similar transactions having substantially the same economic effect); (ii) cash
equivalents; (iii) overdue accounts receivable in connection with the compromise
or collection thereof; and (iv) leases, subleases, rights of way, easements,
licenses, and sublicenses being sold in the Ordinary Course of Business that,
individually and in the aggregate, do not materially interfere with the ordinary
conduct of the business of the Borrower Parties and do not materially detract
from the value or the use of the property which they affect;
(i)    other dispositions of assets not in the Ordinary Course of Business in an
amount not exceeding $150,000 in the aggregate;
(j)    dispositions of equipment to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such disposition are reasonably promptly applied to the
purchase price of such replacement property;
(k)    Asset Dispositions to the extent that receipt of the proceeds of such
Asset Dispositions are included in the DIP Budget (including permitted
variances);
(l)    any Asset Disposition that constitutes (1) an Investment permitted under
Section 6.05 (other than Section 6.05(j)), (2) a Lien permitted under Section
6.01, (3) a merger, dissolution, consolidation or liquidation permitted under
Section 6.03 (other than Section 6.03(c)) or (4) a Restricted Payment permitted
under Section 6.06;
(m)    the sale or discount, in each case without recourse and in the Ordinary
Course of Business, of delinquent accounts and notes receivable arising in the
Ordinary Course of Business, but only in connection with the good faith
compromise or collection thereof and not as part of any financing transaction;
and
(n)    Asset Dispositions of cash and Cash Equivalents in the Ordinary Course of
Business and in accordance with actions permitted hereunder.
Section 6.05    Capital Expenditures and Investments. (i) Make or become legally
obligated to make any Capital Expenditures and (ii) make or suffer to exist any
Investments, or commitments therefor, except:
(s)    Investments held by any Borrower Party or any of its Subsidiaries in
deposit, securities, commodities or futures broker accounts;
(t)    [Reserved];

    61



--------------------------------------------------------------------------------




(u)    so long as no Event of Default then exists or would result therefrom, the
acquisition or creation of a Subsidiary in compliance with Section 6.15;
(v)    Investments in cash and Cash Equivalents
(w)    extensions of trade credit in the Ordinary Course of Business (including,
for the avoidance of doubt, extensions of credit in the Ordinary Course of
Business under commodity contracts and Hedge Agreements);
(x)    Investments by any Borrower Party in any other Borrower Party or any
Subsidiary of any Borrower Party which do not in the aggregate exceed, for a
Subsidiary which is not a Borrower Party, amounts included in the DIP Budget
(including permitted variances);
(y)    Investments consisting of cash and cash equivalents posted as collateral
to satisfy margin requirements with counterparties of contracts or Hedge
Agreements of any Borrower Party;
(z)    Investments (including debt obligations and equity securities) received
in connection with the bankruptcy, insolvency, arrangement, reorganization or
winding-up of suppliers and customers and in settlement of delinquent
obligations of, and other disputes with, customer and suppliers arising in the
Ordinary Course of Business;
(aa)    Investments in existence on the Closing Date and listed on Schedule
6.05, together with any renewals and extensions thereof so long as the principal
amount of such renewal or extension does not exceed the original principal
amount of such Investment;
(bb)    Investments consisting of Guarantees permitted by Section 6.02 or Asset
Dispositions permitted by Section 6.04 (other than Section 6.04(i));
(cc)    Investments consisting of debt securities as partial consideration for
the disposition of assets to the extent permitted by Section 6.04 (other than
Section 6.04(i));
(dd)    Investments to the extent that payment for such Investments is made
solely with equity interests of any Borrower Party to the extent such
transaction would not result in a Change of Control;
(ee)    Investments to the extent constituting the reinvestment of proceeds
arising from any permitted asset sale or proceeds of insurance to repair,
replace or restore any property in respect of which such proceeds were paid or
to reinvest in other properties or assets that are used or are otherwise useful
in the business of any Borrower Party;
(ff)    Capital Expenditures and Investments to the extent included in the DIP
Budget (including permitted variances);
(gg)    Obligations arising under Hedging Agreements permitted hereby; and
(hh)    Investments otherwise not permitted hereunder, in a total aggregate
amount of $50,000 at any time.
Section 6.06    Restricted Payments. Declare or make, directly or indirectly,
any Restricted Payment, or incur any obligation (contingent or otherwise) to do
so, except that so long as no Default exists

    62



--------------------------------------------------------------------------------




or would result therefrom, any Borrower Party may make Restricted Payments to
any other Borrower Party except Restricted Payments between or to Borrower
Parties.
Section 6.07    Prepayment or Modification of Debt. Except as otherwise allowed
pursuant to the DIP Orders or First Day Orders, (i) (x) make any payment or
prepayment or redemption or acquisition for value or any cancellation or other
retirement of any Prepetition Indebtedness or other obligations arising prior to
the Petition Date of any Borrower Party in excess of $100,000 in the aggregate
during the term of this Agreement or (y) file a motion or other pleading or
support a motion or other pleading filed by any other Person requesting the
foregoing unless the relief sought under such motion or pleading is expressly
conditioned on obtaining the consent of the Required Lenders), (ii) pay any
interest on any Prepetition Indebtedness of any Borrower Party (whether in cash,
in kind securities or otherwise), or (iii) make any payment or create or permit
any Lien pursuant to section 361 of the Bankruptcy Code (or pursuant to any
other provision of the Bankruptcy Code authorizing adequate protection) on
property of the Borrower Parties. In addition, no Borrower Party shall permit
any of its Subsidiaries to make any payment, redemption or acquisition on behalf
of such Borrower Party which such Borrower Party is prohibited from making under
the provisions of this Section 6.07.
Section 6.08    Change in Nature of Business. Except as set forth in Schedule
6.08, engage in any line of business substantially different from those lines of
business conducted by the Borrower Parties on the date hereof or any business
substantially related or incidental thereto.
Section 6.09    Transactions With Affiliates. Enter into any transaction of any
kind with any Affiliate of any Borrower Party, whether or not in the Ordinary
Course of Business, other than (a) on fair and reasonable terms substantially as
favorable to such Borrower Party as would be obtainable by such Borrower Party
at the time in a comparable arm’s length transaction with a Person other than an
Affiliate, including (i) agreements with directors, officers and employees of
any Borrower Party or any Affiliate of any Borrower Party for services to any
Borrower Party for fair and reasonable compensation and indemnities, (ii) the
payment by any Borrower Party of reasonable customary expenses of such directors
and officers and (iii) transactions between or among Borrower Parties, (b) as
disclosed on Schedule 6.09 hereto, and (c) transactions permitted under Sections
6.02(n), 6.05 and 6.06.
Section 6.10    Agreements Restricting Liens and Distributions. Create or
otherwise cause or suffer to exist any prohibition, encumbrance or restriction
which prohibits or otherwise restricts the ability (a) of any Subsidiary of any
Borrower Party to make Restricted Payments to any Borrower Party or to otherwise
transfer property to such Borrower Party, (b) of any Borrower Party to Guarantee
the Obligations of the Borrowers or (c) of any Borrower Party to create, incur,
assume or suffer to exist Liens on property of such Person, other than:
(i)    customary provisions restricting subletting, transfer, license or
assignment in any contract of the Borrower Parties entered into in the Ordinary
Course of Business;
(ii)    restrictions in agreements evidencing Debt permitted under
Sections 6.02(b) and (d) solely to the extent any such restriction relates to
the property financed by or the subject of such Debt;
(iii)    customary encumbrances or restrictions on cash or other deposits
imposed by customers under agreements entered into in the Ordinary Course of
Business;
(iv)    customary restrictions and conditions contained in any agreement
relating to the sale of any property permitted under Section 6.04 pending the
consummation of such sale;

    63



--------------------------------------------------------------------------------




(v)    restrictions existing on the date hereof and (to the extent not otherwise
permitted by this Section 6.10) listed on Schedule 6.10 hereto;
(vi)    encumbrances or restrictions on cash or other deposits imposed by
counterparties under Hedge Agreements; and
(vii)    restrictions on transfers of assets subject to Permitted Liens (but,
with respect to any such Permitted Liens, only to the extent that such transfer
restrictions apply solely to the assets that are the subject of such Permitted
Liens).
Section 6.11    Limitation on Accounting Changes or Changes in Fiscal Periods.
Permit (a) any change in any of its accounting policies affecting the
presentation of financial statements or reporting practices, except as required
or permitted by GAAP or (b) the fiscal year of any Borrower Party to end on a
day other than December 31 or change any such entity’s method of determining
fiscal quarters.
Section 6.12    Sale and Leaseback Transactions. Enter into or suffer to exist
any Sale and Leaseback Transactions.
Section 6.13    Other Debt. Permit any waiver, supplement, modification,
amendment, termination or release of any indenture, instrument or agreement
pursuant to which any of its Debt for borrowed money (other than Debt evidenced
by other Loan Documents) is outstanding if such waiver, supplement,
modification, amendment, termination or release would (i) increase the maximum
principal amount of such Debt except as expressly provided in Section 6.02; (ii)
accelerate the dates upon which scheduled payments of principal or interest are
due on such Debt (other than in connection with a refinancing of such Debt
permitted hereby); (iii) change any event of default or change or add any
covenant with respect to such Debt which is adverse to the Lenders; or (iv)
change or amend any other term if such change or amendment would materially
increase the obligations of the obligor or confer additional material rights on
the holder of such Debt in a manner adverse to any Borrower Party or any Secured
Party.
Section 6.14    Legal Status; Amendment of Organizational Documents. (a) Change
its jurisdiction of organization or (b) amend, modify or supplement any articles
or certificate of incorporation or formation, bylaws or limited liability
company agreement or any other agreement, instrument or document affecting any
Borrower Party’s organization, management or governance without the consent of
the Required Lenders except if (i) such amendment, modification or supplement
does not adversely affect the rights or interests of the Administrative Agent or
the Lenders under the Loan Documents, and (ii) any Borrower gives the
Administrative Agent prior written notice of any such amendment, modification or
supplement.
Section 6.15    Trading Limitations. Create, incur, assume or permit to exist
any obligation under any Hedge Agreement, except those agreements and
transactions entered into in the Borrower Parties’ Ordinary Course of Business
to hedge or mitigate risks to which the Borrower Parties have actual exposure
and not for any speculative purposes or that violate the Risk Management Policy
which are with counterparties that have an Investment Grade Rating.
Section 6.16    Additional Subsidiaries and Guarantors.
(a)    Create or acquire any additional Subsidiaries without (a) giving 5 days’
prior written notice to (and, if such additional Subsidiary is not incorporated
or otherwise formed under the laws of the United States of America or any state
thereof, prior written approval of the Required Lenders), (b) the equity holder
of such Subsidiary executing and delivering to the Administrative Agent a pledge
agreement pledging 100% of the Equity Interests owned by such equity holder
along with the certificates pledged

    64



--------------------------------------------------------------------------------




thereby, if any, and appropriately executed stock powers in blank, if
applicable, (c) subject to the terms and conditions set forth in the Loan
Documents, such new Subsidiary executing and delivering to the Administrative
Agent a joinder to this Agreement in form and substance reasonably acceptable to
the Required Lenders and the Borrowers, and such other Security Documents as the
Administrative Agent may reasonably request in order for such Subsidiaries to
grant an Acceptable Lien on its assets (other than Excluded Collateral), and (d)
the delivery by such Subsidiary and the applicable Borrower Party any
certificates, opinions of counsel, or other documents as the Administrative
Agent or the Required Lenders may reasonably request relating to such
Subsidiary, in each case, prior to or simultaneously with the creation of such
Subsidiary.
Section 6.17    Intentionally Omitted.
Section 6.18    Intentionally Omitted.
Section 6.19    Intentionally Omitted.
Section 6.20    Intentionally Omitted.
Section 6.21    Financial Covenants.
(a)    Budget Variance. (i) As of the last day of each Test Period described in
clauses (i), (ii) and (iii) of the definition of “Test Period”, permit (x)
actual “Total Operating Receipts” to be less than 80% of projected “Total
Operating Receipts” as set forth in the DIP Budget as of such day and (y) actual
“Total Operating Disbursements” plus “Cumulative Accrued but Unpaid Professional
Fees” to be greater than 120% of projected “Total Operating Disbursements” plus
“Cumulative Accrued but Unpaid Professional Fees” as set forth in the DIP Budget
as of such day and (ii) as of the last day of each other Test Period, permit (x)
actual “Total Operating Receipts” to be less than 85% of projected “Total
Operating Receipts” as set forth in the DIP Budget as of such day and (y) actual
“Total Operating Disbursements” plus “Cumulative Accrued but Unpaid Professional
Fees” to be greater than 115% of projected “Total Operating Disbursements” plus
“Cumulative Accrued but Unpaid Professional Fees” as set forth in the DIP Budget
as of such day.
(b)    Minimum EBITDA-R.
(i)    Permit EBITDA-R for INMETCO to be less than the corresponding amount set
forth below opposite each EBITDA-R Test Period set forth below:

    65



--------------------------------------------------------------------------------




Period
Minimum EBITDA-R
EBITDA-R Test Period ending February 29, 2016
$(150,000)
EBITDA-R Test Period ending March 31, 2016
$(400,000)
EBITDA-R Test Period ending April 30, 2016
$(450,000)
EBITDA-R Test Period ending May 31, 2016
$(500,000)
EBITDA-R Test Period ending June 30, 2016
$(588,000)
EBITDA-R Test Period ending July 31, 2016
$(638,000)
EBITDA-R Test Period ending August 31, 2016
$(563,000)
EBITDA-R Test Period ending September 30, 2016
$(500,000)
EBITDA-R Test Period ending October 31, 2016
$(463,000)
EBITDA-R Test Period ending November 30, 2016
$(375,000)
EBITDA-R Test Period ending December 31, 2016
$(350,000)
EBITDA-R Test Period ending January 31, 2017
$(125,000)



(ii)    Permit EBITDA-R for Zochem to be less than the corresponding amount set
forth below opposite each EBITDA-R Test Period set forth below:

    66



--------------------------------------------------------------------------------




Period
Minimum EBITDA-R
EBITDA-R Test Period ending February 29, 2016
$631,000
EBITDA-R Test Period ending March 31, 2016
$1,296,000
EBITDA-R Test Period ending April 30, 2016
$1,895,000
EBITDA-R Test Period ending May 31, 2016
$2,510,000
EBITDA-R Test Period ending June 30, 2016
$3,221,000
EBITDA-R Test Period ending July 31, 2016
$3,888,000
EBITDA-R Test Period ending August 31, 2016
$4,787,000
EBITDA-R Test Period ending September 30, 2016
$5,483,000
EBITDA-R Test Period ending October 31, 2016
$6,214,000
EBITDA-R Test Period ending November 30, 2016
$6,948,000
EBITDA-R Test Period ending December 31, 2016
$7,597,000
EBITDA-R Test Period ending January 31, 2017
$8,510,000



Section 6.22    Communications with Bankruptcy Court and Canadian Court. Except
where not reasonably practicable, fail to provide prior notice and copies of any
material motions or other material documents to be filed with the Bankruptcy
Court or Canadian Court.
Section 6.23    Zochem. Notwithstanding anything herein to the contrary, during
the Zochem Limitation Period, (i) the aggregate principal amount of Advances to
Zochem under this Agreement plus (ii) the value of any assets and the amount of
cash or Cash Equivalents transferred to Zochem shall not exceed the amount equal
to the limitations on (x) any Obligations of Zochem under any Guaranty in
connection with the Loan Documents or (y) any Lien, pledge and security
interests granted by Zochem pursuant to the Security Documents, in each case,
pursuant to the applicable DIP Order.
ARTICLE VII    
EVENTS OF DEFAULT
Section 7.01    Events of Default. The occurrence of any of the following events
shall constitute an “Event of Default” under any Loan Document:
(t)    Payment. The Borrowers shall fail to pay (i) any interest on the
Advances, any fees, reimbursements, indemnifications, or other amounts payable
in connection with the Obligations arising under this Agreement or under any
other Loan Document within three Business Days when the same becomes due and
payable, or (ii) any principal of any Advance (including, without limitation,
any mandatory prepayment required by Section 2.06), when the same becomes due
and payable;

    67



--------------------------------------------------------------------------------




(u)    Representation and Warranties. Any representation or statement made or
deemed to be made by any Borrower or any other Borrower Party (or any of their
respective officers or representatives) in this Agreement, in any other Loan
Document, or in connection with this Agreement or any other Loan Document or in
any report or certificate delivered from time to time hereunder shall prove to
have been incorrect in any material respect when made or deemed to be made;
(v)    Covenant Breaches. The Borrowers or any other Borrower Party shall (i)
fail to perform or observe any covenant contained in Sections 5.01, 5.07(a),
5.09, 5.11, 5.12, 5.16, and 5.18 and Article VI of this Agreement, or (ii) fail
to perform or observe any other term or covenant set forth in this Agreement or
in any other Loan Document which is not covered by clause (i) above or any other
provision of this Section 7.01 if such failure under this clause (ii) shall
remain unremedied for 15 days ((x) 2 Business Days with respect to Sections
5.06(g), (h) and (j), 5.19 and 5.20 and (y) 5 days with respect to any provision
under Section 5.06 not set forth in clause (x)) after the earlier of (A) written
notice of such default shall have been given to any Borrower by the
Administrative Agent or any Lender or (B) any knowledge of such default by a
Responsible Officer of any Borrower;
(w)    Cross-Default. (i) Any Borrower Party shall fail to pay any principal of
or premium or interest on its Debt (but excluding Debt evidenced by the
Advances) when the same becomes due and payable (whether by scheduled maturity,
required prepayment, acceleration, demand or otherwise) and the effect of such
failure to pay is to accelerate the maturity of Debt incurred after the Petition
Date in an amount in excess of $500,000 (individually or when aggregated with
all such Debt of the Borrower Parties and their Subsidiaries so in default)
(collectively, “Material Debt”), (ii) any other event shall occur or condition
shall exist under any agreement or instrument relating to Material Debt of any
Borrower Party (but excluding Debt evidenced by the Advances), if the effect of
such event or condition is to accelerate the maturity of such Material Debt; or
(iii) any Material Debt shall be declared to be due and payable, or required to
be prepaid (other than by a regularly scheduled required prepayment), prior to
the stated maturity thereof;
(x)    Insolvency. Except for (x) Horsehead Zinc becoming a debtor under the
Chapter 11 Cases or (y) the occurrence of any event described in clauses (i),
(ii) or (iii) below with respect to Chestnut Ridge Railroad Corp. arising
primarily as a result of actions taken by the Senior Secured Noteholders or the
lenders under the Macquarie Credit Agreement:
(i)    any proceeding shall be instituted by or against any Subsidiaries of the
Borrower Parties (other than the Debtors) seeking to adjudicate it as a bankrupt
or insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against such Person,
either such proceeding shall remain undismissed for a period of 60 days or any
of the actions sought in such proceeding shall occur; or such Person shall take
any action to authorize any of the actions set forth above in this paragraph (e)
or any analogous procedure or step is taken in any jurisdiction; or
(ii)    a court of competent jurisdiction enters an order, judgment or decree
approving the reorganization of any Subsidiary of a Borrower Party (other than
the Debtors) or appointing a conservator, receiver, trustee or liquidator of a
Subsidiary of a Borrower Party (other than the Debtors) or of a substantial part
of its assets, and the order, judgment or decree is not permanently stayed or
reversed within 60 days after its entry.

    68



--------------------------------------------------------------------------------




(y)    Judgments. Any judgment, decree or order for the payment of money shall
be rendered against any Borrower Party or any of its Subsidiaries in an amount
in excess of $500,000 (or the equivalent in any other currency) (in excess of
insurance) which is not stayed by the Chapter 11 Cases and either (i)
enforcement proceedings shall have been commenced by any creditor upon such
judgment or order or (ii) there shall be any period of 60 consecutive days
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect (unless such judgment or
order is discharged within such 60 day period);
(z)    Pension. (i) An ERISA Event occurs which has resulted or could reasonably
be expected to result in liability of any Borrower Party or any ERISA Affiliate
in excess of $5,000,000, (ii) any Borrower Party or any ERISA Affiliate fails to
pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of
$5,000,000, (iii) any Borrower Party or any ERISA Affiliate fails to pay to any
Canadian Pension Plans required contributions to the custodian or trustee
thereof when due; (iv) an event occurs which would entitle a Person (without the
consent of any Borrower Party) to wind up or terminate a Canadian Pension Plan
in full or in part, or the receipt by any Borrower Party or any ERISA Affiliate
of correspondence from a Governmental Authority relating to a potential or
actual, partial or full, termination or wind up of either Canadian Pension Plan;
or (v) either Canadian Pension Plan is amended to increase benefits payable
thereunder or any other amendment which would have the effect of increasing the
actuarial liabilities thereof on either a going concern or solvency basis;
(aa)    Loan Documents. Any Loan Document or any material provision thereof, at
any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or satisfaction in full of all the Obligations
(other than inchoate indemnity obligations and similar obligations that survive
the termination of this Agreement), ceases to be in full force and effect; or
any Borrower Party or any other Person contests in any manner the validity or
enforceability of any Loan Document or any material provision thereof; or any
Borrower Party or any other Person denies that it has any or further liability
or obligation under any Loan Document or any material provision thereof, or
purports to revoke, terminate or rescind any Loan Document or any material
provision thereof;
(bb)    Security Documents. Any Security Document shall for any reason fail to
create an Acceptable Lien in any Collateral purported to be covered thereby, in
each case, except as permitted by the terms of any Security Document, or any
Security Document shall fail to remain in full force or effect or any action
shall be taken to discontinue or to assert the invalidity or unenforceability of
any Security Document (other than in accordance with its terms or as a result of
the action or inaction of the Administrative Agent or the Lenders), or the
Administrative Agent shall otherwise fail to have an Acceptable Lien in and on
the Collateral except to the extent otherwise permitted by this Agreement or
such Security Document;
(cc)    Change of Control. A Change of Control shall occur;
(dd)    Environmental Event. An Environmental Event shall occur;
(ee)    Borrower Party Cease to Exist. Except as permitted in this Agreement,
any Borrower Party ceases to exist;
(ff)    Liens. Any federal Tax Lien or any other Liens (other than Permitted
Liens or Liens stayed by the Chapter 11 Cases) totaling $500,000 or more arise
of record against any Borrower Party or Borrower

    69



--------------------------------------------------------------------------------




Party’s Property and are not fully bonded or discharged within 60 days after a
Borrower Party receives actual or constructive notice of their filing unless
such Lien is Properly Contested; or
(gg)    Material Adverse Effect. At least fifteen (15) days have elapsed since
the date of the occurrence or existence of any event which could reasonably be
expected to result in a Material Adverse Effect since the Petition Date and such
event remains in effect until the end of such fifteen (15) day period.
(hh)    Bankruptcy Related Events of Default.
(i)    any of the Chapter 11 Cases concerning the Borrower Parties shall be
dismissed or converted to a case under chapter 7 of the Bankruptcy Code or any
Borrower Party shall file a motion or other pleading or support a motion or
other pleading filed by any other Person seeking the dismissal or conversion of
any of the Chapter 11 Cases concerning the Borrower Parties under section 1112
of the Bankruptcy Code or otherwise; a trustee under chapter 7 or chapter 11 of
the Bankruptcy Code, a responsible officer or an examiner with enlarged powers
relating to the operation of the business (powers beyond those set forth in
section 1106(a)(3) and (4) of the Bankruptcy Code) under section 1106(b) of the
Bankruptcy Code shall be appointed in any of the Chapter 11 Cases or any
Borrower Party shall file a motion or other pleading or shall consent to a
motion or other pleading filed by any other Person seeking any of the foregoing;
or
(ii)    without the consent of the Required Lenders, the Recognition Proceedings
concerning the Borrower Parties shall be terminated or the Borrower Parties
shall become subject to the BIA or any Borrower Party shall file a motion or
other pleading or support a motion or other pleading filed by any other Person
seeking the termination of the Recognition Proceedings or bankruptcy under the
BIA or otherwise; an order appointing a receiver, trustee or other similar
official for it or for any substantial part of its property and, in the case of
any such proceeding instituted against such Person; or any Borrower Party shall
file a motion or other pleading or shall consent to a motion or other pleading
filed by any other Person seeking any of the foregoing; or
(iii)    an order of the Bankruptcy Court or the Canadian Court shall be entered
granting any other Superpriority Claim or any Lien (other than the Carve-Out,
the Administration Charge the Macquarie Adequate Protection Claims, as otherwise
set forth in the DIP Orders) which is pari passu with or senior to the claims of
the Administrative Agent and the Secured Parties against any Borrower Party
hereunder, or there shall arise or be granted any such pari passu or senior
Superpriority Claim (other than the Carve-Out, the Administration Charge or as
set forth in the DIP Orders) or any Borrower Party shall file a motion or other
pleading or support a motion or other pleading filed by any other Person
requesting any of the foregoing (other than in connection with any financing
which would repay the Obligations in full in cash; or
(iv)    the Bankruptcy Court or the Canadian Court shall enter an order or
orders granting relief from the automatic stay applicable under section 362 of
the Bankruptcy Code or the applicable Canadian Court orders (i) to the holder or
holders of any security interest to proceed against, including foreclosure (or
the granting of a deed in lieu of foreclosure or the like) on, any assets of any
of the Borrowers or the Guarantors that have a value in excess of $250,000 in
the aggregate or (ii) to state or local environmental or regulatory agency or
authority to proceed against, including foreclose (or the granting of a deed in
lieu of foreclosure or the like) on, any assets of any of the Borrowers or the
Guarantors that have a value in excess of $250,000; or
(v)    an order of the Bankruptcy Court (or any other court of competent
jurisdiction) shall be entered, whether on appeal or otherwise, (A) without the
written consent of the Required Lenders,

    70



--------------------------------------------------------------------------------




reversing, staying or vacating either of the DIP Orders, (B) without the written
consent of the Required Lenders, amending, supplementing or modifying either of
the DIP Orders in a manner adverse to the Lenders or (C) denying or terminating
the use of cash collateral by the Borrower or the Guarantors pursuant to either
of the DIP Orders; or any Borrower Party shall file a motion or other pleading
or shall support a motion or other pleading filed by any other Person seeking
any of the foregoing; or
(vi)    an order of the Canadian Court or any other court of competent
jurisdiction shall be entered, whether on appeal or otherwise, (A) without the
written consent of the Required Lenders, reversing, staying or vacating any of
the Initial Recognition Order, Supplemental Order, Interim DIP Recognition Order
or the Final DIP Recognition Order, (B) without the written consent of the
Required Lenders, amending, supplementing or modifying any of the Initial
Recognition Order, Supplemental Order, Interim DIP Recognition Order or the
Final DIP Recognition Order in a manner adverse to the Lenders, or (C) denying
or terminating the use of cash collateral by the Borrower or the Guarantors
pursuant to either of the DIP Orders or DIP Recognition Orders; or any Borrower
Party shall file a motion or other pleading or shall support a motion or other
pleading filed by any other Person seeking any of the foregoing; or
(vii)    default shall be made by Borrower or any Guarantor in the due
observance or performance of any term, condition or obligation contained in the
DIP Orders, the Interim DIP Recognition Order or the Final DIP Recognition Order
in each case beyond any grace period for such specific default set forth therein
or herein, other than any such default of an administrative or procedural nature
which is cured within 3 days after the earlier of (x) notice by the
Administrative Agent or the Required Lenders or (y) knowledge of such default by
any of the Borrower Parties; or
(viii)    subject to entry of the Final Order, the Bankruptcy Court shall enter
an order imposing, surcharging or assessing against the Administrative Agent’s,
Lender’s, Senior Secured Notes Collateral Agent’s or Senior Secured Noteholders’
interest in the Collateral, any costs of expenses, whether pursuant to 506(c) or
552 of the Bankruptcy Code or otherwise, or any Borrower Party shall file a
motion or other pleading or support a motion or other pleading filed by any
other Person requesting the foregoing; or
(ix)    the Bankruptcy Court shall terminate or reduce the period pursuant to
section 1121 of the Bankruptcy Code during which the Borrower Parties have the
exclusive right to file a Reorganization Plan and solicit acceptances thereof;
or
(x)    the Borrower Parties, or any Person claiming by or through the Borrower
Parties, shall obtain court authorization to commence, or shall commence, join
in, assist or otherwise participate as an adverse party in any suit or other
proceeding against the Administrative Agent or any of the Lenders; or
(xi)    an order of the Bankruptcy Court (or any other court of competent
jurisdiction) or an order of the Canadian Court recognizing such order shall be
entered approving any financing under Section 364 of the Bankruptcy Code other
than the Facility without the written consent of the Required Lenders that does
not repay the Obligations in full in cash or any Borrower Party shall file a
motion or other pleading or shall support a motion or other pleading filed by
any other Person seeking any of the foregoing; or
(xii)    any Borrower Party contests the validity or enforceability of any
provision of any Loan Document or the validity, extent, perfection or priority
of a Lien in favor of the Administrative

    71



--------------------------------------------------------------------------------




Agent or the Lenders on the Collateral or shall support or consent to any other
Person contenting the foregoing; or
(xiii)    the filing by any Borrower Party of any Reorganization Plan that does
not propose to satisfy in full in cash all Obligations under the Loan Document
on the effective date of such plan; or
(ii)    Cessation of Business Operations. Except as set forth on Schedule 5.03
or the idling of the Mooresboro Facility, the cessation of all or any material
part of the business operations of the Borrower Parties, taken as a whole; or
(jj)    Remittance, Use or Application of any Collateral Proceeds. The
remittance, use or application of any proceeds of the Collateral other than in
accordance with cash management procedures and as permitted by Section 5.09; or
(kk)    Credit Bid. (i) The inability of the Lenders, either individually or
together with one or more Lenders, to credit bid the full amount of their claims
in the Chapter 11 Cases in connection with any asset sale process or plan
sponsorship process or any sale of assets (in whole or part) by any Borrower
Party, including without limitation sales occurring pursuant to Section 363 of
the Bankruptcy Code or included as part of any restructuring plan subject to
confirmation under Section 1129(b)(2)(A)(ii)-(iii) of the Bankruptcy Code or
(ii) other than due to such relief not being binding on the Debtors’ estates and
all parties in interest upon entry of the Final Order, the inability of the
Senior Secured Noteholders, either individually or together with one or more
Senior Secured Noteholders, to credit bid the full amount of their claims in the
Chapter 11 Cases in connection with any asset sale process or plan sponsorship
process or any sale of assets (in whole or part) by any Borrower Party with
respect to any asset subject to a duly perfected Lien in favor of the Senior
Secured Notes Collateral Agent including without limitation sales occurring
pursuant to Section 363 of the Bankruptcy Code or included as part of any
restructuring plan subject to confirmation under Section 1129(b)(2)(A)(ii)-(iii)
of the Bankruptcy Code; or
(ll)    DIP Budget. The updated DIP Budget required to be delivered pursuant to
Section 5.06(h) on or prior to the third Business Day after the tenth week
covered by the Initial DIP Budget is not satisfactory to the Required Lenders
for whatever reason in their sole discretion.
Section 7.02    Optional Acceleration of Maturity. If any Event of Default shall
have occurred and be continuing, then, and in any such event but subject to the
terms and conditions of the DIP Orders:
(l)    the Administrative Agent (i) shall at the written request of the Required
Lenders, by notice to Borrower, declare the Commitments and the obligation of
each Lender to make extensions of credit hereunder, including making Advances,
to be terminated, whereupon the same shall forthwith terminate, and (ii) shall
at the request of the Required Lenders, by notice to Borrower, declare all
principal, interest, fees, reimbursements, indemnifications, and all other
amounts payable under this Agreement and the other Loan Documents to be
forthwith due and payable, whereupon all such amounts shall become and be
forthwith due and payable in full, without notice of intent to demand, demand,
presentment for payment, notice of nonpayment, protest, notice of protest,
grace, notice of dishonor, notice of intent to accelerate, notice of
acceleration, and all other notices, all of which are hereby expressly waived by
each Borrower Party;
(m)    the Administrative Agent shall at the written request of the Required
Lenders proceed to enforce its rights and remedies under the Security Documents,
this Agreement, and any other Loan Document for the benefit of the Secured
Parties by appropriate proceedings.

    72



--------------------------------------------------------------------------------




(n)    the Administrative Agent may at its option, and shall (subject to Article
VIII hereof) at the written request of the Required Lenders (accompanied by
sufficient funds to make any such payments), make payments in protecting the
Collateral and the Administrative Agent's rights therein, in any case at
Borrower’s expense as provided in Section 9.04.
(o)    the Administrative Agent (upon the direction of the Required Lenders)
shall seek the appointment of a receiver, interim receiver, manager or receiver
and manager (a “Receiver”) under the laws of Canada or any province thereof to
take possession of all or any portion of the Collateral of any Borrower or
Guarantor or to operate same and, to the maximum extent permitted by law, may
seek the appointment of such a Receiver without the requirement of prior notice
or a hearing. Any such Receiver shall, to the extent permitted by law, so far as
concerns responsibility for his/her acts, be deemed to be an agent of such
Borrower or Guarantor, as applicable, and not the Administrative Agent and the
Lenders, and the Administrative Agent and the Lenders shall not be in any way
responsible for any misconduct, negligence or non-feasance on the part of any
such Receiver, or his/her servants or employees, absent the gross negligence,
willful misconduct or bad faith of the Administrative Agent or the Lenders as
determined pursuant to a final, non-appealable order of a court of competent
jurisdiction. Subject to the provisions of the instrument appointing him/her,
any such Receiver shall have power to take possession of Collateral of any
Borrower or Guarantor, to preserve Collateral of such Borrower or Guarantor, as
applicable, or its value, to carry on or concur in carrying on all or any part
of the business of such Borrower or Guarantor, as applicable, and to sell,
lease, license or otherwise dispose of or concur in selling, leasing, licensing
or otherwise disposing of Collateral of such Borrower or Guarantor, as
applicable. To facilitate the foregoing powers, any such Receiver may, to the
exclusion of all others, including a Borrower or Guarantor, enter upon, use and
occupy all premises owned or occupied by a Borrower or Guarantor wherein
Collateral of such Borrower or Guarantor, as applicable, may be situated,
maintain Collateral of a Borrower or Guarantor upon such premises, borrow money
on a secured or unsecured basis and use Collateral of a Borrower or Guarantor
directly in carrying on such Borrower’s or Guarantor’s, as applicable, business
or as security for loans or advances to enable the Receiver to carry on such
Borrower’s or Guarantor’s, as applicable, business or otherwise, as such
Receiver shall, in its discretion, determine. Except as may be otherwise
directed by the Administrative Agent (upon the direction of the Required
Lenders), all money received from time to time by such Receiver in carrying out
his/her appointment shall be received in trust for and paid over to the
Administrative Agent. Every such Receiver may, in the discretion of the Required
Lenders, be vested with all or any of the rights and powers of the
Administrative Agent and the Lenders. The Administrative Agent (upon the
direction of the Required Lenders) shall (subject to Article VIII hereof),
either directly or through its nominees, exercise any or all powers and rights
given to a Receiver by virtue of the foregoing provisions of this paragraph.
Section 7.03    [Reserved].
Section 7.04    Non-exclusivity of Remedies. No remedy conferred upon the
Administrative Agent or any Lender is intended to be exclusive of any other
remedy, and each remedy shall be cumulative of all other remedies existing by
contract, at law, in equity, by statute or otherwise.
Section 7.05    Right of Set-off. If an Event of Default shall have occurred and
be continuing, subject to the DIP Orders and First Day Orders, each Lender and
each of their respective Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by applicable law, to set off and
apply any and all obligations (in whatever currency) (other than any Excluded
Account) at any time owing by such Lender or any such Affiliate to or for the
credit or the account of a Borrower or any other Borrower Party against any and
all of the obligations of the Borrowers or such Borrower Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender,
irrespective of whether or not such Lender

    73



--------------------------------------------------------------------------------




shall have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrowers or such Borrower Party may be
contingent or unmatured or are owed to a branch or office of such Lender
different from the branch or office obligated on such Debt. Subject to the DIP
Orders and First Day Orders, the rights of each Lender and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender or their respective
Affiliates may have. Each Lender agrees to notify the Borrowers and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.
Section 7.06    Application of Proceeds. From and during the continuance of any
Event of Default, subject to the DIP Orders and First Day Orders, any monies or
property actually received by the Administrative Agent pursuant to this
Agreement or any other Loan Document, the exercise of any rights or remedies
under any Security Document or any other agreement with any Borrower Party which
secures any of the Obligations, shall be applied in the following order:
(a)    First, to payment of the expenses, liabilities, losses, costs, duties,
fees, charges or other moneys whatsoever (together with interest payable
thereon) as may have been paid or incurred in, about or incidental to any sale
or other realization of Collateral or otherwise in connection with the Loan
Documents, including reasonable compensation to the Administrative Agent and its
agents and counsel, and to the ratable payment of any other unreimbursed
expenses and indemnities for which the Administrative Agent or any Secured Party
is to be reimbursed pursuant to this Agreement or any other Loan Document, in
each case that are then due and payable, such reimbursement to be made (i)
first, to the Administrative Agent and (ii) second, to the Lenders, ratably in
accordance with their Pro Rata Share to the extent incurred;
(b)    Second, to the ratable payment of accrued but unpaid fees of the
Administrative Agent or any Secured Party due under the Loan Documents,
including, without limitation, commitment fees and fronting fees owing to the
Administrative Agent and the Lenders in respect of the Advances under this
Agreement;
(c)    Third, to the ratable payment of accrued but unpaid interest on the
Advances then due and payable under this Agreement;
(d)    Fourth, ratably, according to the then unpaid amounts thereof, without
preference or priority of any kind among them, to the payment of any Obligations
then due and payable;
(e)    Fifth, to the ratable payment of all other outstanding Obligations then
due and payable; and
(f)    Sixth, any excess after payment in full of all Obligations shall be paid
to the Borrowers or any Borrower Party as appropriate or to such other Person
who may be lawfully entitled to receive such excess.
If payment of all of the Obligations is tendered by the Borrowers or otherwise
recovered by the Administrative Agent following an Event of Default under any
circumstances, such tender or recovery shall be deemed a prepayment by the
Borrowers, and the Borrowers shall pay the fees provided in the Fee Letter in
accordance with the Fee Letter. Such fees shall also become immediately due and
owing in the event of any acceleration of the Obligations whether at the
election of the Administrative Agent or automatically pursuant to the terms of
this Agreement. Such fees shall be secured by all security and Collateral for
the Obligations and shall, after it becomes due and payable, be treated as if it
were added to

    74



--------------------------------------------------------------------------------




the Obligations for all purposes including accrual of interest, foreclosure
(whether through power of sale, judicial proceeding, or otherwise) (“Foreclosure
Sale”), redemption, and bankruptcy (including pursuant to Section 506 of the
United States Bankruptcy Code or any successor provision); without limiting the
generality of the foregoing, it is understood and agreed that such fees may be
added to the Administrative Agent’s bid at any Foreclosure Sale. If such fee is
due hereunder and pursuant to the Fee Letter, the Administrative Agent shall
deliver to the Borrowers a statement setting forth the amount and determination
of such fee, and, the Borrower shall not have the right to challenge the
calculation or the method of calculation set forth in any such statement in the
absence of manifest error.
ARTICLE VIII    
THE ADMINISTRATIVE AGENT
Section 8.01    Appointment and Authority. Each of the Lenders hereby
irrevocably appoints Cantor Fitzgerald Securities to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to it by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto. The provisions of this
Article are solely for the benefit of the Administrative Agent, the Lenders, and
none of the Borrowers nor any other Borrower Party shall have rights as a third
party beneficiary of any of such provisions (other than in respect of Sections
8.01, 8.06 and 8.09). Each of the Lenders, by its execution hereof, authorizes
and directs the Administrative Agent to execute and deliver the Security
Documents, binding the Lenders to the terms thereof. Without limiting the
generality of the foregoing, the Administrative Agent is hereby expressly
authorized to negotiate, enforce or the settle any claim, action or proceeding
affecting the Lenders in their capacity as such, at the direction of the
Required Lenders, which negotiation, enforcement or settlement will be binding
upon each Lender. It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
law, instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.
Section 8.02    Rights as a Lender. The Person serving as Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not Administrative
Agent and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as Administrative Agent hereunder in its individual capacity. Such Person and
its Affiliates may accept deposits from, lend money to, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with any Borrower Party or Affiliate thereof as if such Person were
not Administrative Agent hereunder and without any duty to account therefor to
the Lenders.
Section 8.03    Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
(ii)    shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
(jj)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required

    75



--------------------------------------------------------------------------------




Lenders (or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may affect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and
(kk)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrowers, any other Borrower Party or
any Affiliate thereof that is communicated to or obtained by the Person serving
as Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 9.01) or (ii) in the absence of its own
gross negligence or willful misconduct. The Administrative Agent shall be deemed
not to have knowledge of any Default unless and until notice describing such
Default is given to the Administrative Agent by a Borrower or a Lender.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, (v) the satisfaction of
any condition set forth in Article III or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent, (vi) the existence, value, perfection or priority of any
Collateral security or the financial or other condition of the Borrowers and
their respective Subsidiaries or any other obligor or guarantor, or (vii) any
failure by the Borrowers or any other Person (other than itself) to perform any
of its obligations hereunder or under any other Loan Document or the performance
or observance of any covenants, agreements or other terms or conditions set
forth herein or therein.
Section 8.04    Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of an Advance that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Advance. The Administrative Agent may consult with legal counsel (who may
be counsel for the Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
Section 8.05    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any

    76



--------------------------------------------------------------------------------




one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as the
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non-appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.
Section 8.06    Resignation of Administrative Agent. The Administrative Agent
may at any time give notice of its resignation to the Lenders and the Borrowers.
Upon receipt of any such notice of resignation, the Required Lenders shall have
the right, with the prior consent of the Borrowers (so long as no Event of
Default is continuing) such consent not to be unreasonably withheld or delayed,
to appoint a successor, which shall be a Lender. If no such successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders, appoint a successor Administrative Agent (subject to the consent of the
Borrower to the extent required above) as set forth above provided that if the
Administrative Agent shall notify the Borrowers and the Lenders that no Person
has accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and upon such resignation or any
removal, (1) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents (except that
in the case of any collateral security held by the Administrative Agent on
behalf of the Lenders under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (2) except for any
indemnity payments owed to the retiring or removed Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this paragraph. Upon the
acceptance of a successor's appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent (other
than any rights to indemnity payments owed to the retiring Administrative
Agent), and the retiring Administrative Agent shall be discharged from all of
its duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this paragraph). The fees
payable by the Borrowers to a successor Administrative Agent shall be the same
as those payable to its predecessor unless otherwise agreed between the
Borrowers and such successor. After the retiring Administrative Agent's
resignation hereunder and under the other Loan Documents, the provisions of this
Article, Section 9.04 and Section 9.05 shall continue in effect for the benefit
of such retiring Administrative Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring Administrative Agent was acting as Administrative Agent.
Section 8.07    Non-Reliance on Administrative Agent and Other Lenders. Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based

    77



--------------------------------------------------------------------------------




upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.
Section 8.08    Indemnification. The Lenders severally agree to indemnify upon
demand the Administrative Agent, and each Related Party of any of the foregoing
(to the extent not reimbursed by the Borrower Parties), according to their
respective Pro Rata Shares, and hold harmless each Indemnitee (as defined in
Section 9.05) from and against any and all Indemnified Liabilities (as defined
in Section 9.05), including in connection with any Security Documents entered by
the Administrative Agent that would create or perfect a security interest for
the benefit of the Secured Parties; provided, however, that no action taken in
accordance with the directions of the Required Lenders shall be deemed to
constitute gross negligence or willful misconduct for purposes of this Section.
Without limitation of the foregoing, each Lender severally agrees to reimburse
the Administrative Agent, promptly upon demand for its ratable share of any out
of pocket expenses (including all fees, expenses and disbursements of any law
firm or other external counsel) incurred by the Administrative Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment, or enforcement (whether through negotiations, legal
proceedings, or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement or any other Loan Document, to the extent
that the Administrative Agent is required to be reimbursed by the Borrower
Parties pursuant to Sections 9.04 or 9.05 and is not reimbursed for such by the
Borrower Parties. The undertaking in this Section shall survive termination of
the Commitments, the payment of all other Obligations and the resignation of the
Administrative Agent.
Section 8.09    Collateral Matters.
(c)    The Lenders irrevocably authorize the Administrative Agent, at its option
and in its discretion, without the necessity of any notice to or further consent
from the Secured Parties:
(i)    [RESERVED]:
(ii)    to take the actions contemplated by Section 2.14;
(iii)    provide the Administrative Agent with written notice that Collateral
may be released from the Liens of the Security Documents (A) that is sold or to
be sold as part of or in connection with any sale permitted hereunder or under
any other Loan Document, or (B) subject to Section 9.01, if approved, authorized
or ratified in writing by the Required Lenders.
(iv)    to take any actions with respect to any Collateral or Security Documents
which may be necessary to create, perfect and maintain an Acceptable Lien upon
the Collateral granted pursuant to the Security Documents; and
(v)    to take any action in exigent circumstances as may be reasonably
necessary to preserve any rights or privileges of the Secured Parties under the
Loan Documents or applicable Legal Requirements.
(d)    Each Lender hereby irrevocably agrees that any action taken by the
Administrative Agent with respect to the Collateral in accordance with the
provisions of this Agreement or the Security Documents, and the exercise by the
Administrative Agent of the powers set forth herein or therein, together with
such other powers as are reasonably incidental thereto, shall be authorized by
and binding upon all Lenders. The Administrative Agent is hereby irrevocably
authorized on behalf of all Lenders, without the necessity of any notice to or
further consent from any Lender to take any action with respect to any
Collateral or the Loan Documents which may be necessary to perfect and maintain
perfected Collateral Agent’s Liens

    78



--------------------------------------------------------------------------------




upon the Collateral, for its benefit and the ratable benefit of Lenders. Upon
the request of the Administrative Agent at any time, the Lenders will confirm in
writing the Administrative Agent's authority to release particular types or
items of Collateral pursuant to this Section 8.09.
(e)    Each Borrower Party hereby irrevocably appoints the Administrative Agent
as such Borrower Party's attorney-in-fact, with full authority, to act for such
Borrower Party and in the name of such Borrower Party to, in the Administrative
Agent's discretion upon the occurrence and during the continuation of an Event
of Default (and subject to the DIP Orders), file one or more financing or
continuation statements, and amendments thereto, relative to all or any part of
the Collateral, to receive, endorse, and collect any accounts, drafts or other
instruments, documents, and chattel paper which are part of the Collateral, and
to ask, demand, collect, sue for, recover, compromise, receive, and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral and to file any claims or take any action or institute any
proceedings which the Administrative Agent may reasonably deem necessary or
desirable for the collection of any of the Collateral or otherwise to enforce
the rights of the Administrative Agent with respect to any of the Collateral.
The power of attorney granted hereby is coupled with an interest and is
irrevocable.
(f)    If any Borrower Party fails to perform any covenant contained in this
Agreement or the other Security Documents, during the continuance of an Event of
Default (and subject to the DIP Orders), the Administrative Agent may (but shall
not be obligated to) itself perform, or cause performance of, such covenant, and
such Borrower Party shall pay for the expenses of the Administrative Agent
incurred in connection therewith in accordance with Section 9.04.
(g)    The powers conferred on the Administrative Agent under this Agreement and
the Security Documents are solely to protect its interest in the Collateral and
shall not impose any duty upon it to exercise any such powers. Beyond the safe
custody thereof, the Administrative Agent and each Lender shall have no duty
with respect to any Collateral in its possession or control (or in the
possession or control of any agent or bailee) or with respect to any income
thereon or the preservation of rights against prior parties or any other rights
pertaining thereto. Except with respect to the standard of care described below,
the Administrative Agent shall have no obligation to perfect or determine
whether the Liens granted to the Administrative Agent herein or pursuant to the
Security Documents have been properly or sufficiently or lawfully created,
perfected, protected or enforced or are entitled to any particular priority.
With respect to the perfection of any Liens granted hereunder, the
Administrative Agent shall be entitled to rely solely on the direction of the
Required Lenders and their representatives and counsel as to whether such Liens
have been properly granted. The Administrative Agent shall be deemed to have
exercised reasonable care in the custody and preservation of the Collateral in
its possession if the Collateral is accorded treatment substantially equal to
that which the Administrative Agent accords its own property. Neither the
Administrative Agent nor any Lender shall be liable or responsible for any loss
or damage to any of the Collateral, or for any diminution in the value thereof,
by reason of the act or omission of any warehouseman, carrier, forwarding
agency, consignee, broker or other agent or bailee selected by Borrower or
selected by the Administrative Agent in good faith.
Section 8.10    [Reserved].
Section 8.11    Appointment for the Province of Québec. Without prejudice to
Section 8.01 above, each of the Lenders hereby appoints the Administrative Agent
as the person holding the power of attorney (fondé pouvoir) for the Lenders as
contemplated under Article 2692 of the Civil Code of Québec, to enter into, to
take and to hold on their behalf, and for their benefit, any deed of hypothec
(“Deed of Hypothec”) to be executed by any of the Borrowers or Guarantors
granting a hypothec pursuant to the laws of the Province

    79



--------------------------------------------------------------------------------




of Québec (Canada) and to exercise such powers and duties which are conferred
thereupon under such deed. Each of the Lenders hereby additionally appoints
Agent as agent, mandatary, custodian and depositary for and on behalf of the
Lenders (a) to hold and to be the sole registered holder of any bond (“Bond”)
issued under the Deed of Hypothec, the whole notwithstanding any other
applicable law, and (b) to enter into, to take and to hold on their behalf, and
for their benefit, a bond pledge agreement (“Pledge”) to be executed by such
Borrower or such Guarantor pursuant to the laws of the Province of Québec and
creating a pledge of the Bond as security for the payment and performance of,
inter alia, the Obligations. In this respect, (i) the Administrative Agent as
agent, mandatary, custodian and depositary for and on behalf of the Lenders,
shall keep a record indicating the names and addresses of, and the pro rata
portion of the obligations and indebtedness secured by the Pledge, owing to each
of the Lenders for and on behalf of whom the Bond is so held from time to time,
and (ii) each of the Lenders will be entitled to the benefits of any property or
assets charged under the Deed of Hypothec and the Pledge and will participate in
the proceeds of realization of any such property or assets. The Administrative
Agent, in such aforesaid capacities shall (A) upon the direction of the Required
Lenders have the sole and exclusive right and authority to exercise, except as
may be otherwise specifically restricted by the terms hereof, all rights and
remedies given to the Administrative Agent with respect to the property or
assets charged under the Deed of Hypothec and Pledge, any other applicable law
or otherwise, and (B) benefit from and be subject to all provisions hereof with
respect to the Administrative Agent mutatis mutandis, including, without
limitation, all such provisions with respect to the liability or responsibility
to and indemnification by the Lenders, the Borrowers or the Guarantors. The
execution prior to the date hereof by the Administrative Agent of any Deed of
Hypothec, Pledge or other security documents made pursuant to the laws of the
Province of Québec (Canada) is hereby ratified and confirmed. The constitution
of the Administrative Agent as the Person holding the power of attorney (fondé
de pouvoir), and of the Administrative Agent, as agent, mandatary, custodian and
depositary with respect to any bond that may be issued and pledged from time to
time to the Administrative Agent for the benefit of the Lenders, shall be deemed
to have been ratified and confirmed by each Person accepting an assignment of, a
participation in or an arrangement in respect of, all or any portion of any of
the Lender’s rights and obligations under this Agreement by the execution of an
assignment or other agreement pursuant to which it becomes such assignee or
participant, and by each successor Administrative Agent by the execution of an
assignment agreement or other agreement, or by the compliance with other
formalities, as the case may be, pursuant to which it becomes a successor
Administrative Agent hereunder.
Section 8.12    Actions by Administrative Agent. Other than matters that are
ministerial in nature (including, for example, maintaining the Register under
Section 9.07(c) and taking perfection actions with respect to the Collateral),
the Administrative Agent shall not take any action or exercise any powers
(whether expressly contemplated by the terms of this Agreement or otherwise)
except as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances) and in
all cases they shall be fully justified in failing or refusing to act hereunder
or under any other Loan Documents unless they shall (a) receive written
instructions from the applicable percentage of Lenders (including, in the
Administrative Agent’s discretion, instructions by e-mail from counsel to the
Required Lenders) or the Lenders, as applicable, (or such other number or
percentage of the Lenders as shall be required under the circumstances)
specifying the action to be taken and (b) be indemnified to each of their
satisfaction by the Lenders against any and all liability and expenses which may
be incurred by it by reason of taking or continuing to take any such action. The
instructions as aforesaid and any action taken or failure to act pursuant
thereto shall be binding on all of the Lenders. If a Default has occurred and is
continuing, then the Administrative Agent shall take such action with respect to
such Default as shall be directed by the requisite Lenders in the written
instructions (accompanied by indemnity reasonably satisfactory to the
Administrative Agent) described in this Section 8.12), provided that, unless and
until the Administrative Agent (as applicable) shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default

    80



--------------------------------------------------------------------------------




as it shall deem advisable in the best interests of the Lenders. In no event,
however, shall the Administrative Agent be required to take any action which
exposes either of them to personal liability or which is contrary to this
Agreement, the Loan Documents or applicable law. The Administrative Agent shall
not be liable for any action taken or not taken by either of them with the
consent or at the request of the Required Lenders or the Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances), and otherwise the Administrative Agent shall not be liable for
any action taken or not taken by it hereunder or under any other Loan Document
or under any other document or instrument referred to or provided for herein or
therein or in connection herewith or therewith including its own ordinary
negligence, except for its own gross negligence or willful misconduct (as
determined by a final order of a court of competent jurisdiction not subject to
further appeal).
ARTICLE IX    
MISCELLANEOUS
Section 9.01    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document (other than as to the Fee Letter), and no
consent to any departure by any Borrower or any other Borrower Party therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Administrative Agent (at the direction of the Required Lenders) or the
Required Lenders and the Borrowers, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no amendment, waiver or consent shall:
(o)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 7.02) without the written consent of
such Lender;
(p)    postpone any scheduled date for any payment of principal, interest, fees
or other amounts due to the Lenders hereunder or under any other Loan Document
without the written consent of each Lender directly and adversely affected
thereby, it being further understood that mandatory prepayments may be
postponed, delayed, waived or modified with the consent of Required Lenders;
(q)    reduce the principal of, or the rate of interest specified herein on, any
Advance, or (subject to clause (ii) of the proviso to this Section 9.01) any
fees or other amounts payable hereunder or under any other Loan Document,
without the written consent of each Lender directly affected thereby; provided,
however, that only the consent of the Required Lenders shall be necessary to
amend Section 2.05(b) or to waive any obligation of the Borrowers to pay
interest at the default rate specified therein;
(r)    change Section 2.10 or any other provision of this Agreement in a manner
that would alter the pro rata sharing of payments or the pro rata allocation of
disbursements required thereby without the written consent of each Lender;
(s)    change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, to reduce the percentage
of Lenders having to amend, modify or waive, without the written consent of each
Lender;
(t)    except as otherwise provided in Section 8.09, release any Guarantor from
the Guaranty or all or substantially all of the Collateral, without the written
consent of each Lender;

    81



--------------------------------------------------------------------------------




(u)    change Section 7.06 or any other provision of this Agreement in a manner
that would alter the order of application of proceeds set forth in Section 7.06
without the written consent of each Lender directly affected thereby;
(v)    change or waive the application of Section 2.06(c) without the written
consent of each Lender;
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (ii) the Fee Letter and any fee
letters, if any, between the Administrative Agent and the Borrowers may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver, or consent hereunder, except that the Commitment of such Lender may not
be increased or extended without the consent of such Lender.
Section 9.02    Notices, Etc.
(ll)    General. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (c) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail, sent by facsimile or (subject to
subsection (d) below) electronic mail address as follows:
(i)    if to the Borrowers or any other Borrower Party, to the address,
facsimile number, electronic mail address or telephone number specified for such
Person on Schedule 9.02 or to such other address, facsimile number, electronic
mail address or telephone number as shall be designated by such party in a
notice to the other parties;
(ii)    if to the Administrative Agent, (x) in relation to notices which are
specifically required pursuant to the terms of this Agreement to be delivered to
the Administrative Office, to the address, facsimile number, electronic mail
address or telephone number of the Administrative Office on Schedule 9.02 and
(y) in relation to all other notices, to the address, facsimile number,
electronic mail address or telephone number set forth as the Applicable Lending
Office on Schedule 9.02, or in each case to such other address as shall be
designated by such party in a notice to the other parties from time to time; and
(iii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
or to such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Administrative
Agent.
(mm)    Effectiveness in General. Notices sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received; notices sent by telecopier shall be deemed to have been
given when sent (except that, if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient). Notices delivered through electronic
communications to the extent provided in paragraph (d) below, shall be effective
as provided in said paragraph (d). In no event shall a voicemail message be
effective as a notice, communication or confirmation hereunder. Notwithstanding
the foregoing, notice to the Administrative Agent shall only be effective upon
actual receipt.

    82



--------------------------------------------------------------------------------




(nn)    Effectiveness of Facsimile Documents and Signatures. Loan Documents may
be transmitted and/or signed by facsimile or other electronic transmission. The
effectiveness of any such documents and signatures shall, subject to applicable
Legal Requirements, have the same force and effect as manually-signed originals
and shall be binding on all Borrower Parties, the Administrative Agent and the
Lenders. The Administrative Agent may also require that any such documents and
signatures be confirmed by a manually-signed original thereof; provided,
however, that the failure to request or deliver the same shall not limit the
effectiveness of any facsimile or other electronic document or signature.
(oo)    Limited Use of Electronic Mail. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent or the Borrowers may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications. Unless the
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender's receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(pp)    Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices purportedly
given by or on behalf of the Borrowers even if (i) such notices were not made in
a manner specified herein, were incomplete or were not preceded or followed by
any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof. THE BORROWERS
SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, EACH LENDER AND THEIR RELATED PARTIES
FROM ALL LOSSES, COSTS, EXPENSES AND LIABILITIES RESULTING FROM THE RELIANCE BY
SUCH PERSON ON EACH NOTICE PURPORTEDLY GIVEN BY OR ON BEHALF OF THE BORROWERS IN
ACCORDANCE WITH SECTION 9.05.
(qq)    Recordation. It is understood and agreed by Borrowers that the
Administrative Agent reserves the right to record all telephone conversations
between any Borrower and the Administrative Agent and to retain tapes of such
conversations for such periods of time as Lender deems advisable from time to
time.
(rr)    Borrower Agent. Each Borrower hereby designates Horsehead Corporation as
its representative and agent (in such capacity, “Borrowers’ Agent”) for all
purposes under this Agreement and the other Loan Documents, including requests
for Advances, delivery or receipt of communications with any Secured Party,
preparation and delivery of financial reports, receipt and payment of
Obligations, requests for waivers, amendments or other accommodations, actions
under this Agreement or the other Loan Documents (including in respect of
compliance with covenants), and all other dealings with any Secured Party. Such
Person hereby accepts such appointment. Each Secured Party shall be entitled to
rely upon, and shall be fully protected in relying upon, any notice or
communication (including any notice

    83



--------------------------------------------------------------------------------




of borrowing) delivered by Borrowers’ Agent on behalf of any Borrower. Each
Secured Party may give any notice or communication with a Borrower hereunder to
Borrower’ Agent on behalf of such Borrower. Each Secured Party shall have the
right, in its discretion, to deal exclusively with Borrowers’ Agent for any or
all purposes under the Loan Documents. Each Borrower agrees that any notice,
election, communication, representation, agreement or undertaking made on its
behalf by Borrowers’ Agent shall be binding upon and enforceable against it.
(ss)    Chapter 11 Cases and Recognition Proceedings. Nothing in this Agreement
or in any other Loan Document shall be construed to limit or affect the
obligation of the Borrower Parties or any other Person to serve upon the
Administrative Agent and the Lenders in the manner prescribed by the Bankruptcy
Code or prescribed in the Recognition Proceedings any pleading or notice
required to be given to the Administrative Agent and the Lenders pursuant to the
Bankruptcy Code or the CCAA.
Section 9.03    No Waiver; Cumulative Remedies. No failure on the part of any
Lender or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder shall operate as
a waiver thereof; nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided in this Agreement are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
Section 9.04    Costs and Expenses. The Borrowers shall pay, whether accrued or
incurred prior to, on or after the Petition Date, (i) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent, the
Lenders and Greywolf (including the (w) out-of-pocket fees, charges and
disbursements of one primary counsel for each of the Administrative Agent, the
Lenders and Greywolf and/or one firm of local counsel in each appropriate
jurisdiction for the Administrative Agent, the Lenders and Greywolf, (x)
reasonable and documented out-of-pocket fees, charges and disbursements of one
financial advisor for the Lenders, (y) reasonable and documented out-of-pocket
fees and expenses of one or more operational consultants for the Lenders and (z)
out-of-pocket expenses incurred in connection with due diligence and travel,
courier, reproduction, printing and delivery expenses) in connection with the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers (whether or not the transactions contemplated hereby or thereby shall be
consummated) and in connection with the syndication of the Facility, (ii) all
reasonable third party expenses incurred by the Administrative Agent or any
Lender (including (w) in connection with executing, recording, filing and
perfecting the Security Documents and the costs of any title policy in
connection with the mortgages, including all endorsements, and any updated
survey required by the Administrative Agent in connection therewith, (x) all
collateral appraisals and field exams prepared or conducted by or on behalf of
the Administrative Agent or the Lenders subject in all respects to the
limitations set forth in Section 5.08), and (iii) all reasonable and documented
out-of-pocket fees, costs and expenses (including but not limited to reasonable
and documented legal fees and expenses (which shall include the fees and
expenses of one primary counsel for each of the Administrative Agent and the
Lenders and/or one firm of local counsel in each appropriate jurisdiction for
each of the Administrative Agent and the Lenders in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Advances made hereunder, including all such third party
expenses incurred during any workout, restructuring or negotiations in respect
of such Advances. The foregoing costs and expenses shall include all search,
filing, recording, appraisal charges and fees and Taxes related thereto, and
other third party expenses incurred by the Administrative Agent and the cost of
independent public accountants and other outside experts retained by the
Administrative Agent. All amounts due under this Section 9.04 shall be payable
within ten Business Days after written demand

    84



--------------------------------------------------------------------------------




therefor. The agreements in this Section shall survive the termination of the
Commitments and repayment of all other Obligations.
Section 9.05    Indemnification. Each Borrower Party shall indemnify the
Administrative Agent, each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all liabilities, obligations,
losses, damages, penalties, claims, demands, actions, judgments, suits, costs,
expenses, or disbursements (including all fees, expenses and disbursements of
any law firm or other external counsel) of any kind or nature whatsoever which
may be imposed on, incurred by, or asserted against any Indemnitee in any way
relating to or arising out of or in connection with (a) the execution, delivery,
enforcement, performance, or administration of this Agreement, any Loan
Document, or any other agreement, letter or instrument delivered in connection
with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, (b) any Commitment, Advance or the use or
proposed use of the proceeds therefrom, (c) any action taken or omitted by the
Administrative under this Agreement or any other Loan Document (including the
Administrative Agent’s own negligence), (d) any actual or alleged presence or
release of Hazardous Materials on or from any property currently or formerly
owned or operated by the Borrowers or any other Borrower Party, or any
Environmental Liability related in any way to the Borrowers or any other
Borrower Party, (e) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory (including any investigation of, preparation for, or defense
of any pending or threatened claim, investigation, litigation or proceeding) and
regardless of whether any Indemnitee is a party thereto, in all cases, whether
or not caused by or arising, in whole or in part, out of the negligence of any
Indemnitee, (f) the failure of any Borrower Party or any Affiliate to comply
with any Legal Requirement, including any Environmental Law, including with
respect to the presence, generation, storage, Release, threatened Release, use,
transportation, disposal or arranging for the disposal or treatment of any solid
waste or Hazardous Materials on, under, or from any Borrower Party’s or any
Affiliate’s Property, (g) creating, perfecting, maintaining, or enforcing any
Lien, (h) taking possession of, protecting, preserving and preparing for sale
any of the Collateral as permitted by this Agreement and the Loan Documents when
an Event of Default exists, and (i) the acquisition, ownership or operation of
any of the Collateral or any other Property by any Borrower Party or any other
Person; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from (x) the gross negligence or willful
misconduct of such Indemnitee except as may expressly be provided under this
Agreement or (y) a material breach of the obligations of such Indemnitee (other
than the Administrative Agent or any sub-agent thereof) under the Loan Documents
except as may expressly be provided under this Agreement (all the foregoing,
collectively, the “Indemnified Liabilities”).
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH BORROWER PARTY SHALL NOT
ASSERT, AND HEREBY WAIVES (TO THE EXTENT PERMITTED BY APPLICABLE LAW), ANY CLAIM
AGAINST ANY INDEMNITEE, AND EACH INDEMNITEE SHALL NOT ASSERT, AND HEREBY WAIVES
(TO THE EXTENT PERMITTED BY APPLICABLE LAW), ANY CLAIM AGAINST ANY BORROWER
PARTY, ON ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR
PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN
CONNECTION WITH, OR AS A RESULT OF, THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR
ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY, ANY ADVANCE OR THE USE OF THE PROCEEDS THEREOF; PROVIDED THAT
NOTHING HEREIN SHALL RELIEVE ANY BORROWER PARTY OF ANY OBLIGATION IT MAY HAVE TO
INDEMNIFY ANY INDEMNITEE AGAINST SPECIAL,

    85



--------------------------------------------------------------------------------




INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES ASSERTED AGAINST SUCH INDEMNITEE BY
A THIRD PARTY IN ACCORDANCE WITH, AND SUBJECT TO, THE TERMS OF THIS SECTION
9.05. NO INDEMNITEE SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY
UNINTENDED RECIPIENTS OF ANY INFORMATION OR OTHER MATERIALS DISTRIBUTED BY IT
THROUGH TELECOMMUNICATIONS, ELECTRONIC OR OTHER INFORMATION TRANSMISSION SYSTEMS
IN CONNECTION WITH THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY OTHER THAN DIRECT OR ACTUAL DAMAGES
RESULTING FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE AS
DETERMINED BY A FINAL AND NONAPPEALABLE JUDGMENT OF A COURT OF COMPETENT
JURISDICTION. ALL AMOUNTS DUE UNDER THIS SECTION 9.05 SHALL BE PAYABLE WITHIN
TEN BUSINESS DAYS AFTER WRITTEN DEMAND THEREFOR SETTING FORTH IN REASONABLE
DETAIL THE BASIS FOR THE AMOUNT CLAIMED. THE AGREEMENTS IN THIS SECTION SHALL
SURVIVE THE RESIGNATION OF THE ADMINISTRATIVE AGENT, THE REPLACEMENT OF ANY
LENDER, THE TERMINATION OF THE COMMITMENTS AND THE REPAYMENT, SATISFACTION OR
DISCHARGE OF ALL THE OTHER OBLIGATIONS.
Section 9.06    Joint and Several Liability. .
(g)    NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, EACH BORROWER HEREBY
EXPRESSLY AGREES FOR THE BENEFIT OF THE SECURED PARTIES THAT ALL OBLIGATIONS
UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS HEREUNDER ARE THE JOINT AND
SEVERAL OBLIGATIONS OF ALL BORROWERS REGARDLESS OF WHICH BORROWER REQUESTS OR
RECEIVES ANY ADVANCE CONTEMPLATED BY THIS AGREEMENT. EACH BORROWER CONFIRMS THAT
IT WILL DERIVE SUBSTANTIAL DIRECT AND INDIRECT BENEFIT FROM THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND SUCH
TRANSACTIONS ARE NECESSARY OR CONVENIENT TO THE CONDUCT, PROMOTION OR ATTAINMENT
OF THE BUSINESS, PURPOSES OR ACTIVITIES OF SUCH BORROWER.
(h)    Anything contained in this Agreement or any other Loan Document to the
contrary notwithstanding, the obligations of each Borrower under the Loan
Documents on any date shall be limited to a maximum aggregate amount equal to
the largest amount that would not, on such date, render its obligations
hereunder subject to avoidance as a fraudulent transfer or conveyance under
Section 548 of the Bankruptcy Code of the United States, the BIA or any
applicable provisions of comparable laws relating to bankruptcy, insolvency, or
reorganization, or relief of debtors or relating to preferences (collectively,
the “Fraudulent Transfer Laws”), but only to the extent that any Fraudulent
Transfer Law has been found in a final non-appealable judgment of a court of
competent jurisdiction to be applicable to such obligations as of such date, in
each case (i) after giving effect to all liabilities of such Borrower,
contingent or otherwise, that are relevant under the Fraudulent Transfer Laws,
but specifically excluding (x) any liabilities of such Borrower in respect of
intercompany indebtedness to the other Borrower or other affiliates of such
Borrower or the other Borrower to the extent that such indebtedness would be
discharged in an amount equal to the amount paid by such Borrower hereunder; (y)
any liabilities of such Borrower under the Loan Documents; and (z) any
liabilities of such Borrower under other guarantees of and joint and several
co-borrowings of indebtedness, entered into on the date the Loan Documents
becomes effective, which contain a limitation as to maximum amount substantially
similar to that set forth in this Section 9.06(b) (each such other guarantee and
joint and several co-borrowing entered into on the date the Loan Documents
becomes effective, a “Competing Guaranty”) to the extent such Borrower’s
liabilities under such Competing

    86



--------------------------------------------------------------------------------




Guaranty exceed an amount equal to (1) the aggregate principal amount of such
Borrower’s obligations under such Competing Guaranty (notwithstanding the
operation of that limitation contained in such Competing Guaranty that is
substantially similar to this Section 9.06(b)), multiplied by (2) a fraction (I)
the numerator of which is the aggregate principal amount of such Borrower’s
obligations under such Competing Guaranty (notwithstanding the operation of that
limitation contained in such Competing Guaranty that is substantially similar to
this Section 9.06(b)), and (II) the denominator of which is the sum of (A) the
aggregate principal amount of the obligations of such Borrower under all other
Competing Guaranties (notwithstanding the operation of those limitations
contained in such other Competing Guaranties that are substantially similar to
this Section 9.06(b)), (B) the aggregate principal amount of the obligations of
such Borrower under the Loan Documents (notwithstanding the operation of this
Section 9.06(b)), and (C) the aggregate principal amount of the obligations of
such Borrower under such Competing Guaranty (notwithstanding the operation of
that limitation contained in such Competing Guaranty that is substantially
similar to this Section 9.06(b)); and (ii) after giving effect as assets to the
value (as determined under the applicable provisions of the Fraudulent Transfer
Laws) of any rights to subrogation, reimbursement, indemnification or
contribution of such Borrower pursuant to applicable law or pursuant to the
terms of any agreement (including any such right of contribution under Section
9.06(b)).
(i)    Each Borrower hereby subordinates any claims, including any rights at law
or in equity to payment, subrogation, reimbursement, exoneration, contribution,
indemnification or set off, as well as all defenses available to a surety,
guarantor or accommodation co-obligor, that it may have at any time against the
other Borrower or any other Borrower Party, and any successor or assign of any
such Person, including any creditor representative or debtor in possession,
howsoever arising, due or owing or whether heretofore, now or hereafter
existing, to the payment in full of all Obligations (other than inchoate
indemnity obligations and similar obligations that survive the termination of
this Agreement).
Section 9.07    Successors and Assigns.
(i)    Generally. The terms and provisions of this Agreement and the other Loan
Documents shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except to the
extent permitted hereby, neither the Borrowers nor any other Borrower Party may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection (f)
of this Section, or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (d) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby and, to the extent expressly contemplated hereby, the
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(j)    Assignments by Lenders. Any Lender may assign to one or more Eligible
Assignees all or any portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Commitments or the
Advances); provided, however, that
(i)    except (A) in the case of an assignment of the entire remaining amount of
the assigning Lender's Commitment and the Advances being assigned at the time
owing to it or (B) in the case of an assignment to a Lender or an Affiliate of a
Lender or Approved Fund with respect to such Lender, the aggregate amount of the
Commitments and Advances, of such Lender being assigned

    87



--------------------------------------------------------------------------------




pursuant to each such assignment (determined as of the date of the Assignment
and Acceptance with respect to such assignment) shall not be less than $500,000;
(ii)    the parties to each such assignment shall execute and deliver to the
Administrative Agent, for its execution, acceptance and recording in the
Register, an Assignment and Acceptance; and
(iii)    each Eligible Assignee (other than an Eligible Assignee that is a
Lender or an Affiliate of a Lender) shall pay to the Administrative Agent a
$3,500 processing and recording fee.
Upon such execution, delivery, acceptance and recording thereof by the
Administrative Agent pursuant to paragraph (c) of this Section, from and after
the effective date specified in each Assignment and Acceptance, (A) the Eligible
Assignee thereunder shall be a party hereto for all purposes and, to the extent
that rights and obligations hereunder have been assigned to it pursuant to such
Assignment and Acceptance, have the rights and obligations of a Lender hereunder
and (B) such assigning Lender thereunder shall, to the extent that rights and
obligations hereunder have been assigned by it pursuant to such Assignment and
Acceptance, relinquish its rights and be released from its obligations under
this Agreement (and, in the case of an Assignment and Acceptance covering all or
the remaining portion of such Lender's rights and obligations under this
Agreement, such Lender shall cease to be a party hereto) but shall continue to
be entitled to the benefits of Sections 2.07, 2.09, 9.04 and 9.05 with respect
to facts and circumstances occurring prior to the effective date of such
assignment).
(k)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain a copy of each Assignment
and Acceptance delivered to and accepted by it and a register for the
recordation of the names and addresses of the Lenders and the Commitments of,
and principal amount of the Advances owing to, each Lender from time to time
(the “Register”). The entries in the Register shall be conclusive and binding
for all purposes, absent manifest error, and each of the Borrower Parties, the
Administrative Agent, and the Lenders may treat each Person whose name is
recorded in the Register as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrowers or
any Lender at any reasonable time and from time to time upon reasonable prior
notice.
(l)    Pledge of Lender's Interest. Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.
(m)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than a natural Person, a Defaulting Lender or any of the Borrowers
or the Borrower’s Subsidiaries or Affiliates) (each, a “Participant”) in all or
a portion of such Lender's rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Advances owing to it);
provided that (i) such Lender's obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Administrative Agent, the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender's rights and obligations under
this Agreement. For the avoidance of doubt, each Lender shall be responsible for
the indemnity under Section 8.08 with respect to any payments made by such
Lender to

    88



--------------------------------------------------------------------------------




its Participants. Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement. Subject to subsection (e) of this Section,
the Borrowers agree that each Participant shall be entitled to the benefits of
Sections 2.07, 2.08 and 2.09 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 7.05 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.10 as though it were a Lender. Each Lender
that sells a participation shall, acting solely for this purpose as an agent of
the Borrowers, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the or other obligations under the Loan Documents (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to a Participant's interest in
any commitments, loans, letters of credit or its other obligations under any
Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
(n)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 2.07 or 2.09 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrowers’ prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.09 unless the Borrowers are notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrowers, to comply with Section 2.13(a) as though it were a Lender.
(o)    Transfers. Notwithstanding any other provision of this Agreement or the
other Loan Documents, each Lender hereby agrees that it will not:
(i)    sell, transfer, assign, pledge or otherwise directly or indirectly
dispose of (to “Transfer” or, if used as a noun, a “Transfer”) any interest in
such Lender’s Commitments or Advances to any Person without the concurrent
Transfer to such Person of its Senior Secured Notes in an aggregate principal
amount equal to the product (x) the principal amount of such Lender’s
Commitments and Advances Transferred and (y) the Credit Agreement Transfer
Percentage.
(ii)    Transfer any interest in such Lender’s or its affiliates’ Senior Secured
Notes to any Person (other than a Transfer to such Lender’s affiliates) without
the concurrent Transfer to such Person of such Lender’s Commitments and Advances
in an aggregate principal amount equal to the product of (A) the principal
amount of such Purchaser’s or its affiliates’ Senior Secured Notes Transferred
and (B) the Senior Secured Notes Transfer Percentage
(iii)    Any Transfer or attempted Transfer of any of the Commitments, Advances
or Senior Secured Notes in violation of this Section 9.07(g) shall be void, and
the Administrative Agent shall not record such Transfer on the Register or treat
any purported transferee of such Commitment, Advance or Senior Secured Notes, as
applicable, as the owner of such shares for any purpose.

    89



--------------------------------------------------------------------------------




The Administrative Agent shall have no obligation to monitor or verify any
Lender’s compliance with this subparagraph (g).
Section 9.08    Confidentiality.
(h)    Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates' directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any judicial,
legislative, or regulatory authority (including any self-regulatory authority,
such as the National Association of Insurance Commissioners), (c) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process, (d) to any other party hereto, (e) in connection with the exercise of
any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section 9.08(a),
(i) to any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights and obligations under this Agreement, (ii) to
any actual or prospective counterparty to any derivative or securitization
transaction related to the Obligations under this Agreement, and (iii) to any
credit insurance provider relating to the Borrowers or any of its Subsidiaries,
(g) with the consent of the Borrowers or (h) to the extent such Information (x)
becomes publicly available other than as a result of a breach of this Section
9.08(a) or (y) becomes available to the Administrative Agent or any Lender on a
nonconfidential basis from a source other than a Borrower Party. For purposes of
this Section, “Information” means all information received from any Borrower
Party relating to any Borrower Party or any of its Subsidiaries or any of their
respective businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by any Borrower Party; provided that, in the case of information
received from a Borrower Party after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information in
accordance with safe and sound banking practices.
(i)    The obligations under this Section 9.08 shall survive the termination of
the Commitments and repayment of the Obligations for a period of one (1) year.
Section 9.09    Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed signature page to this Agreement by facsimile or other electronic
transmission shall be as effective as delivery of a manually signed counterpart
of this Agreement.
Section 9.10    Survival of Representations, etc. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any

    90



--------------------------------------------------------------------------------




Advance, and shall continue in full force and effect as long as any Advance or
any other Obligation hereunder shall remain unpaid or unsatisfied.
Section 9.11    Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
Section 9.12    Governing Law. This Agreement and each of the other Loan
Documents shall be governed by and construed in accordance with the laws of the
State of New York without regard to any choice-of-law provisions that would
require the application of the law of another jurisdiction and, to the extent
applicable, the Bankruptcy Code; provided, to the extent any of the Security
Documents (including the Canadian Security Documents) recite that they are
governed by the law of another jurisdiction, or any action or event taken
thereunder (such as foreclosure of the mortgaged property) requires application
of or compliance with the law of another jurisdiction, such provisions and
concepts shall apply.
Section 9.13    SUBMISSION TO JURISDICTION.
(b)    ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE BANKRUPTCY COURT AND IF THE BANKRUPTCY
COURT DOES NOT HAVE (OR ABSTAINS FROM) JURISDICTION, IN THE COURTS OF THE STATE
OF NEW YORK SITTING IN NEW YORK CITY OR THE COURTS OF THE UNITED STATES FOR THE
SOUTHERN DISTRICT OF NEW YORK, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT,
EACH BORROWER PARTY, THE ADMINISTRATIVE AGENT AND EACH LENDER CONSENTS, FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THOSE
COURTS. EACH BORROWER PARTY, THE ADMINISTRATIVE AGENT AND EACH LENDER
IRREVOCABLY WAIVES (TO THE EXTENT PERMITTED UNDER APPLICABLE LAW) ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION
OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO. EACH BORROWER PARTY, THE ADMINISTRATIVE AGENT AND EACH
LENDER WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH
MAY BE MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE.
(c)    Nothing in this Section 9.12 shall affect the right of the Administrative
Agent or any other Lender to serve legal process in any other manner permitted
by law or affect the right of the Administrative Agent or any Lender to bring
any action or proceeding against any Borrower Party (as a Borrower or as a
Guarantor) in the courts of any other jurisdiction.
Section 9.14    WAIVER OF JURY TRIAL. The Borrowers hereby expressly and
irrevocably waives (to the extent permitted by applicable law) any right to
trial by jury of any claim, demand, action or cause of action arising under any
Loan Document or in any way connected with or related or incidental to the
dealings of the parties hereto or any of them with respect to any Loan Document,
or the transactions

    91



--------------------------------------------------------------------------------




related thereto, in each case whether now existing or hereafter arising, and
whether founded in contract or tort or otherwise; and each Borrower hereby
agrees and consents that any such claim, demand, action or cause of action shall
be decided by court trial without a jury, and that any party to this Agreement
may file an original counterpart or a copy of this section with any court as
written evidence of the consent of the signatories hereto to the waiver of their
right to trial by jury.
Section 9.15    USA PATRIOT Act Notification. Administrative Agent (for itself
and not on behalf of any Lender) and each Lender hereby notifies Borrower that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record certain information and documentation that identifies each
Borrower Party, which information includes the name and address of such Borrower
Party and such other information that will allow Administrative Agent or such
Lender, as applicable, to identify Borrower in accordance with the USA PATRIOT
Act.
Section 9.16    Notice to Debtor; Entire Agreement.
(f)    THIS WRITTEN AGREEMENT AND THE OTHER LOAN DOCUMENTS ARE THE FINAL
EXPRESSION OF THE AGREEMENT BETWEEN THE PARTIES. THIS WRITTEN AGREEMENT AND THE
OTHER LOAN DOCUMENTS MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR ORAL
AGREEMENT OR OF ANY CONTEMPORANEOUS ORAL AGREEMENT BETWEEN THE PARTIES. ANY AND
ALL SUCH PRIOR OR CONTEMPORANEOUS ORAL AGREEMENTS ARE EXPRESSLY SUPERSEDED BY
THIS WRITTEN AGREEMENT AND THE OTHER LOAN DOCUMENTS.
(g)    THE PARTIES TO THIS AGREEMENT HEREBY ACKNOWLEDGE AND AFFIRM THAT NO
UNWRITTEN ORAL AGREEMENT BETWEEN THE PARTIES EXISTS.
Section 9.17    Incorporation of DIP Orders by Reference. Each of the Borrower
Parties, the Administrative Agent and the Lenders agrees that any reference
contained herein to (i) the Interim Order and the Interim DIP Recognition Order
shall include all terms, conditions and provisions of such Interim Order and
Interim DIP Recognition Order and that the Interim Order and Interim DIP
Recognition Order are incorporated herein for all purposes and (ii) the Final
Order and the Final DIP Recognition Order shall include all terms, conditions
and provisions of such Final Order and the Final DIP Recognition Order and that
the Final Order and the Final DIP Recognition Order are incorporated herein for
all purposes. To the extent there is any inconsistency between the terms of this
Agreement and the terms of either the Interim Order, the Final Order, the
Interim DIP Recognition Order or the Final DIP Recognition Order, the terms of
the Interim Order, the Final Order, the Interim DIP Recognition Order or the
Final DIP Recognition Order, as applicable, shall govern.
Section 9.18    Force Majeure. In no event shall the Administrative Agent be
responsible or liable for any failure or delay in the performance of its
obligations hereunder arising out of or caused by, directly or indirectly,
forces beyond its control, including, without limitation, strikes, work
stoppages, accidents, acts of war or terrorism, civil or military disturbances,
nuclear or natural catastrophes or acts of God, and interruptions, loss or
malfunctions of utilities, communications or computer (software and hardware)
services, it being understood that the Administrative Agent shall use reasonable
best efforts which are consistent with accepted practices in the banking
industry to resume performance as soon as practicable under the circumstances.
Section 9.19    Zochem Limitations. Notwithstanding anything to the contrary in
any Loan Document, (i) any Obligations of Zochem under any Guaranty in
connection with the Loan Documents and

    92



--------------------------------------------------------------------------------




(ii) any Lien, pledge and security interests granted by Zochem pursuant to the
Security Documents, in each case, shall be subject to any limitations set forth
in the applicable DIP Order.
ARTICLE X    
COLLATERAL
Section 10.01    Grant of Security Interest. As security for all Obligations,
each Borrower Party hereby collaterally assigns and grants to the Administrative
Agent, for the benefit of the Secured Parties, a continuing first priority
(subject to the Carve-Out and as otherwise set forth in the applicable DIP Order
and DIP Recognition Order) security interest in all property and assets of such
Borrower Party, whether now owned or existing or hereafter acquired or arising,
regardless of where located, including the following:
(i)    all Accounts;
(ii)    all contract rights;
(iii)    all chattel paper;
(iv)    all documents;
(v)    all instruments;
(vi)    all supporting obligations and letter-of-credit rights;
(vii)    all General Intangibles (including payment intangibles, intercompany
accounts, intellectual property and software);
(viii)    all inventory and other goods;
(ix)    all motor vehicles, equipment and fixtures;
(x)    all Investment Property, financial assets and all securities accounts;
(xi)    all money, cash, cash equivalents, securities, and other property of any
kind;
(xii)    all deposit accounts;
(xiii)    all notes, and all documents of title;
(xiv)    all books, records and other property related to or referring to any of
the foregoing, including books, records, account ledgers, data processing
records, computer software and other property, and General Intangibles at any
time evidencing or relating to any of the foregoing;
(xv)    all commercial tort claims;
(xvi)    all real property owned or leased by such Borrower Party;
(xvii)    all other personal property of such Borrower Party, including, subject
to entry of the Final Order, proceeds from any avoidance actions under Chapter 5
of the United States Bankruptcy Code and recoveries therefrom (but not the
actions thereunder); and

    93



--------------------------------------------------------------------------------




(xviii)    all accessions to, substitutions for, and replacements, products and
proceeds of any of the foregoing, including, but not limited to, dividends or
distributions on Investment Property, rents, profits, income and benefits,
proceeds of any insurance policies, claims against third parties, and
condemnation or requisition payments with respect to all or any of the
foregoing.
All of the foregoing is herein collectively referred to as the “Collateral”;
provided that the Collateral shall exclude Excluded Collateral. Notwithstanding
anything herein to the contrary, in no event shall the Collateral (or any
component term thereof) include or be deemed to include (i) any contracts,
instruments, licenses, license agreements or other documents (or any rights
thereunder), to the extent (and only to the extent) that the grant of a security
interest would (A) constitute a violation of a restriction in favor of, or
requires a consent not obtained prior to the Closing Date of, a third party on
such grant, (B) give any other party to such contract, instrument, license,
license agreement or other document the right to terminate its obligations
thereunder, or (C) violates any law or requires the consent not obtained prior
to the Closing Date of any Governmental Authority; provided that the limitation
set forth in this clause (i) above shall not affect, limit, restrict or impair
the grant by a Borrower Party of a security interest pursuant to this Agreement
in any such right, to the extent that an otherwise applicable prohibition or
restriction on such grant is rendered ineffective by any applicable law,
including the UCC, the PPSA, the United States Bankruptcy Code or the CCAA; (ii)
any direct or indirect interest in any capital stock of any joint venture,
partnership or other entity if and for so long as the grant of such security
interest or Lien shall constitute a default under or termination pursuant to the
terms of the joint venture agreement, partnership agreement or other
organizational documents of, or contract or other agreement of (or covering or
purporting to cover the assets of) such joint venture, partnership or entity or
its direct or indirect parent, or require the payment of a fee, penalty or
similar increased costs or result in the loss of economic benefit or the
abandonment or invalidation of such Borrower Party’s or any Subsidiary’s
interest in such capital stock or shall otherwise adversely impact such joint
venture, partnership or other entity; provided that the limitation set forth in
this clause (ii) above shall not affect, limit, restrict or impair the grant by
a Borrower Party of a security interest pursuant to this Agreement in any such
right, to the extent that an otherwise applicable prohibition or restriction on
such grant (whether applicable to such Borrower Party or to any parent company
or Person owned by such Borrower Party) is rendered ineffective by any
applicable law, including the UCC, the PPSA or the United States Bankruptcy
Code; (iii) any property subject to a Lien permitted by Section 6.01(c) if the
terms of the Debt secured thereby prohibit other Liens on such property; (iv)
any application to register any trademark or service mark prior to the filing
under applicable law of a verified statement of use (or the equivalent) for such
trademark or service mark to the extent the creation of a security interest
therein or the grant of a mortgage thereon would void or invalidate such
trademark or service mark; (v) escrow accounts, payroll accounts, employee
benefit accounts or tax withholding accounts (“Excluded Accounts”); (vi)
Avoidance Actions (provided, for the avoidance of doubt, that proceeds of
Avoidance Actions shall be Collateral upon entry of the Final Order); and (vii)
the PNC Cash Collateral (including the PNC L/C Cash Collateral) (collectively,
“Excluded Collateral”); provided, further, that any such security interest and
Lien shall attach immediately and automatically after any such disqualifying
condition specified in clauses (i), (ii), (iii), and (iv) of this paragraph
shall cease to exist.
Section 10.02    Perfection of Security Interest.
(a)    Notwithstanding the perfection of any security interest granted hereunder
pursuant to the order of the Bankruptcy Court under the applicable DIP Order, to
the fullest extent permitted by applicable law, the Administrative Agent may
file or authorize the filing of one or more financing statements disclosing the
Liens under the Facility on the Collateral.
(b)    In the event that a motion for dismissal from any of the Chapter 11 Cases
is filed with respect to any Subsidiary and equity interests of such Subsidiary
are owned by a Borrower Party, and to the extent

    94



--------------------------------------------------------------------------------




the capital stock of such Subsidiary is in certificated form, such Borrower
Party shall promptly deliver all certificates or instruments at any time
representing or evidencing such capital stock in such Subsidiary to the
Administrative Agent, and shall be in suitable form for transfer by delivery, or
shall be accompanied by instruments of transfer or assignment, duly executed in
blank, all in form and substance sufficient to transfer such instruments to the
Administrative Agent (or otherwise reasonably satisfactory to the Administrative
Agent) . The Administrative Agent shall have the right, at any time, after the
occurrence and during the continuance of an Event of Default, to transfer to or
to register in the name of the Administrative Agent or its nominee any capital
stock in such wholly-owned Subsidiary. In addition, the Administrative Agent
shall have the right at any time to exchange certificates or instruments
representing or evidencing capital stock of such Subsidiaries for certificates
or instruments of smaller or larger denominations during the continuance of an
Event of Default.
Section 10.03
Right to Cure. Upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent shall have the right to (but not the
obligation to), at the written direction of the Required Lenders (accompanied by
sufficient funds to pay any such amounts) and upon ten (10) days’ notice to the
applicable Borrower Party, pay any amount or do any act required of any Borrower
Party hereunder or under any other Loan Document (other than in respect of
principal, interest or fees on the Advances) in order to preserve, protect,
maintain, or enforce the Obligations, the Collateral, or the Liens under the
Facility therein, and which any Borrower Party fails to pay or do, including
payment of any judgment against any Borrower Party, any insurance premium, any
warehouse charge, any finishing or processing charge, any landlord’s or bailee’s
claim, and any other obligation secured by a Lien upon or with respect to the
Collateral; provided that the Administrative Agent shall not pay any amount
being diligently contested by appropriate proceedings. All payments that the
Administrative Agent or any Lender makes under this Section 10.03 and all
out-of-pocket costs and reasonable expenses that the Administrative Agent pays
or incurs in connection with any reasonable action taken by it hereunder shall
be considered part of the Obligations. Any payment made or other action taken by
the Administrative Agent under this Section 10.03 shall be without prejudice to
any right to assert an Event of Default hereunder and to proceed thereafter as
herein provided.

Section 10.04
[Reserved].

Section 10.05
The Administrative Agent’s and Lenders’ Rights, Duties, and Liabilities. The
Borrower Parties assume all responsibility and liability arising from or
relating to the use, sale, or other disposition of the Collateral. The
Obligations shall not be affected by any failure of the Secured Parties to take
any steps to perfect the Liens under the Facility or to collect or realize upon
the Collateral, nor shall loss of or damage to the Collateral release any
Borrower Party from any of the Obligations. Nothing in this Agreement shall be
interpreted as giving the Administrative Agent responsibility for or any duty
concerning the validity, perfection, priority or enforceability of the Liens
granted hereunder or giving the Administrative Agent any obligation to take any
action to procure or maintain such validity, perfection, priority or
enforceability, including, without limitation, any duty to file any financing
statements, amendments, continuation statements or other documents to perfect or
maintain the perfection of the security interest granted hereunder.

Section 10.06
Rights in Respect of Investment Property. During the existence of an Event of
Default, subject to any order of the Bankruptcy Court (including the DIP
Orders), (i) the Administrative Agent at the direction of the Required Lenders
may, upon written notice to the relevant Borrower Party, transfer or register in
the name of the Administrative Agent or any of


    95



--------------------------------------------------------------------------------




its nominees, for the benefit of the Secured Parties, any or all of the
Collateral consisting of Investment Property, the proceeds thereof (in cash or
otherwise), and all liens, security, rights, remedies and claims of any Borrower
Party with respect thereto (as used in this Section 10.06 collectively, the
“Pledged Collateral”) held by the Administrative Agent hereunder, and the
Administrative Agent or its nominee may thereafter, after written notice to the
applicable Borrower Party, exercise all voting and corporate rights at any
meeting of any corporation, partnership, or other business entity issuing any of
the Pledged Collateral and any and all rights of conversion, exchange,
subscription, or any other rights, privileges, or options pertaining to any of
the Pledged Collateral as if it were the absolute owner thereof, including the
right to exchange at its discretion any and all of the Pledged Collateral upon
the merger, amalgamation, consolidation, reorganization, recapitalization, or
other readjustment of any corporation, partnership, or other business entity
issuing any of such Pledged Collateral or upon the exercise by any such issuer
or the Administrative Agent of any right, privilege or option pertaining to any
of the Pledged Collateral, and in connection therewith, to deposit and deliver
any and all of the Pledged Collateral with any committee, depositary, transfer
agent, registrar or other designated agency upon such terms and conditions as it
may determine, all without liability except to account for property actually
received by it, but the Administrative Agent shall have no duty to exercise any
of the aforesaid rights, privileges or options, and the Administrative Agent
shall not be responsible for any failure to do so or delay in so doing, (ii) to
the extent permitted under applicable law, after the Administrative Agent’s
giving of the notice specified in clause (i) of this Section 10.05, all rights
of any Borrower Party to exercise the voting and other consensual rights which
it would otherwise be entitled to exercise and to receive the dividends,
interest and other distributions which it would otherwise be authorized to
receive and retain thereunder shall be suspended until such Event of Default
shall no longer exist, and all such rights shall, until such Event of Default
shall no longer exist, thereupon become vested in the Administrative Agent which
shall thereupon have the sole right to exercise such voting and other consensual
rights and to receive and hold as Pledged Collateral such dividends, interest,
and other distributions (provided that any such Pledged Collateral the
Administrative Agent shall collect shall promptly be returned to each applicable
Borrower Party after such Event of Default is cured or waived to the extent such
Pledged Collateral was not applied to repay the Obligations), and (iii) each
Borrower Party shall promptly execute and deliver (or cause to be executed and
delivered) to the Administrative Agent all such proxies and other instruments as
are necessary or that the Administrative Agent or a Lender may reasonably
request for the purpose of enabling the Administrative Agent to exercise the
voting and other rights which it is entitled to exercise pursuant to this
Section 10.05 and to receive the dividends, interest, and other distributions
which it is entitled to receive and retain pursuant to this Section 10.05.
Section 10.07
Remedies.

(a)    Each Borrower Party recognizes that the Administrative Agent may be
unable to effect a public sale of any or all of the Collateral that constitutes
securities to be sold by reason of certain prohibitions contained in the laws of
any jurisdiction outside the United States or in applicable federal, provincial,
territorial or state securities laws but may be compelled to resort to one or
more private sales thereof to a restricted group of purchasers who will be
obliged to agree, among other things, to acquire such Collateral to be sold for
their own account for investment and not with a view to the distribution or
resale thereof. Each Borrower Party acknowledges and agrees that any such
private sale may result in prices and other terms less favorable to the seller
than if such sale were a public sale and, notwithstanding such circumstances,
agrees that any such private sale shall, to the extent permitted by law, be
deemed to have been made in a commercially reasonable manner. Unless required by
applicable law, the Administrative Agent shall not be under any

    96



--------------------------------------------------------------------------------




obligation to delay a sale of any of such Collateral to be sold for the period
of time necessary to permit the issuer of such securities to register such
securities under the laws of any jurisdiction outside the United States or under
any applicable federal, provincial, territorial or state securities laws, even
if such issuer would agree to do so. Each Borrower Party further agrees to do or
cause to be done, to the extent that such Borrower Party may do so under
applicable law, all such other acts and things as may be necessary to make such
sales or resales of any portion or all of such Collateral or other property to
be sold valid and binding and in compliance with any and all applicable laws at
the Borrower Parties’ expense. Each Borrower Party further agrees that a breach
of any of the covenants contained in this Section 10.07(a) will cause
irreparable injury to the Secured Parties for which there is no adequate remedy
at law and, as a consequence, agrees that each covenant contained in this
Section 10.07(a) shall be specifically enforceable against such Borrower Party,
and each Borrower Party hereby waives and agrees, to the fullest extent
permitted by law, not to assert as a defense against an action for specific
performance of such covenants that (i) such Borrower Party’s failure to perform
such covenants will not cause irreparable injury to the Secured Parties or (ii)
the Secured Parties have an adequate remedy at law in respect of such breach.
Each Borrower Party further acknowledges the impossibility of ascertaining the
amount of damages which would be suffered by the Secured Parties by reason of a
breach of any of the covenants contained in this Section 10.07(a) and,
consequently, agrees that, if such Borrower Party shall breach any of such
covenants and the Secured Parties shall sue for damages for such breach, such
Borrower Party shall pay to the Administrative Agent, for the benefit of the
Secured Parties, as liquidated damages and not as a penalty, an aggregate amount
equal to the value of the Collateral or other property to be sold on the date
the Administrative Agent shall demand compliance with this Section 10.07(a).
(a)    Subject to the terms of the DIP Orders and the DIP Recognition Orders, if
an Event of Default has occurred and is continuing, the Administrative Agent
shall have for the benefit of the Secured Parties, in addition to all other
rights of the Secured Parties, the rights and remedies of a secured party under
the UCC and the PPSA, and without limiting the generality of the foregoing, the
Administrative Agent shall be empowered and entitled to: (i) take possession of,
foreclose on and/or request a receiver of the Collateral and keep it on any
Borrower Party’s premises at any time, at no cost to the Secured Parties, or
remove any part of it to such other place or places as the Administrative Agent
may desire, or the Borrower Parties shall, upon the Administrative Agent’s or
the Required Lender’s demand, at the Borrower Parties’ cost, assemble the
Collateral and make it available to the Administrative Agent at a place
reasonably convenient to the Administrative Agent; (ii) exercise of set-off
rights on cash collateral or deposits (other than, for the avoidance of doubt,
with respect to Excluded Accounts); (iii) sell and deliver any Collateral at
public or private sales, for cash, upon credit or otherwise, at such prices and
upon such terms as the Administrative Agent deems advisable, in its sole
discretion, and may postpone or adjourn any sale of the Collateral by an
announcement at the time and place of sale or of such postponed or adjourned
sale; (iv) hold, lease, develop, manage, operate, control and otherwise use the
Collateral upon such terms and conditions as may be reasonable under the
circumstances (making such repairs, alterations, additions and improvements and
taking other actions, from time to time, as may be reasonably necessary or
desirable), exercise all such rights and powers of each Borrower Party with
respect to the Collateral, whether in the name of such Borrower Party or
otherwise, including without limitation the right to make, cancel, enforce or
modify leases, obtain and evict tenants, and demand, sue for, collect and
receive all rents, in each case, in accordance with the standards applicable to
the Administrative Agent under the Loan Documents, and (v) take any other
reasonable actions, as may be reasonably necessary or desirable, in connection
with the Collateral (including preparing for the disposition thereof), and all
actual, reasonable, out-of-pocket fees and expenses incurred in connection
therewith shall be borne by the Borrower Parties. Promptly following written
demand from the Administrative Agent, the applicable Borrower Party shall direct
the grantor or licensor of, or the contracting party to, any property agreement
with respect to any property to recognize and accept the Administrative Agent,
for the benefit of and on behalf of the Secured Parties, as

    97



--------------------------------------------------------------------------------




the party to such agreement for any and all purposes as fully as it would
recognize and accept such Borrower Party and the performance of such Borrower
Party thereunder and, in such event, without further notice or demand and at
such Borrower Party’s sole cost and expense, the Administrative Agent, for the
benefit of and on behalf of the Secured Parties, may exercise all rights of such
Borrower Party arising under such agreements. Without in any way requiring
notice to be given in the following manner, each Borrower Party agrees that any
notice by the Administrative Agent of sale, disposition or other intended action
hereunder or in connection herewith, whether required by the UCC and the PPSA or
otherwise, shall constitute reasonable notice to such Borrower Party if such
notice is mailed by registered or certified mail, return receipt requested,
postage prepaid, or is delivered personally against receipt, at least five (5)
Business Days prior to such action to the Borrower Parties’ address specified in
or pursuant to Section 9.02. If any Collateral is sold on terms other than
payment in full at the time of sale, no credit shall be given against the
Obligations until the Administrative Agent or the Lenders receive payment, and
if the buyer defaults in payment, the Administrative Agent may resell the
Collateral. In the event the Administrative Agent seeks to take possession of
all or any portion of the Collateral by judicial process, each Borrower Party
irrevocably waives (to the extent permitted by applicable law): (A) the posting
of any bond, surety or security with respect thereto which might otherwise be
required; (B) any demand for possession prior to the commencement of any suit or
action to recover the Collateral; and (C) any requirement that the
Administrative Agent retain possession and not dispose of any Collateral until
after trial or final judgment. Each Borrower Party agrees that the
Administrative Agent has no obligation to preserve rights to the Collateral or
marshal any Collateral for the benefit of any Person. The Administrative Agent
is hereby granted a license or other right to use, without charge, each Borrower
Party’s labels, patents, copyrights, name, trade secrets, trade names,
trademarks and advertising matter, or any similar property, in completing
production of, advertising or selling any Collateral, and each such Borrower
Party’s rights under all licenses and all franchise agreements shall inure to
the Administrative Agent’s benefit for such purpose. The Administrative Agent
will return any excess to the applicable Borrower Party and the Borrower Parties
shall remain liable for any deficiency. The proceeds of sale shall be applied as
required pursuant to Section 7.06 hereof.
(b)    Notwithstanding anything herein to the contrary, (i) neither the
Administrative Agent nor any Lender shall take any action under this
Section 10.07 (or similar provisions of any Loan Document) except after
compliance with any applicable notice requirements applicable thereto set forth
in accordance with the DIP Orders and the DIP Recognition Orders and (ii)
following the occurrence and during the continuance of an Event of Default, all
amounts received by the Administrative Agent on account of the Obligations, from
the Borrower Parties and/or all amounts with respect to the proceeds of any
Collateral shall be (subject to the proviso below) promptly disbursed by the
Administrative Agent as required pursuant to Section 7.06 hereof.
ARTICLE XI    
GUARANTY
Section 11.01
Guaranty; Limitation of Liability.

(a)    Each Guarantor, jointly and severally, hereby absolutely, unconditionally
and irrevocably guarantees the performance and punctual payment when due,
whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of all Obligations of each other Borrower
Party now or hereafter existing under or in respect of the Loan Documents,
whether direct or indirect, absolute or contingent, and whether for principal,
interest, premiums, fees, indemnities, contract causes of action, costs,
expenses or otherwise (such Obligations being the “Guaranteed Obligations”), and
agrees to pay any and all reasonable out-of-pocket expenses (including
reasonable out-of-pocket fees and expenses of counsel

    98



--------------------------------------------------------------------------------




to the extent reimbursable pursuant to Section 9.04 but excluding allocated
costs of in-house counsel) incurred by the Administrative Agent in enforcing any
rights under this Guaranty or any other Loan Document. Without limiting the
generality of the foregoing, each Guarantor’s liability shall extend to all
amounts that constitute part of the Guaranteed Obligations and would be owed by
any other Borrower Party to the Administrative Agent or any Lender under or in
respect of the Loan Documents but for the fact that they are unenforceable or
not allowable due to the existence of a bankruptcy, reorganization, winding-up
or similar proceeding involving such other Borrower Party.
(b)    Each Guarantor hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to the Administrative Agent or
any Lender under this Guaranty, such Guarantor will contribute, to the maximum
extent permitted by law, such amounts to each other Guarantor so as to maximize
the aggregate amount paid to the Administrative Agent and the Lenders under or
in respect of the Loan Documents.
Section 11.02
Guaranty Absolute. Each Guarantor guarantees that the Guaranteed Obligations
will be paid strictly in accordance with the terms of the Loan Documents,
regardless of any law, regulation or order now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of the Administrative
Agent or any Lender with respect thereto. The Obligations of each Guarantor
under or in respect of this Guaranty are independent of the Guaranteed
Obligations or any other Obligations of any other Borrower Party under or in
respect of the Loan Documents, and a separate action or actions may be brought
and prosecuted against each Guarantor to enforce this Guaranty, irrespective of
whether any action is brought against the Borrowers or any other Borrower Party
or whether the Borrowers or any other Borrower Party is joined in any such
action or actions. The liability of each Guarantor under this Guaranty shall be
irrevocable, absolute and unconditional irrespective of, and each Guarantor
hereby irrevocably waives any defenses it may now have or hereafter acquire in
any way relating to, any or all of the following:

(a)    any lack of validity or enforceability of any provision under this
Agreement, any Loan Document or any agreement or instrument relating thereto;
(b)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the Guaranteed Obligations or any other Obligations of
any other Borrower Party under or in respect of the Loan Documents, or any other
amendment or waiver of or any consent to departure from any Loan Document,
including any increase in the Guaranteed Obligations resulting from the
extension of additional credit to any Borrower Party or otherwise;
(c)    any taking, exchange, release or non-perfection of any Collateral, or any
taking, release or amendment or waiver of, or consent to departure from, any
other guaranty, for all or any of the Guaranteed Obligations;
(d)    any manner of application of Collateral, or proceeds thereof, to all or
any of the Guaranteed Obligations, or any manner of sale or other disposition of
any Collateral for all or any of the Guaranteed Obligations or any other
Obligations of any Borrower Party under the Loan Documents or any other assets
of any Borrower Party;
(e)    any change, restructuring or termination of the corporate structure or
existence of any Borrower Party;

    99



--------------------------------------------------------------------------------




(f)    any failure of the Administrative Agent or any Lender to disclose to any
Borrower Party any information relating to the business, condition (financial or
otherwise), operations, performance, properties or prospects of any other
Borrower Party now or hereafter known to the Administrative Agent or such
Lender, as the case may be (each Guarantor waiving any duty on the part of the
Administrative Agent and the Lenders to disclose such information);
(g)    the failure of any other Person to execute or deliver this Guaranty or
the release or reduction of liability of any Guarantor or surety with respect to
the Guaranteed Obligations; or
(h)    any other circumstance (including any statute of limitations) or any
existence of or reliance on any representation by the Administrative Agent or
any Lender that might otherwise constitute a defense available to, or a
discharge of, any Borrower Party or any other guarantor or surety, in its
capacity as a guarantor or surety (other than payment or performance).
This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by the Administrative Agent or any Lender or any
other Person, for whatever reason, all as though such payment had not been made.
Section 11.03
Waivers and Acknowledgments.

(e)    Each Guarantor hereby unconditionally and irrevocably waives (to the
extent permitted by applicable law) any right to revoke this Guaranty and
acknowledges that this Guaranty is continuing in nature and applies to all
Guaranteed Obligations, whether existing now or in the future.
(f)    Each Guarantor hereby unconditionally and irrevocably waives (to the
extent permitted by applicable law) (i) any defense arising by reason of any
claim or defense based upon an election of remedies by the Administrative Agent
or any Lender that in any manner impairs, reduces, releases or otherwise
adversely affects the subrogation, reimbursement, exoneration, contribution or
indemnification rights of such Guarantor or other rights of such Guarantor to
proceed against any of the other Borrower Parties, any other guarantor or any
other Person or any Collateral and (ii) any defense based on any right of
set-off or counterclaim against or in respect of the Obligations of such
Guarantor hereunder.
(g)    Each Guarantor acknowledges that the Administrative Agent may, to the
extent permitted by applicable law and the DIP Orders and the DIP Recognition
Orders, without notice to or demand upon such Guarantor and without affecting
the liability of such Guarantor under this Guaranty, foreclose under any Loan
Document by non-judicial sale, and each Guarantor hereby waives (to the extent
permitted by applicable law) any defense to the recovery by the Administrative
Agent and the Lenders against such Guarantor of any deficiency after such
non-judicial sale and any defense or benefits that may be afforded by applicable
law.
(h)    Each Guarantor hereby unconditionally and irrevocably waives any duty on
the part of the Administrative Agent or any Lender to disclose to such Guarantor
any matter, fact or thing relating to the business, condition (financial or
otherwise), operations, performance, properties or prospects of any other
Borrower Party or any of its Subsidiaries now or hereafter known by the
Administrative Agent or such Lender, as the case may be.
(i)    Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by the Loan
Documents and that the waivers set forth in Section 11.02 and this Section 11.03
are knowingly made in contemplation of such benefits.

    100



--------------------------------------------------------------------------------




Section 11.04
Subrogation. Each Guarantor hereby unconditionally and irrevocably agrees not to
exercise any rights that it may now have or hereafter acquire against the
Borrowers or any other Borrower Party that arise from the existence, payment,
performance or enforcement of such Guarantor’s Obligations under or in respect
of this Guaranty or any other Loan Document, including any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of the Administrative Agent or any Lender
against the Borrowers or any other Borrower Party, whether or not such claim,
remedy or right arises in equity or under contract, statute or common law,
including the right to take or receive from the Borrowers or any other Borrower
Party, directly or indirectly, in cash or other property or by set-off or in any
other manner, payment or security on account of such claim, remedy or right,
unless and until all of the Guaranteed Obligations (other than inchoate
indemnity obligations and similar obligations that survive the termination of
this Agreement) and all other amounts payable under this Guaranty (other than
inchoate indemnity obligations and similar obligations that survive the
termination of this Agreement) shall have been paid in full in cash and the
Commitments shall have expired or been terminated. If any amount shall be paid
to any Guarantor in violation of the immediately preceding sentence at any time
prior to the later of (a) the payment in full in cash of the Guaranteed
Obligations and all other amounts payable under this Guaranty (other than
inchoate indemnity obligations and similar obligations that survive the
termination of this Agreement) and (b) the Maturity Date, such amount shall be
received and held in trust for the benefit of the Administrative Agent and the
Lenders, shall be segregated from other property and funds of such Guarantor and
shall forthwith be paid or delivered to the Administrative Agent in the same
form as so received (with any necessary endorsement or assignment) to be
credited and applied to the Guaranteed Obligations and all other amounts payable
under this Guaranty, whether matured or unmatured, in accordance with the terms
of the Loan Documents, or to be held as Collateral for any Guaranteed
Obligations or other amounts payable under this Guaranty thereafter arising. If
(i) any Guarantor shall make payment to the Administrative Agent of all or any
part of the Guaranteed Obligations, (ii) all of the Guaranteed Obligations and
all other amounts payable under this Guaranty (other than inchoate indemnity
obligations and similar obligations that survive the termination of this
Agreement) shall have been paid in full in cash and (iii) the Maturity Date
shall have occurred, the Administrative Agent and the Lenders will, at such
Guarantor’s request and expense, execute and deliver to such Guarantor
appropriate documents, without recourse and without representation or warranty,
necessary to evidence the transfer by subrogation to such Guarantor of an
interest in the Guaranteed Obligations resulting from such payment made by such
Guarantor pursuant to this Guaranty.

Section 11.05
Continuing Guaranty; Assignments. This Guaranty is a continuing guaranty and
shall (a) remain in full force and effect until the payment in full in cash of
the Guaranteed Obligations (other than inchoate indemnity obligations and
similar obligations that survive the termination of this Agreement) and all
other amounts payable under this Guaranty (other than inchoate indemnity
obligations and similar obligations that survive the termination of this
Agreement) and the termination or expiration of all Commitments, (b) be binding
upon each Guarantor, its successors and assigns and (c) inure to the benefit of
and be enforceable by the Administrative Agent and the Lenders and their
respective successors, transferees and assigns. Without limiting the generality
of clause (c) of the immediately preceding sentence, any Eligible Assignee that
has been assigned or transferred all or any portion of a Lender’s Advances,
Commitments or rights and obligations under this Agreement in accordance with
Section 9.07, shall thereupon become vested with all the benefits granted to
such transferring Lender under this Guaranty. No Guarantor shall have the right
to assign its rights hereunder or any interest


    101



--------------------------------------------------------------------------------




herein or delegate any of its duties, liabilities or obligations hereunder or
under any other Loan Document without the prior written consent of the Required
Lenders, except as otherwise permitted hereby.
Section 11.06    Release.
(a)    A Borrower Party shall automatically be released from its obligations
hereunder and the security interest in the Collateral of such Borrower Party
shall be automatically released as it relates to the Obligations, upon the
consummation of any transaction permitted under this Agreement as a result of
which such Borrower Party ceases to be a Borrower Party.
(b)    The security interest granted hereby in any Collateral shall
automatically and without further action be released upon the effectiveness of
any written consent to the release of the security interest granted hereby in
such Collateral pursuant to Section 9.01 of this Agreement. Any such release in
connection with any sale, transfer or other disposition of such Collateral shall
result in such Collateral being sold, transferred or disposed of, as applicable,
free and clear of the Lien and security interest created hereby.
(c)    In connection with any termination or release pursuant to paragraph (a)
or (b), so long as the Borrower shall have provided the Administrative Agent and
Lenders such certifications or documents as the Agent or the Required Lenders
shall reasonably request, the Administrative Agent shall execute and deliver to
any Borrower Party, at such Borrower Party’s expense, all documents that such
Borrower Party shall reasonably request to evidence such termination or release.
[Remainder of this page intentionally left blank. Signature pages to follow.]



    102



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
BORROWERS:
HORSEHEAD CORPORATION
                    


By:    /s/ Robert D. Scherich                
Name:    Robert D. Scherich                
Title:    Chief Financial Officer                


THE INTERNATIONAL METALS RECLAMATION COMPANY, LLC
                    


By:    /s/ Robert D. Scherich                
Name:    Robert D. Scherich                
Title:    Chief Financial Officer                




HORSEHEAD METAL PRODUCTS, LLC
                    


By:    /s/ Robert D. Scherich                
Name:    Robert D. Scherich                
Title:    Chief Financial Officer                




HORSEHEAD HOLDING CORP.
                    


By:    /s/ Robert D. Scherich                
Name:    Robert D. Scherich                
Title:    Chief Financial Officer                




ZOCHEM, INC.
                    


By:    /s/ Robert D. Scherich                
Name:    Robert D. Scherich                
Title:    Chief Financial Officer                



[SIGNATURE PAGE TO SENIOR SECURED SUPERPRIORITY DEBTOR-IN-POSSESSION
CREDIT, SECURITY AND GUARANTY AGREEMENT]

--------------------------------------------------------------------------------






CANTOR FITZGERALD SECURITIES,
as Administrative Agent






By:    /s/ James Bond                    
Name:    James Bond                    
Title:    Chief Operating Officer                

[SIGNATURE PAGE TO SENIOR SECURED SUPERPRIORITY DEBTOR-IN-POSSESSION
CREDIT, SECURITY AND GUARANTY AGREEMENT]

--------------------------------------------------------------------------------




CANTOR FITZGERALD SECURITIES,
as Lender


By:    /s/ James Bond                    
Name:    James Bond                    
Title:    Chief Operating Officer                

[SIGNATURE PAGE TO SENIOR SECURED SUPERPRIORITY DEBTOR-IN-POSSESSION
CREDIT, SECURITY AND GUARANTY AGREEMENT]

--------------------------------------------------------------------------------




Hotchkis and Wiley High Yield Fund,
as Lender


By:    /s/ Anna Marie Lopez                
Name:    Anna Marie Lopez                
Title:
Chief Operating Officer     of Hotchkis and Wiley     Capital Management, LLC,
as investment     advisor to the Hotchkis and Wiley High Yield    
Fund                        


[SIGNATURE PAGE TO SENIOR SECURED SUPERPRIORITY DEBTOR-IN-POSSESSION
CREDIT, SECURITY AND GUARANTY AGREEMENT]

--------------------------------------------------------------------------------




Hotchkis and Wiley Capital Income Fund,
as Lender


By:    /s/ Anna Marie Lopez                
Name:    Anna Marie Lopez                
Title:
Chief Operating Officer     of Hotchkis and Wiley     Capital Management, LLC,
as investment     advisor to the Hotchkis and Wiley Capital     Income
Fund                    






[SIGNATURE PAGE TO SENIOR SECURED SUPERPRIORITY DEBTOR-IN-POSSESSION
CREDIT, SECURITY AND GUARANTY AGREEMENT]

--------------------------------------------------------------------------------




Greywolf Capital Management LP, on behalf of Greywolf Event Driven Master Fund,
as Lender


By:    /s/ Christopher Samios                
Name:    Christopher Samios                
Title:
General Counsel                







Greywolf Capital Management LP, on behalf of Greywolf Strategic Master Fund SPC
Ltd. — MSP 2,
as Lender


By:    /s/ Christopher Samios                
Name:    Christopher Samios                
Title:    General Counsel                



 
[SIGNATURE PAGE TO SENIOR SECURED SUPERPRIORITY DEBTOR-IN-POSSESSION
CREDIT, SECURITY AND GUARANTY AGREEMENT]

--------------------------------------------------------------------------------




MAK Capital Fund LP,
as Lender


By:    /s/ Michael Kaufman                
Name:    Michael Kaufman                
Title:
Managing Member                







MAK-ro Capital Master Fund LP,
as Lender


By:    /s/ Michael Kaufman                
Name:    Michael Kaufman                
Title:
Managing Member                






[SIGNATURE PAGE TO SENIOR SECURED SUPERPRIORITY DEBTOR-IN-POSSESSION
CREDIT, SECURITY AND GUARANTY AGREEMENT]

--------------------------------------------------------------------------------




Pine River Deerwood Fund Ltd., as Lender
By: Pine River Capital Management L.P.
Its: Investment Manager


By:    /s/ Jeff Stolt                    
Name:    Jeff Stolt                    
Title:
Chief Financial Officer                







Pine River Fixed Income Master Fund Ltd., as Lender
By: Pine River Capital Management L.P.
Its: Investment Manager


By:    /s/ Jeff Stolt                    
Name:    Jeff Stolt                    
Title:
Chief Financial Officer                







Pine River Convertibles Master Fund Ltd., as Lender
By: Pine River Capital Management L.P.
Its: Investment Manager


By:    /s/ Jeff Stolt                    
Name:    Jeff Stolt                    
Title:
Chief Financial Officer                







Pine River Master Fund Ltd., as Lender
By: Pine River Capital Management L.P.
Its: Investment Manager


By:    /s/ Jeff Stolt                    
Name:    Jeff Stolt                    
Title:
Chief Financial Officer                




 
[SIGNATURE PAGE TO SENIOR SECURED SUPERPRIORITY DEBTOR-IN-POSSESSION
CREDIT, SECURITY AND GUARANTY AGREEMENT]

--------------------------------------------------------------------------------






Trishield Special Situations Master Fund Ltd.,
as Lender


By:    /s/ Alan Jeffrey Buick Jr.            
Name:    Alan Jeffrey Buick Jr. (“Jeff Buick”)        
Title:
CIO, Trishield Capital Management,         its investment
manager                




 
[SIGNATURE PAGE TO SENIOR SECURED SUPERPRIORITY DEBTOR-IN-POSSESSION
CREDIT, SECURITY AND GUARANTY AGREEMENT]

--------------------------------------------------------------------------------




WFM Fund (HoldCo-1) Inc,
as Lender


By:    /s/ R. Valdez                    
Name:    R. Valdez                    
Title:
Authorized Person                


 
[SIGNATURE PAGE TO SENIOR SECURED SUPERPRIORITY DEBTOR-IN-POSSESSION
CREDIT, SECURITY AND GUARANTY AGREEMENT]